

Exhibit 10.1
 
EXECUTION COPY

 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
dated as of
 
December 28, 2009
 
among
 
PILGRIM’S PRIDE CORPORATION,
TO-RICOS, LTD.
and
TO-RICOS DISTRIBUTION, LTD.,
as Borrowers


The Lenders Party Hereto
 
and
 
COBANK, ACB,
as Administrative Agent
___________________________


COBANK, ACB,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
and
BANK OF MONTREAL,
as Joint Syndication Agents


COBANK, ACB,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
BANK OF MONTREAL,
BARCLAYS CAPITAL,
MORGAN STANLEY SENIOR FUNDING, INC.
and
ING CAPITAL LLC,
as Joint Lead Arrangers and Joint Bookrunners


BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.
and
ING CAPITAL LLC,
as Joint Documentation Agents


and


COBANK, ACB,
as Collateral Agent
 
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 Page        




              ARTICLE 1
             DEFINITIONS
 
                                               1
       
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
48
SECTION 1.03.
Terms Generally
49
SECTION 1.04.
Accounting Terms; GAAP
49
SECTION 1.05.
Timing of Payment or Performance
50
       
ARTICLE II
   
THE CREDITS
   
                                                       50
       
SECTION 2.01.
Commitments
50
SECTION 2.02.
Loans and Borrowings
51
SECTION 2.03.
Requests for Borrowings
51
SECTION 2.04.
Protective Advances
52
SECTION 2.05.
Swingline Loans
53
SECTION 2.06.
Letters of Credit
54
SECTION 2.07.
Funding of Borrowings
59
SECTION 2.08.
Interest Elections
59
SECTION 2.09.
Termination and Reduction of Commitments
61
SECTION 2.10.
Increase in Commitments
61
SECTION 2.11.
Repayment and Amortization of Loans; Evidence of Debt
64
SECTION 2.12.
Prepayment of Loans
66
SECTION 2.13.
Fees
69
SECTION 2.14.
Interest
70
SECTION 2.15.
Alternate Rate of Interest
71
SECTION 2.16.
Increased Costs
71
SECTION 2.17.
Break Funding Payments; Make-Whole Amounts
73
SECTION 2.18.
Taxes
75
SECTION 2.19.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
77
SECTION 2.20.
Mitigation Obligations; Replacement of Lenders
79
SECTION 2.21.
Defaulting Lenders and Voting Participants
79
SECTION 2.22.
Returned Payments
82
SECTION 2.23.
Bermuda Obligations
82
       
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES
   
                                                                                                                              
82
       
SECTION 3.01.
Organization; Powers
82
SECTION 3.02.
Authorization; Enforceability
82
SECTION 3.03.
Governmental Approvals; No Conflicts
83
SECTION 3.04.
Financial Condition; No Material Adverse Effect
83
SECTION 3.05.
Properties
83

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.06.
Flood Zones
84
SECTION 3.07.
Litigation
84
SECTION 3.08.
Compliance with Laws and Agreements
85
SECTION 3.09.
Investment Company Status
85
SECTION 3.10.
Taxes
85
SECTION 3.11.
ERISA, etc
85
SECTION 3.12.
Disclosure
85
SECTION 3.13.
Material Agreements
86
SECTION 3.14.
Solvency
86
SECTION 3.15.
Insurance
86
SECTION 3.16.
Capitalization and Subsidiaries
87
SECTION 3.17.
Security Interest in Collateral
87
SECTION 3.18.
Employment Matters
87
SECTION 3.19.
Regulation U; Use of Proceeds
87
SECTION 3.20.
Patriot Act and Other Specified Laws
88
SECTION 3.21.
Food Security Act
88
SECTION 3.22.
No Default
88
       
ARTICLE IV
   
CONDITIONS
   
                                                                                                                             
89
       
SECTION 4.01.
Effective Date
89
SECTION 4.02.
Each Credit Event
97
       
ARTICLE V
   
AFFIRMATIVE COVENANTS
   
                                                                                                                              
98
       
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
98
SECTION 5.02.
Notices of Material Events
101
SECTION 5.03.
Existence; Conduct of Business
102
SECTION 5.04.
Payment of Obligations
103
SECTION 5.05.
Maintenance of Properties
103
SECTION 5.06.
Books and Records; Inspection Rights
103
SECTION 5.07.
Compliance with Laws and Contractual Obligations
104
SECTION 5.08.
Use of Proceeds
104
SECTION 5.09.
Insurance
104
SECTION 5.10.
Casualty and Condemnation
105
SECTION 5.11.
Appraisals
105
SECTION 5.12.
Field Examinations
106
SECTION 5.13.
Additional Collateral; Further Assurances
106
       
ARTICLE VI
   
NEGATIVE COVENANTS
   
                                                                                                                             
109
       
SECTION 6.01.
Indebtedness
110
SECTION 6.02.
Liens
114
SECTION 6.03.
Fundamental Changes; Change in Nature of Business
117
SECTION 6.04.
Investments,  Loans, Advances, Guarantees and Acquisitions
120

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 6.05.
Asset Sales
123
SECTION 6.06.
Sale and Leaseback Transactions
125
SECTION 6.07.
Swap Agreements
125
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness and Management Fees
126
SECTION 6.09.
Transactions with Affiliates
127
SECTION 6.10.
Restrictive Agreements
129
SECTION 6.11.
Amendment of Material Documents
130
SECTION 6.12.
Capital Expenditures
130
SECTION 6.13.
Financial Covenants
130
SECTION 6.14.
Change in Fiscal Year
131
       
ARTICLE VII
   
EVENTS OF DEFAULT
   
                                                                                                                            131
               
ARTICLE VIII
   
ADMINISTRATIVE AGENT’ COLLATERAL AGENT; OTHER AGENTS
   
                                                                                                                            
135
       
SECTION 8.01.
Administrative Agent
134
SECTION 8.02.
Collateral Agent
137
SECTION 8.03.
Other Agents
139
       
ARTICLE IX
   
MISCELLANEOUS
   
                                                                                                                              139
       
SECTION 9.01.
Notices
139
SECTION 9.02.
Waivers; Amendments
140
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
143
SECTION 9.04.
Successors and Assigns
145
SECTION 9.05.
Survival
149
SECTION 9.06.
Counterparts; Integration; Effectiveness
149
SECTION 9.07.
Severability
150
SECTION 9.08.
Right of Setoff
150
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
150
SECTION 9.10.
WAIVER OF JURY TRIAL
151
SECTION 9.11.
Headings
151
SECTION 9.12.
Confidentiality
151
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
153
SECTION 9.14.
Patriot Act
153
SECTION 9.15.
Disclosure
153
SECTION 9.16.
Appointment for Perfection
153
SECTION 9.17.
Interest Rate Limitation
153
SECTION 9.18.
WAIVERS OF FARM CREDIT RIGHTS
154
SECTION 9.19.
Bank Equity Interests
154

 
 
iii

--------------------------------------------------------------------------------

 
 

       
ARTICLE X
   
U.S. GUARANTY
   
                                                                                                                              
155
       
SECTION 10.01.
Guaranty
155
SECTION 10.02.
Guaranty of Payment
155
SECTION 10.03.
No Discharge or Diminishment of U.S. Guaranty
155
SECTION 10.04.
Defenses Waived
156
SECTION 10.05.
Rights of Subrogation
156
SECTION 10.06.
Reinstatement; Stay of Acceleration
156
SECTION 10.07.
Information
157
SECTION 10.08.
Taxes
157
SECTION 10.09.
Maximum Liability
157
SECTION 10.10.
Contribution
158
SECTION 10.11.
Liability Cumulative
158
SECTION 10.12.
Common Enterprise
158
       
ARTICLE XI
   
THE BORROWER REPRESENTATIVE
   
                                                                                                                             
159
       
SECTION 11.01.
Appointment; Nature of Relationship
159
SECTION 11.02.
Powers
159
SECTION 11.03.
Employment of Agents
159
SECTION 11.04.
Notices
159
SECTION 11.05.
Successor Borrower Representative
159
SECTION 11.06.
Execution of Loan Documents; Borrowing Base Certificate
159
SECTION 11.07.
Reporting
160





 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
Commitment Schedule
Schedule 1.01(a)
Existing Loans
Schedule 1.01(b)
Tax Sharing Agreements
Schedule 2.06(k)
Existing Letters of Credit
Schedule 3.05(a)
Real Property
Schedule 3.05(b)
Intellectual Property
Schedule 3.07
Disclosed Matters
Schedule 3.11
ERISA
Schedule 3.15
Insurance
Schedule 3.16
Capitalization and Subsidiaries
Schedule 4.01(s)
Mortgaged Properties
Schedule 5.13(f)
Specified Property
Schedule 6.01(b)
Existing Indebtedness
Schedule 6.02(c)
Existing Liens
Schedule 6.04(b)
Existing Investments
Schedule 6.04(m)
Captive Insurance Company Investment Guidelines
Schedule 6.07
Commodity Price Risk Management Guidelines
Schedule 6.10
Existing Restrictions

 
 
EXHIBITS:
 
Exhibit A
Form of Borrowing Request
Exhibit B
Form of Issuance Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Incremental Commitment Joinder Agreement
Exhibit E-1
Form of Revolving Note
Exhibit E-2
Form of Swingline Note
Exhibit E-3
Form of Term A Note
Exhibit E-4
Form of Term B-1 Note
Exhibit E-5
Form of Term B-2 Note
Exhibit F-1
Form of U.S. Security Agreement
Exhibit F-2
Form of Bermuda Pledge Agreement
Exhibit F-3
Form of Bermuda Security Agreement
Exhibit F-4
Form of Puerto Rico Security Agreement
Exhibit G
Form of U.S. Mortgage
Exhibit H
Form of Borrowing Base Certificate
Exhibit I-1
Form of Opinion of Borrowers’ U.S. Counsel
Exhibit I-2
Form of Opinion of Borrowers’ Bermuda Counsel
Exhibit I-3
Form of Opinion of Borrowers’ Puerto Rico Counsel
Exhibit J
Form of Compliance Certificate
Exhibit K
Form of Assignment and Assumption
Exhibit L
Form of Joinder Agreement
Exhibit M
Form of Bermuda Guaranty
Exhibit N
Initial Farm Credit Participants

 


                                                               
 
v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of December 28, 2009 (as it may be amended, restated,
amended and restated or otherwise modified from time to time, this “Agreement”),
among PILGRIM’S PRIDE CORPORATION, a Delaware corporation, TO-RICOS, LTD., a
Bermuda company, and TO-RICOS DISTRIBUTION, LTD., a Bermuda company, as
Borrowers, the other Loan Parties party hereto, the Lenders party hereto,
COBANK, ACB, as Administrative Agent, COBANK, ACB and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, and
BANK OF MONTREAL, as Joint Syndication Agents, COBANK, ACB, COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK
BRANCH, BANK OF MONTREAL, BARCLAYS CAPITAL, the investment banking division of
Barclays Bank PLC, MORGAN STANLEY SENIOR FUNDING, INC. and ING CAPITAL LLC, as
Joint Lead Arrangers and Joint Bookrunners, BARCLAYS BANK PLC, MORGAN STANLEY
SENIOR FUNDING, INC. and ING CAPITAL LLC, as Joint Documentation Agents, and
COBANK, ACB, as Collateral Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are accruing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the U.S. Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Additional Aggregate Basket” means, as of any date, the sum of (a) the
Additional ECF Basket, plus (b) the Additional Equity Interest Basket, plus (c)
the Additional Excess Asset Disposition Basket.
 
“Additional ECF Basket” means, as of any date, the difference of:
 
(a)           the aggregate Excess Cash Flow that has accrued, for the period
from the Fiscal Year ending December 26, 2010 until such date, to the extent not
required to prepay the Obligations pursuant to Section 2.12(d); provided that
all payments under Section 2.12(d) for each relevant period shall have been made
prior to or simultaneously with such amounts being used in the determination of
“Additional ECF Basket”;
 
minus
 
(b)           any amounts set forth in paragraph (a) above actually utilized on
or prior to such date for Permitted Acquisitions.
 
 
 

--------------------------------------------------------------------------------

 
 
“Additional Equity Interest Basket” means, as of any date, the difference of:
 
(a)           the aggregate Net Proceeds of issuances of Equity Interests of, or
contributions to, the Company, for the period from the Effective Date until such
date, to the extent not required to prepay the Obligations pursuant to Section
2.12(c)(i); provided that if any payments under Section 2.12(c)(i) are required
to be made as a result of such issuances or contributions, such payments shall
have been made prior to or simultaneously with such amounts being used in the
determination of “Additional Equity Interest Basket”;
 
minus
 
(b)           any amounts set forth in paragraph (a) above actually utilized on
or prior to such date for (i) Permitted Acquisitions, (ii) Investments pursuant
to Section 6.04(u), (iii) Restricted Payments utilizing amounts available
pursuant to the Additional Equity Interest Basket pursuant to Section
6.08(a)(viii), (iv) payments or other distributions utilizing amounts available
pursuant to the Additional Equity Interest Basket pursuant to Section
6.08(b)(iii) and (v) Capital Expenditures utilizing amounts available pursuant
to the Additional Equity Interest Basket pursuant to Section 6.12(b).
 
“Additional Excess Asset Disposition Basket” means, as of any date, the
difference of:
 
(a)           the aggregate Net Proceeds received by any Loan Party pursuant to
any transaction or circumstance described in paragraph (a) of the definition of
“Prepayment Event”, for the period from the Effective Date until such date, to
the extent not used as of such date to prepay the Obligations prior to such date
(or not required to be used as of such date to repay the Obligations) pursuant
to Section 2.12(c)(ii);
 
minus
 
(b)           any amounts set forth in paragraph (a) above actually reinvested
(or committed to be reinvested, but only while such commitment is effective) on
or prior to such date in accordance with the proviso to Section 2.12(c)(ii)
(including reinvestments made in the form of Permitted Acquisitions).
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means CoBank, in its capacity as administrative agent for
the Lenders hereunder, and its successors and assigns in such capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, any other Person that
possesses, directly or indirectly, the power to (a)  direct or cause the
direction of the management or policies of the Person specified, whether through
the ability to exercise voting power, by contract or otherwise; or (b) vote 10%
or more of the securities or general partnership interests having ordinary
voting power for the election of directors (or Persons performing similar
functions) of the Person specified.
 
“Agents” means, individually or collectively as the context may require, the
Administrative Agent, the Joint Lead Arrangers, the Joint Syndication Agents,
the Joint Documentation Agents and the Collateral Agent.
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Revolving Lenders.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m., London time, on such day (without any
rounding).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Exposure, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time); provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation; (b) with respect to the Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Term Loans and the denominator of which is the aggregate
outstanding amount of the Term Loans of all Term Lenders; and (c) with respect
to Protective Advances or with respect to the Aggregate Credit Exposure, a
percentage based upon such Lender’s share of the Aggregate Credit Exposure and
the unused Commitments; provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation.
 
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means, for any day, with respect to any (a) Revolving Loans, a
rate per annum equal to (i) 3.50%, in the case of ABR Loans, and (ii) 4.50%, in
the case of Eurodollar Loans; and (b) Term A Loans and Term B-1 Loans, a rate
per annum equal to (i) 4.00%, in the case of ABR Loans, and (ii) 5.00%, in the
case of Eurodollar Loans; provided that the Applicable Rate for Term A Loans
(regardless of Type) shall be increased by (x) 1.00% per annum if the Term A
Loans have not been repaid in full in cash on or prior to the date that is two
years from the Effective Date and (y) an additional 1.00% per annum (and, for
the avoidance of doubt, a total increase of 2.00% per annum from the Applicable
Rate for Term A Loans on the Effective Date) if the Term A Loans have not been
repaid in full in cash on or prior to the date that is two years and six months
from the Effective Date; and provided, further, that upon the repayment of the
Term A Loans in full in cash, the Applicable Rate for each outstanding Loan
(regardless of Class or Type) shall be reduced by 0.50% per annum.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit K or any other form approved by the Administrative Agent.
 
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure, minus (c) during any Dominion Period, the book
overdraft reflected in the Company’s general ledger in accordance with GAAP.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date with respect to the Revolving Loans.
 
“Available Inventory Amount” means, as of any time it is to be determined, the
sum of:
 
(a)           the lesser of (i) 65% of the Value of Eligible Inventory
consisting of feed grains, prepaid grain in transit, feed and ingredients,
dressed broiler chickens and commercial eggs and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of feed
grains, prepaid grain in transit, feed and ingredients, dressed broiler chickens
and commercial eggs;  plus
 
(b)           the lesser of (i) 45% multiplied by 95% of the number of live
broiler chickens constituting Eligible Inventory multiplied by an average weight
per live broiler chicken of 2.75 pounds multiplied by a price per pound equal to
75% of the difference of (A) the price quoted on the Los Angeles Majority Market
on the date of calculation minus (B) $0.085, rounded up to the nearest 1/4 cent
and (ii) 85% multiplied by the NOLV
 
 
4

--------------------------------------------------------------------------------

 
 
Percentage multiplied by the Value of Eligible Inventory consisting of live
broiler chickens;  plus
 
(c)           the lesser of (i) 65% multiplied by the difference of (A) the
Value of Eligible Inventory consisting of prepared food products minus (B)
Inventory Reserves and (ii) 85% multiplied by the NOLV Percentage multiplied by
the Value of Eligible Inventory consisting of prepared food products; plus
 
(d)           the lesser of (i) 45% of the Value of Eligible Inventory
consisting of breeder hens, breeder cockerels, breeder pullets, commercial hens,
commercial pullets and hatching eggs and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of breeder
hens, breeder cockerels, breeder pullets, commercial hens, commercial pullets
and hatching eggs; plus
 
(e)           the lesser of (i) 40% of the Value of Eligible Inventory
consisting of vaccines on the farm and (ii) 85% multiplied by the NOLV
Percentage multiplied by the Value of Eligible Inventory consisting of vaccines
on the farm.
 
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates (including the NOLV Percentage) used in computing the Available Inventory
Amount, with any such changes to be effective three Business Days after delivery
of notice thereof to the Borrower Representative and the Lenders.
 
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure.
 
“Bank Equity Interests” has the meaning assigned to such term in Section 9.19.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards); (b) stored value cards; and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items and interstate depository network
services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Texas, Fort Worth Division.
 
 
5

--------------------------------------------------------------------------------

 
 
“Barclays” means Barclays Capital, the investment banking division of Barclays
Bank PLC.
 
“Bermuda Borrowers” means, individually or collectively as the context may
require, To-Ricos and To-Ricos Distribution.
 
“Bermuda Guaranty” means a Guarantee Agreement, in substantially the form of
Exhibit M, among the Borrowers and the Administrative Agent, for the benefit of
the Lender Parties.
 
“Bermuda Loan Parties” means, individually or collectively as the context may
require, the Bermuda Borrowers and any other Person who becomes a party to a
guarantee (other than any U.S. Loan Party) that guarantees the payment of, or a
security agreement that secures the repayment of, the Bermuda Secured
Obligations, in each case pursuant to Section 5.13(c), and their successors and
assigns.
 
“Bermuda Obligations” means all unpaid principal of and accrued and unpaid
interest on all Loans to the Bermuda Borrowers, all LC Exposure in respect of
the Bermuda Borrowers, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Bermuda Loan Parties to
the Lenders or to any Lender, the Administrative Agent, any Issuing Bank with
respect to Letters of Credit of the Bermuda Borrowers or any indemnified party
arising under the Loan Documents.
 
“Bermuda Pledge Agreement” means a Share Charge Agreement, in substantially the
form of Exhibit F-2, between the Company and the Administrative Agent, for the
benefit of the Lender Parties.
 
“Bermuda Secured Obligations” means all Bermuda Obligations, together with all
(a) Banking Services Obligations of the Bermuda Loan Parties and (b) Swap
Obligations of the Bermuda Loan Parties owing to one or more counterparties that
are Lenders or Affiliates of Lenders at the time that such Swap Obligations are
incurred; provided that at or prior to the time that any transaction relating to
such Swap Obligation is executed, the Lender or Affiliate of a Lender and the
Bermuda Loan Party party thereto shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Bermuda Secured Obligation entitled to the benefits of the
Collateral Documents in favor of the Lender Parties.
 
“Bermuda Security Agreement” means a Deed of Security Assignment and Charge, in
substantially the form of Exhibit F-3, among the Bermuda Loan Parties and the
Administrative Agent, for the benefit of the Lender Parties.
 
“BMO” means Bank of Montreal.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower” or “Borrowers” means, individually or collectively as the context may
require, the Company, To-Ricos and To-Ricos Distribution.
 
 
6

--------------------------------------------------------------------------------

 
 
“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect; (b) a Term Loan made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect; (c) a Swingline Loan; and (d) a Protective Advance.
 
“Borrowing Base” means, at any time:
 
(a)           the sum of (i) 85% multiplied by the difference of (A) the
Eligible Accounts minus (B) the Dilution Reserve, plus (ii) the Available
Inventory Amount, plus (iii) the aggregate amount of the Borrowers’ cash
deposits in restricted accounts that are subject to the sole dominion and
control of the Administrative Agent pursuant to a Deposit Account Control
Agreement, plus (iv) 90% multiplied by the net liquidation value of the
Borrowers’ commodity brokerage accounts that are subject to a control (or
similar) agreement in accordance with the proviso to Section 6.02(p);
 
minus
 
(b)           the sum of (i) the Rent or Collateral Access Reserves, plus (ii)
the outstanding amount of Secured Grower Payables that are more than 15 days
past due, plus (iii) without duplication of the Reserves included in the
foregoing components of the Borrowing Base, other Reserves established by the
Administrative Agent in its Permitted Discretion.
 
Notwithstanding the foregoing, the aggregate amount of Availability under the
Borrowing Base attributable to the Bermuda Borrowers and the other Bermuda Loan
Parties shall not exceed $25,000,000.  The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above (including the
NOLV Percentage), adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base, with any such changes to be effective
three Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders; provided that the Administrative Agent agrees at
all times to maintain Reserves for Swap Obligations that constitute Secured
Obligations (such Reserves not to exceed the aggregate liability of the Company
and the other Loan Parties with respect to such Swap Obligations).  Subject to
the preceding sentence and Section 9.02, Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f).
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit H or another form which is acceptable to the
Administrative Agent in its sole discretion.
 
“Borrowing Request” means a request, in substantially the form of Exhibit A, by
the Borrower Representative for a Borrowing of Revolving Loans or Term Loans, in
each case in accordance with Section 2.03.
 
 
7

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Denver, Colorado are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Expenditures” means, without duplication, with respect to any period,
any expenditure or commitment to expend money for any purchase or other
acquisition of any asset during such period which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company, excluding:
 
(a)           expenditures of the proceeds of insurance settlements,
condemnation awards and other settlements described in paragraph (b) of the
definition of “Prepayment Event” that are reinvested in accordance with the
proviso to Section 2.12(c);
 
(b)           expenditures that are accounted for as capital expenditures of
such Person and that have actually been paid for by a third party (other than
the Company or any Subsidiary thereof) and for which neither the Company nor any
Subsidiary thereof has provided, or is required to provide or incur, directly or
indirectly (whether or not contingent upon the occurrence of any event or
circumstance), any consideration, collateral security or other obligation to
such third party or any other Person (whether before, during or after such
period);
 
(c)           the book value of any asset owned by such Person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding cash expenditure
actually having been made in such period; provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure is actually made
and (ii) such book value shall have been included in Capital Expenditures when
such asset was originally acquired; and
 
(d)           expenditures that are accounted for as Capital Expenditures
pursuant to transactions constituting Permitted Acquisitions.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a consolidated balance sheet of such Person, and the amount of such obligations
shall be the capitalized amount thereof.
 
“Captive Insurance Company” means, collectively, (a) GK Insurance Company,
organized and licensed to provide insurance under the laws of the State of
Vermont, and (b) Mayflower Insurance Company, Ltd., organized and licensed to
provide insurance under the laws of Bermuda, in each case which conducts no
other business (nor suffers to exist any business) other than providing
insurance for the benefit of the Company and the Subsidiaries with respect to
workmen’s compensation, crime, general liability, auto liability, employee
benefits, property risks and live chicken inventory in accordance with Section
5.09 and reinsurance arrangements or customary risk sharing or pooling
arrangements with respect thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Permitted Holders,
of Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) failure of the Permitted Holders to have the right, directly or indirectly,
to designate a majority of the board of directors of the Company; (c) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Company by Persons who were neither (i) nominated by the board of
directors of the Company nor (ii) appointed by directors so nominated; (d) the
Company shall cease to own, free and clear of all Liens (other than Permitted
Liens arising by operation of Requirements of Law and Liens securing the Secured
Obligations), at least 100% of the outstanding voting Equity Interests of the
other Borrowers on a fully diluted basis (other than as a result of a
transaction permitted by Section 6.03 or 6.05); or (e) within the 12-month
period immediately following the Effective Date, failure at any time of at least
two Qualified Officers to be part of senior management of the Company.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date; (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date; or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.
 
“Charges” has the meaning assigned to such term in Section 9.17.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans or Protective Advances.
 
“CoBank” means CoBank, ACB, in its individual capacity, and its successors.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means any and all real and personal property owned, leased or
operated by a Person covered by the Collateral Documents and any and all other
real and personal property of any Loan Party, now existing or hereafter
acquired, that may at any time be subject to a Lien in favor of the
Administrative Agent, on behalf of the Lender Parties, to secure the Secured
Obligations.
 
“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Collateral Agent” means CoBank, in its capacity as collateral agent hereunder,
and each of its successors and assigns in such capacity.
 
“Collateral Documents” means, collectively, the U.S. Security Agreement, the
Bermuda Pledge Agreement, the Bermuda Security Agreement, the Puerto Rico
Security Agreement, each Mortgage, each Collateral Access Agreement, each IP
Security Agreement, each Deposit Account Control Agreement, each Lock Box
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such
time,  plus (b) the aggregate amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time.  The Commercial LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate
Commercial LC Exposure at such time.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment, together with the commitment of
such Lender to acquire participations in Protective Advances hereunder.  The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Company” means Pilgrim’s Pride Corporation, a Delaware corporation.
 
“Confirmation Order” has the meaning assigned to such term in
Section 4.01(b)(ii).
 
“Consolidated Tangible Net Worth” means, as of any date of determination,
Shareholders’ Equity on such date, minus the Intangible Assets on such date.
 
“Consolidated Total Assets” means, on any date, the aggregate amount of assets
of the Company on a consolidated basis.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of such Lender’s Term Loans outstanding at such time,
plus (c) an amount equal to such Lender’s Applicable Percentage, if any, of the
aggregate principal amount of Protective Advances outstanding at such time.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
 
10

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means any Lender or Voting Participant that, as reasonably
determined by the Administrative Agent, has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder; (b) notified
any Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement; (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans; (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, as reasonably
determined by the Administrative Agent; or (e)(i) become or is insolvent or has
a parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that The CIT Group / Business Credit, Inc. shall not be
deemed a Defaulting Lender pursuant to clause (e) above solely by virtue of the
bankruptcy proceedings commenced on November 1, 2009 by its parent company, CIT
Group Inc., and CIT Group Funding Company of Delaware LLC.
 
“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement.
 
“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are issued to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.
 
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.
 
“Dilution Reserve” means, at any date, the product of (a) the excess of (i) the
applicable Dilution Ratio on such date over (ii) 5.00%, multiplied by (b) the
Eligible Accounts on such date.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.
 
“Document” has the meaning assigned to such term in the U.S. Security Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
“dollars” or “$” refers to lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.
 
“Dominion Period” means any period (a) during which any Event of Default has
occurred and is continuing or (b) that constitutes a Minimum Availability
Period; provided that if the circumstances described in clause (a) or (b), as
applicable, shall occur and cease to exist twice during any calendar year, then
any subsequent Dominion Period occurring during such calendar year shall
continue through the end of such calendar year.
 
“Due Diligence Request” means the due diligence request of the Joint Lead
Arrangers, in the form previously agreed to in writing by the Borrowers and the
Joint Lead Arrangers.
 
 “EBITDA” means, for any period, the sum of (a) Net Income (or net loss) for
such period, plus (b) without duplication and solely to the extent deducted in
determining Net Income (or net loss) for such period, the sum of (i) Interest
Expense for such period, (ii) provisions for Taxes based on income, profits or
capital for such period, including, without limitation, State, foreign,
franchise and similar Taxes, and Tax Distributions made by the Company on a
consolidated basis during such period, (iii) consolidated depreciation expense
of the Company for such period, (iv) consolidated amortization expense of the
Company for such period, (v) consolidated Restructuring Charges of the Company
for such period, (vi) any extraordinary, unusual or non-recurring non-cash
charges, expenses or losses for such period (but excluding any non-cash charges,
expenses or losses that relate to the write-down or write-off of Inventory) and
(vii) all non-cash charges, expenses or losses with respect to the Company’s
adoption of “fresh start” accounting policies, minus (c) without duplication and
solely to the extent included in determining Net Income, the sum of (i) any
extraordinary, unusual or non-recurring income or gains which were included in
the calculation of Net Income (or net loss) for such period, and (ii) cash
expenditures incurred during such period, the effect of which is to reduce
balance sheet provisions previously booked and treated as an extraordinary,
unusual or non-recurring non-cash expense, in each case determined in accordance
with GAAP for such period.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Effective Date Incremental Commitment” has the meaning assigned to such term in
Section 2.10(a).
 
“Eligible Accounts” means, at any time, the Accounts of the Borrowers and the
Loan Guarantors which the Administrative Agent determines in its Permitted
Discretion are eligible as the basis for the extension of Revolving Loans,
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:
 
             (a) which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties);
 
 
12

--------------------------------------------------------------------------------

 
 
(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (iii) a Lien in
respect of a Secured Grower Payable; provided that Accounts shall not be deemed
ineligible in respect of Liens arising under PACA, PSA or other similar
Requirements of Law to the extent that a Reserve is maintained in respect of
rights of sellers of livestock, poultry and perishable agricultural commodities
thereunder;
 
(c) which is unpaid more than 61 days after the date of the original invoice
therefor, or which has been written off the books of such Borrower or Loan
Guarantor or otherwise designated as uncollectible;
 
(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates (in the case of Affiliates,
solely to the extent that any Loan Party has knowledge, after due inquiry, that
such Persons are Affiliates of such Account Debtor) are ineligible pursuant to
paragraph (c) above;
 
(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) to all the
Borrowers and the Loan Guarantors exceeds 15% (or 20%, if Wal-Mart is such
Account Debtor and Wal-Mart’s securities are rated BBB- or better by S&P or Baa3
or better by Moody’s at the time of determination) of the aggregate amount of
Eligible Accounts of all the Borrowers and the Loan Guarantors;
 
(f) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true and correct in all material respects, in
each case to the extent contained in this Agreement or any Security Agreement;
provided that each such representation and warranty shall be true and correct in
all respects to the extent it is already qualified by a materiality standard;
 
(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business; (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor; (iii) represents a progress billing; (iv) is
contingent upon such Borrower’s or Loan Guarantor’s completion of any further
performance; (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis; or (vi) relates to payments of interest;
 
(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or Loan Guarantor or if such Account was
invoiced more than once;
 
 
13

--------------------------------------------------------------------------------

 
 
(i) to the extent any check or other instrument of payment has been returned
uncollected for any reason;
 
(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets; (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator; (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or Federal bankruptcy laws; (iv)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due; (v) become insolvent; or (vi) ceased operation of its
business;
 
(k) which is payable by any Account Debtor which has sold all or substantially
all of its assets, to the extent that any Loan Party has or should reasonably
have had knowledge thereof;
 
(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in (A) the United States (including Puerto Rico), or (B) solely
with respect to Account Debtors of the Bermuda Borrowers, Bermuda; or (ii) is
not organized under the laws of (A) the U.S., any state of the U.S. (including
Puerto Rico) or the District of Columbia, or (B) solely with respect to Account
Debtors of the Bermuda Borrowers, Bermuda, unless, in either case, such Account
is backed by a Letter of Credit reasonably acceptable to the Administrative
Agent which is in the possession of, assigned to and directly drawable by the
Administrative Agent; provided that notwithstanding the failure of such Borrower
or Loan Guarantor to deliver to the Administrative Agent any such Letters of
Credit with respect to such Accounts, such Accounts (in an aggregate amount not
to exceed $30,000,000 at any time) shall constitute Eligible Accounts (provided,
further, that such Borrower or Loan Guarantor shall promptly deliver to the
Administrative Agent possession of any such Letters of Credit upon the request
of the Administrative Agent that is exercised in its Permitted Discretion);
 
(m) which is payable in any currency other than U.S. dollars;
 
        (n) which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
United States (including Puerto Rico), unless such Account is backed by a Letter
of Credit reasonably acceptable to the Administrative Agent which is in the
possession of, assigned to and directly drawable by the Administrative Agent;
provided that notwithstanding the failure of such Borrower or Loan Guarantor to
deliver to the Administrative Agent any such Letters of Credit with respect to
such Accounts, such Accounts (in an aggregate amount not to exceed $30,000,000
at any time) shall constitute Eligible Accounts (provided, further, that such
Borrower or Loan Guarantor shall promptly deliver to the Administrative Agent
any such Letters of Credit upon the request of the Administrative Agent that is
exercised in its Permitted Discretion); or (ii) the government of the U.S., or
any department, agency, public corporation or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), has been complied with to the Administrative Agent’s
reasonable satisfaction;
 
 
14

--------------------------------------------------------------------------------

 
 
(o) which is owed by any director, officer, employee or Affiliate of any Loan
Party;
 
(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
(in the case of Affiliates, solely to the extent that any Loan Party has
knowledge, after due inquiry, that such Persons are Affiliates of such Account
Debtor) to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
 
(q) which is subject to (i) any contra-receivable (including any adjustment
pursuant to a cost-plus arrangement) or allowance for bad debt, but only to the
extent of any such contra-receivable or allowance; or (ii) any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;
 
(r) which is evidenced by any promissory note, chattel paper or instrument;
 
(s) which is owed by an Account Debtor located in the States of New Jersey,
Minnesota, West Virginia or any other jurisdiction which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit any Borrower or Loan Guarantor to which such Account is owed to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower or Loan Guarantor (i) has qualified to do business in New Jersey,
Minnesota, West Virginia or such other States, (ii) has filed a Notice of
Business Activities Report with the applicable division of taxation, the
department of revenue or with such other State offices, as appropriate, for the
then-current year, (iii) is exempt from such filing requirement or (iv) is
otherwise not required to make such filing pursuant to Requirements of Law;
provided that such Accounts shall be Eligible Accounts, notwithstanding the
failure to comply with clauses (i) through (iv) above, unless such Borrower or
Loan Guarantor fails to make any such filing promptly following (A) the
occurrence and during the continuance of any Event of Default or (B) a request
therefor made by the Administrative Agent in the exercise of its Permitted
Discretion or the Required Lenders, at any time that (1) any Default shall have
occurred and be continuing or (2) Availability shall be less than $100,000,000;
 
(t) with respect to which such Borrower or Loan Guarantor has made any agreement
with the Account Debtor for any reduction thereof, other than reductions,
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower or Loan Guarantor created a
new receivable for the unpaid portion of such Account;
 
(u) which does not comply in all material respects with Requirements of Law and
regulations, whether Federal, state or local, including without limitation the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;
 
 
15

--------------------------------------------------------------------------------

 
 
(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower or Loan
Guarantor has or has had an ownership interest in such goods, or which indicates
any party other than such Borrower or Loan Guarantor as payee or remittance
party; or
 
(w) which the Administrative Agent determines, in each case in its Permitted
Discretion, may not be paid by reason of the Account Debtor’s inability to pay
or which the Administrative Agent otherwise determines is unacceptable for any
reason whatsoever.
 
In the event that an outstanding Account with a face amount equal to or greater
than $5,000,000 which was previously an Eligible Account ceases to be an
Eligible Account hereunder, as measured from the immediately preceding Borrowing
Base Certificate delivered to the Administrative Agent, the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower or Loan
Guarantor may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)); and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such Borrower or Loan Guarantor to reduce the amount of such Account.  Standards
of eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Borrower Representative.  With respect to any Letter of Credit delivered by
such Borrower or Loan Guarantor to the Administrative Agent pursuant to
paragraphs (l) and (n) above, the Administrative Agent shall make drawings under
such Letter of Credit promptly following a request therefor by the Borrower
Representative.
 
“Eligible Incremental Lender” means, with respect to any Incremental Commitment,
a prospective Lender that would meet the qualifications to be an assignee set
forth in Sections 9.04(b)(i) and (b)(ii)(C) (subject to such consents, if any,
that may be required pursuant to Section 9.04(b)(i)).
 
 “Eligible Inventory” means, at any time, the Inventory of the Borrowers and the
Loan Guarantors which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans,
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:
 
 
16

--------------------------------------------------------------------------------

 
 
(a) which does not consist solely of feed grains, grain in transit, feed,
ingredients, live and dressed broiler chickens, commercial eggs, breeder hens,
breeder pullets, hatching eggs, commercial hens, commercial pullets, prepared
food products and vaccines on the farm;
 
(b) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);
 
(c) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (iii) a Lien in
respect of a Secured Grower Payable; provided that Inventory shall not be deemed
ineligible in respect of Liens arising under PACA, PSA or other similar
Requirements of Law to the extent that a Reserve is maintained in respect of
rights of sellers of livestock, poultry and perishable agricultural commodities
thereunder
 
(d) which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale or unacceptable due to
age, type, category and /or quantity;
 
(e) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true and correct in all material respects, in
each case to the extent contained in this Agreement or any Security Agreement;
provided that each such representation and warranty shall be true and correct in
all respects to the extent it is already qualified by a materiality standard;
 
(f) in which any Person other than such Borrower or Loan Guarantor shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;
 
(g) which constitutes bill-and-hold goods, goods that are returned or goods held
on consignment;
 
(h) which is not located in the United States (including Puerto Rico) or, solely
with respect to Inventory of the Bermuda Borrowers, Bermuda, or is in transit
with a carrier from vendors and suppliers; provided that Inventory consisting of
grain in transit in the United States from vendors and suppliers may be included
as eligible pursuant to this paragraph (h) if either (i) (A) the Administrative
Agent shall have received (1) access, during normal business hours and at other
times reasonably requested by the Administrative Agent, to a true and correct
copy of the bill of lading and other shipping documents for such Inventory; (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request; (3) confirmation that the applicable Borrower or Loan
Guarantor has paid for the goods; and (4) if the bill of lading is (x)
non-negotiable, a duly executed Collateral Access Agreement from the applicable
carrier of such Inventory, or (y) negotiable, confirmation that the bill is
issued in the name of such Borrower or Loan Guarantor and consigned to the order
of the Administrative Agent, and an acceptable agreement has been executed with
such Borrower’s or Loan Guarantor’s carrier, in which the carrier agrees that it
holds the negotiable bill as agent for the Administrative Agent and has granted
the Administrative Agent access to the Inventory; (B) the carrier is not an
Affiliate of the applicable vendor or supplier; and (C) the carrier is not an
Affiliate of any Borrower or Loan Guarantor; or (ii) a Rent or Collateral Access
Reserve has been established in an amount determined by the Administrative Agent
in its Permitted Discretion in accordance with the definition of “Rent or
Collateral Access Reserve”;
 
 
17

--------------------------------------------------------------------------------

 
 
(i) which consists of display items, packing or shipping materials,
manufacturing supplies, replacement parts or cooking ingredients;
 
(j) other than Inventory permitted to be included under paragraph (h) above,
which is located in any location leased by such Borrower or Loan Guarantor
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Rent or Collateral Access Reserve has been
established in an amount determined by the Administrative Agent in its Permitted
Discretion in accordance with the definition of “Rent or Collateral Access
Reserve”;
 
(k) other than Inventory permitted to be included under paragraph (h) above,
which is located in any third party location (including any warehouse) or is in
the possession of a bailee (other than a third party processor), in each case
which is not an independent contract grower (provided that Inventory located
with, or in the possession of, an independent contract grower pursuant to an
agreement entered into after the Effective Date shall be excluded as Eligible
Inventory unless such agreement includes a provision granting reasonable access,
during the continuance of any Event of Default, to the Administrative Agent to
the property of any such contract grower where any such Inventory is located),
and is not evidenced by a Document (other than bills of lading to the extent
permitted pursuant to paragraph (h) above), unless (i) such third party or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion or (ii) an appropriate Rent or Collateral Access Reserve
has been established by the Administrative Agent in its Permitted Discretion;
 
(l) other than Inventory permitted to be included under paragraph (h) or (k)
above, which is at a third party location or outside processor, or is in-transit
to or from such third party location or outside processor;
 
(m) which is the subject of a consignment by such Borrower or Loan Guarantor as
consignor;
 
(n) which contains or bears any intellectual property rights licensed to such
Borrower or Loan Guarantor unless the Administrative Agent is reasonably
satisfied that it may sell or otherwise dispose of such Inventory on
satisfactory terms without (i) infringing the rights of such licensor, (ii)
violating any contract with such licensor or (iii) incurring any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement;
 
 
18

--------------------------------------------------------------------------------

 

(o) which is not reflected in a current perpetual inventory report, or other
inventory report that is reasonably acceptable to the Administrative Agent, of
such Borrower or Loan Guarantor;
 
(p) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority;
 
(q) for which reclamation rights have been asserted by the seller; or
 
(r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.
 
In the event that Inventory with a fair market value equal to or greater than
$5,000,000 which has not been sold and was previously Eligible Inventory ceases
to be Eligible Inventory hereunder, as measured from the immediately preceding
Borrowing Base Certificate delivered to the Administrative Agent, the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.  Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three Business Days after
delivery of notice thereof to the Borrower Representative.
 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, rules of common law, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, worker health and safety, or the management,
release or threatened release of any Hazardous Material in the environment.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law; (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other ownership interests in a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
or other ownership interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
 
19

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
reportable event for which the 30-day notice period is extended or the report is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are accruing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excess Cash Flow” means, for any Fiscal Year:
 
(a)           EBITDA of the Company on a consolidated basis for such Fiscal
Year; minus
 
(b)           the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Taxes based on
income, profits or capital for such period, including, without limitation,
State, foreign, franchise and similar Taxes, and Tax Distributions; minus
 
(c)           the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of asset dispositions that have not yet been used to pay down the
Loans); minus
 
(d)           the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Interest Expense;
minus
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           the aggregate amount of all regularly scheduled principal payments
(including payments of revolving loans on the maturity date with respect to such
revolving loans) in respect of (i) the Term Loans and (ii) other Total
Indebtedness, in each case to the extent actually paid or payable by the Company
on a consolidated basis in cash during such Fiscal Year; minus
 
(f)           the aggregate amount of all Restructuring Charges paid or payable
by the Company on a consolidated basis in cash during such Fiscal Year; minus
 
(g)           the sum of (i) EBITDA included above and related to the
undistributed earnings of any Subsidiary to the extent that it exceeds the
amount that is permitted to be declared or paid in dividends or similar
distributions by such Subsidiary to a Loan Party by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, plus (ii) to the extent that no contractual obligation or
Requirement of Law would restrict the declaration or payment of dividends or
similar distributions of all or a portion of such earnings and no such
declaration or payment is made, the amount of Taxes that would be payable if
such declaration or payment had been made.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located; and (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Borrower is located.
 
“Excluded Transactions” is defined in Section 6.09(c)(v).
 
“Exemption Certificate” has the meaning assigned to such term in Section
2.18(f)(ii).
 
“Existing Lender” means any Lender that has Existing Loans, immediately prior to
the making of the initial Borrowings hereunder, under any Prior Credit
Agreement.
 
“Existing Letters of Credit” means the letters of credit referred to on
Schedule 2.06(k) hereto, which letters of credit have been issued by an Issuing
Bank or a Lender.
 
“Existing Loans” means, with respect to any Existing Lender, the aggregate
principal amount of such Existing Lender’s revolving loans and term loans, as
applicable, that are outstanding under the Prior Credit Agreements immediately
prior to the making of the initial Borrowings hereunder, as set forth on
Schedule 1.01(a).
 
“Farm Credit System Institution” means any farm credit bank, any Federal land
bank association, any production credit association, the banks for cooperatives
and such other institutions as may be a part of the Farm Credit System and
chartered by and subject to regulation by the Farm Credit Administration.
 
 
21

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“FEMA” means the Federal Emergency Management Agency.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president and assistant to the treasurer and chief
financial officer, or controller (or other officer having similar duties) of a
Borrower.
 
“First-Tier Foreign DRE” means any Foreign DRE that is owned directly, or
indirectly through one or more Foreign DREs, by the Company or a Domestic
Subsidiary.
 
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
one or more of the Company or its Domestic Subsidiaries, or the First-Tier
Foreign DREs.
 
“Fiscal Quarter” means each of the four fiscal quarters of a Fiscal Year, each
of which shall end on a Sunday and shall consist of 13 or 14 weeks, as
appropriate with respect to such Fiscal Year.
 
“Fiscal Year” means the 52- or 53-week fiscal year of the Company ending on the
last Sunday in December (and, for avoidance of doubt, not including the fiscal
year of the Company ended September 26, 2009, as referenced in Sections 1.04 and
4.01(c)).
 
“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) EBITDA,
minus the unfinanced portion of Capital Expenditures, minus Taxes paid in cash,
in each case for the period of eight consecutive Fiscal Quarters ending as of
such date; to (b) Fixed Charges as of such date, all calculated for the Company
on a consolidated basis and subject to the proviso of Section 6.13(a).
 
“Fixed Charges” means, as of any date, in each case calculated for the Company
on a consolidated basis, without duplication, the sum of:
 
(a)           all amounts that are required to be paid by the Company on a
consolidated basis during the eight Fiscal Quarters following such date in
respect of (i) scheduled principal payments on Indebtedness and (ii) Capital
Lease Obligations (excluding unamortized balloon payments on Indebtedness other
than in respect of Capital Lease Obligations); plus
 
(b)           all amounts that are paid in cash by the Company on a consolidated
basis during the eight Fiscal Quarters preceding such date in respect of (i)
cash Interest Expense, (ii) dividends or distributions, (iii) contributions to
any Plan in excess of any such contributions previously expensed and (iv)
non-cancellable operating lease payments.
 
 
22

--------------------------------------------------------------------------------

 
 
“Flood Insurance Acts” means, collectively, (a) the National Flood Insurance Act
of 1968 and (b) the Flood Disaster Protection Act of 1973.
 
“Foreign DRE” means a Foreign Subsidiary that for U.S. Federal income tax
purposes is classified as a partnership or that is “disregarded as an entity
separate from its owner” (within the meaning of Treas. Reg. §301.7701-2), but
not any such Foreign Subsidiary whose assets consist solely of stock of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof or the District of
Columbia.
 
“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary.
 
“FSA” means the Food Security Act of 1985, 7 U.S.C. Section 1631 et seq.
 
“Funding Accounts” has the meaning assigned to such term in Section 4.01(j).
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
 
23

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Improvements” means, with respect to any Mortgaged Property, all buildings,
structures and other improvements now or hereafter existing, erected or placed
on or under the Mortgaged Property, or in any way used in connection with the
use, enjoyment, occupancy or operation of such Mortgaged Property or any portion
thereof, and all fixtures of every kind and nature whatsoever now or hereafter
owned by any of the Borrowers or the Subsidiaries and used or procured for use
in connection with such Mortgaged Property.
 
“Incremental Commitment Joinder Agreement” has the meaning assigned to such term
in Section 2.10(d).
 
“Incremental Commitment Request” has the meaning assigned to such term in
Section 2.10(c).
 
“Incremental Commitments” means, individually or collectively as the context may
require, Incremental Revolving Commitments and Incremental Term B Commitments.
 
“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.10(b)(i).
 
“Incremental Term B Commitments” has the meaning assigned to such term in
Section 2.10(b)(ii).
 
“Indebtedness” of any Person means, without duplication:
 
(a)           all obligations of such Person (i) for borrowed money or (ii) with
respect to deposits or advances of any kind, in each case owed by such Person to
a third Person;
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;
 
(c)           all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person;
 
(d)           all obligations of such Person in respect of the deferred purchase
price of property or services;
 
(e)           all Indebtedness of others secured by (or, if all conditions
thereto have been satisfied, for which the holder of such Indebtedness has a
contingent right to be secured by) any Lien on property owned or acquired by
such Person, whether or not the Indebtedness secured thereby has been assumed;
provided that the amount of Indebtedness of any Person pursuant to this
paragraph (e) shall be deemed to equal the lesser of (i) the aggregate unpaid
amount of such Indebtedness secured by such Lien and (ii) the fair market value
of the property encumbered thereby as determined by such Person in good faith;
 
 
24

--------------------------------------------------------------------------------

 
 
(f)           all Guarantees by such Person of Indebtedness of others;
 
(g)           all Capital Lease Obligations of such Person;
 
(h)           the principal components of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty;
 
(i)           the principal components of all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances;
 
(j)           obligations under any liquidated earn out, to the extent shown in
the “Liabilities” section of the consolidated balance sheet of the Company; and
 
(k)           any other Off Balance Sheet Liability.
 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable
therefor.  Indebtedness shall exclude (i) accrued expenses and accounts and
trade payables incurred in the ordinary course of business, (ii) liabilities
with respect to Intercompany IRBs, (iii) reserves for deferred income taxes,
(iv) endorsements for collection or deposit in the ordinary course of business,
and (v) any other indebtedness or portion thereof with respect to which and to
the extent the trustee or other applicable depository in respect of such
indebtedness holds cash or cash equivalents in an amount sufficient to repay the
principal, and accrued interest on, such indebtedness, and the foregoing shall
constitute a complete defeasance of such indebtedness pursuant to the applicable
agreement governing such indebtedness.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Information Memorandum” means the Exit Financing Bank Meeting presentation
dated August 12, 2009 relating to the Borrowers and the Transactions.
 
“ING” means ING Capital LLC.
 
“Initial Farm Credit Participants” has the meaning assigned to such term in
Section 9.04(g).
 
“Intangible Assets” means assets of the Company on a consolidated basis that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.
 
 
25

--------------------------------------------------------------------------------

 
 
“Intercompany IRBs” means any industrial revenue bonds, notes, debentures or
similar instruments issued by a Governmental Authority on behalf of the Company
or a Subsidiary that are (a) owned exclusively by the Company or a Subsidiary
and (b) subordinated to the repayment of the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent.
 
“Interest Election Request” means a request, in substantially the form of
Exhibit C, by the Borrower Representative to convert or continue a Borrowing, in
each case in accordance with Section 2.08.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations required to be
capitalized in accordance with GAAP, the amortization of debt discounts, the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and capitalized
interest) of the Company on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Company on a consolidated basis (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period), all of the foregoing calculated on a consolidated
basis for the Company for such period.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan) or Term B-2 Loan, (i) the 15th day of each April, July, October
and January and (ii) the Maturity Date; and (b) with respect to any Eurodollar
Loan, (i) the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (ii) the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
“Inventory Reserves” shall mean reserves allocable to Eligible Inventory
determined on a consolidated basis in accordance with GAAP and any other reserve
as deemed appropriate by the Administrative Agent in its Permitted Discretion
from time to time.
 
“Investment” by any Person in any other Person means (a) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any payment for property or services for the account or use of
any Person, or otherwise); (b) any direct or indirect purchase or other
acquisition of any Equity Interests, bond, note, debenture or other debt or
equity security or evidence of Indebtedness, or any other ownership interest
(including the purchase price of any option, warrant or any other right to
acquire any of the foregoing), issued by such other Person, whether or not such
acquisition is from such or any other Person; (c) any direct or indirect payment
by such Person on a Guarantee of any obligation of or for the account of such
other Person or any direct or indirect issuance by such Person of such a
Guarantee (provided that for purposes of Section 6.04, payments under Guarantees
not exceeding the amount of the Investment attributable to the issuance of such
Guarantee will not be deemed to result in an increase in the amount of such
Investment); (d) any purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all assets of another Person or
any assets of any other Person constituting a business unit (in each case,
whether through purchase of assets, merger or otherwise); or (e) any other
investment of cash or other property by such Person in or for the account of
such other Person.  Any repurchase by a Borrower of its own Equity Interests or
Indebtedness shall not constitute an Investment for purposes of this
Agreement.  The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property at the time of such transfer or exchange.  In
addition, any determination of the amount of an Investment shall include all
cash and non-cash consideration paid by or on behalf of such Person or any of
its subsidiaries in connection with such Investment, including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations of such Person
set forth in the “Liabilities” section of the balance sheet of such Person, and
the aggregate amounts paid or to be paid under noncompete, consulting and
similar agreements (other than agreements relating to the provision of services
on terms at least as favorable to the Company or the Subsidiaries as would have
been obtained if negotiated on an arms’-length basis with a third Person) with
the sellers thereof, and all assumptions of Total Indebtedness in connection
therewith.
 
“IP Security Agreements” means any patent security agreement, trademark security
agreement, copyright security agreement or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Lender Parties, or intellectual property of a Loan Party, including any
amendment, modification or supplement thereto.
 
“Issuance Request” means a request, in substantially the form of Exhibit B, by
the Borrower Representative for the issuance of a Letter of Credit.
 
 
27

--------------------------------------------------------------------------------

 
 
“Issuing Banks” means, individually or collectively, (a) in the case of each
Letter of Credit, other than the Existing Letters of Credit, CoBank and any
other Lender proposed by the Borrower Representative that (i) agrees in its sole
discretion to act as an Issuing Bank and (ii) is reasonably acceptable to the
Administrative Agent, each in its capacity as an issuer of Letters of Credit
hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(i); and (b) in the case of each Existing Letter of Credit, the
issuer thereof under the applicable Prior Credit Agreement, and its successors
and assigns in such capacity as provided in Section 2.06(i).  Each Issuing Bank
referred to in clause (a) of this definition, may, in its sole discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Joinder Agreement” has the meaning assigned to such term in Section 5.13(a).
 
“Joint Bookrunners” means, individually or collectively as the context may
require, CoBank, Rabobank, BMO, Barclays, Morgan Stanley and ING, in their
respective capacities as joint bookrunners hereunder, and each of their
successors and assigns in such capacity.
 
“Joint Documentation Agents” means, individually or collectively as the context
may require, Barclays Bank PLC, Morgan Stanley and ING, in their respective
capacities as joint documentation agents hereunder, and each of their successors
and assigns in such capacity.
 
“Joint Lead Arrangers” means, individually or collectively as the context may
require, CoBank, Rabobank, BMO, Barclays, BMO, Morgan Stanley and ING, in their
respective capacities as joint lead arrangers hereunder, and each of their
successors and assigns in such capacity.
 
“Joint Syndication Agents” means, individually or collectively as the context
may require, CoBank, Rabobank and BMO, in their respective capacities as joint
syndication agents hereunder, and each of their successors and assigns in such
capacity.
 
“LC Collateral Account” means, individually or collectively as the context may
require, the U.S. LC Collateral Account and the Non-U.S. LC Collateral Account.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure.  The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.
 
“Lender Parties” means, individually or collectively as the context may require,
the Agents, the Joint Bookrunners, the Lenders, the Voting Participants and the
Issuing Banks.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.
 
 
28

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit issued pursuant to this Agreement.  Without limiting the foregoing, the
Existing Letters of Credit shall be deemed Letters of Credit issued under this
Agreement.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four consecutive Fiscal Quarters ended on
such date.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits having a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (it being
understood that a purchase and sale agreement or similar agreement in respect of
Equity Interests shall not be considered a purchase option, call or similar
right of a third party for purposes of this clause (c)).
 
“Loan Documents” means this Agreement, any Notes issued pursuant to this
Agreement, any Letters of Credit applications, the Collateral Documents, the
U.S. Guaranty, the Bermuda Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed by or on behalf
of any Loan Party and delivered to, or in favor of, the Administrative Agent or
any other Lender Party in connection with any of the foregoing agreements,
instruments and documents.
 
“Loan Guarantor” means (a) with respect to the U.S. Secured Obligations, each
U.S. Loan Guarantor; and (b) with respect to the Bermuda Secured Obligations,
each Loan Party and any other Person that becomes a Loan Guarantor pursuant to
Sections 5.13(a) and (c).
 
“Loan Guaranty” means, individually or collectively as the context may require,
the U.S. Guaranty and the Bermuda Guaranty.
 
 
29

--------------------------------------------------------------------------------

 
 
“Loan Parties” means, individually or collectively as the context may require,
the U.S. Loan Parties and the Bermuda Loan Parties.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
 
“Lock Box Agreement” means, individually and collectively, each “Lock Box
Agreement” referred to in the U.S. Security Agreement.
 
“Loss” has the meaning assigned to such term in Section 9.03(b).
 
“LTV Requirement” means, at any time of the determination thereof, the
requirement that at such time the aggregate outstanding principal amount of the
Term Loans does not exceed 75% of the appraised value of the Loan Parties’
equipment, buildings and real property that constitute Collateral, in each case
as such appraised value may be determined by appraisals delivered in accordance
with the terms and provisions of this Agreement.
 
“Make-Whole Amount” has the meaning assigned to such term in Section 2.17(b).
 
“Management Fees” means any management fees, consulting fees, advisory fees or
other similar fees paid to the Plan Sponsor or any Affiliate thereof; provided
that the term Management Fees shall not include costs and expenses of the Plan
Sponsor incurred in connection with overhead services provided by the Plan
Sponsor to the Company and the Subsidiaries.
 
“Matched Maturity U.S. Treasury Rate” has the meaning assigned to such term in
Section 2.17(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole; (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
to which they are party; (c) the Collateral, the Administrative Agent’s Liens
(for the benefit of the Lender Parties) on the Collateral or the priority of
such Liens; or (d) the legality, validity, binding effect or enforceability
against any Loan Party of the Loan Documents or the rights of, or benefits
available to, the Administrative Agent or any other Lender Party under the Loan
Documents.
 
“Material Agreements” means, collectively, each agreement and contract to which
any Loan Party is a party as of the Effective Date that, if terminated or
breached, could reasonably be expected to result in a Material Adverse Effect.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and the Subsidiaries in an aggregate outstanding principal
amount or committed amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “obligations” of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
 
30

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means any Subsidiary of the Company that is a Domestic
Subsidiary or a First-Tier Foreign DRE and (a) the portion of Consolidated Total
Assets attributable, on a stand-alone basis, to such Subsidiary exceeds 5% of
the Consolidated Total Assets as of the end of the most recently completed
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01; or (b) the portion of EBITDA (after excluding all intercompany
transactions) attributable, on a stand-alone basis, to such Subsidiary exceeds
5% of EBITDA as of the end of the most recently completed eight Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01 or,
if financial statements for fewer than eight Fiscal Quarters have been delivered
after June 27, 2009, for all the Fiscal Quarters ending on or after June 27,
2009 for which financial statements have been delivered; provided that (i) any
Domestic Subsidiary or First-Tier Foreign DRE that directly or indirectly owns a
Material Subsidiary shall itself be a Material Subsidiary and (ii) in the event
that Domestic Subsidiaries or First-Tier Foreign DREs that would otherwise not
be Material Subsidiaries shall in the aggregate account for a percentage in
excess of 10% of the Consolidated Total Assets or 10% of EBITDA as of the end of
and for the most recently completed Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01, then one or more of
such Subsidiaries designated by the Company (or, if the Company shall make no
designation, one or more of such Subsidiaries in descending order based on their
respective contributions to Consolidated Total Assets), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.
 
“Maturity Date” means (a) with respect to the Revolving Loans (including
Swingline Loans), the third anniversary of the Effective Date or any earlier
date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof; (b) with respect to the Term A Loans,
the third anniversary of the Effective Date; and (c) with respect to the Term B
Loans, the fifth anniversary of the Effective Date.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.09.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Merit Provisions” means Merit Provisions LLC, a Delaware limited liability
company.
 
“Merit Revolver” means that certain Credit Agreement, dated October 1, 2007,
between the Company and Merit Provisions.
 
“Mexican Credit Facility” means, collectively, (a) that certain Credit
Agreement, dated as of September 25, 2006, among PPC Mexico, the guarantors
party thereto, the lenders party thereto and ING Capital LLC, as agent for the
lenders, (b) the guaranty set forth therein, (c) the Pledge Agreement (as
defined therein) and (d) all other agreements, instruments, documents and
certificates entered into by PPC Mexico and its subsidiaries in connection
therewith.
 
“Minimum Availability Period” means any period (a) commencing when Availability
is on any date less than an amount equal to the lesser of (i) 20% of the
aggregate Revolving Commitments then in effect and (ii) $100,000,000; and (b)
ending after Availability is equal to or greater than an amount equal to the
lesser of (i) 20% of the aggregate Revolving Commitments then in effect and (ii)
$100,000,000, (x) for a period of 60 consecutive days, for the purposes of the
definition of “Dominion Period” and (y) for a period of 30 consecutive days, for
purposes of the definition of “Weekly Reporting Period”.
 
 
31

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.
 
“Mortgaged Property” means the real properties referred to on Schedule 4.01(s).
 
“Mortgages” means any mortgage, deed of trust or other agreement, in
substantially the form of Exhibit G, in each case including such provisions as
shall be necessary to conform each such document to Requirements of Law, which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Lender Parties, on the real property and fixtures of a Loan Party
described therein to secure the Secured Obligations.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company, determined on a consolidated basis; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Company or any
of the Subsidiaries; and (b) the income (or deficit) of any Person (other than
Merit Provisions or a Subsidiary) in which the Company or any of the
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions.
 
“Net Proceeds” means, with respect to any event, but only as and when received
by the Company or any of the Subsidiaries, (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), (ii)
in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments; net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event, (ii) all
out-of-pocket expenses reimbursed to Affiliates in connection with such event,
(iii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event (it being understood that such amount shall include the amount of all
distributions and other payments required to be made to minority equity holders
by the recipient of such Net Proceeds as a result of such sale, transfer or
disposition), and (iv) the amount of all Taxes paid or Tax Distributions (or
reasonably estimated to be payable), including in connection with the grant,
exercise, conversion or vesting of any award of Equity Interests of the Company,
and the amount of any reserves reasonably established by the Company for the
purpose of funding any liabilities that are incurred in connection with the
disposition of any asset (including pension and other post-employment benefit
obligations associated with such disposition) and contingent liabilities
reasonably estimated to be payable, in each case during the Fiscal Year that
such event occurred or the next succeeding Fiscal Year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer); provided that, to the extent that any such reserves are not
utilized by the Company or the Subsidiaries to fund the applicable liabilities
prior to the end of such succeeding Fiscal Year, the amount of such unutilized
reserves shall constitute “Net Proceeds”.
 
 
32

--------------------------------------------------------------------------------

 
 
“NOLV Percentage” means, with respect to a particular category of inventory, the
net orderly liquidation value percentage identified for such category in the
most recent inventory appraisal provided by the Borrower Representative to the
Administrative Agent.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.
 
“Non-U.S. Collection Deposit Account” has the meaning assigned to such term in
the U.S. Security Agreement.
 
“Non-U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“Notes” means, individually or collectively as the context may require, the
Revolving Notes, the Swingline Notes, the Term A Notes, the Term B-1 Notes and
the Term B-2 Notes.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means, individually or collectively as the context may require,
the U.S. Obligations and the Bermuda Obligations.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person as part of a factoring, securitization or similar transaction and
not in connection with the compromise, settlement or collection thereof; or (b)
any indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of any
Indebtedness described in paragraph (a)(i) or (b) of the definition thereof, but
which does not constitute a liability on the balance sheets of such Person
(other than operating leases).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
“PACA” means the Perishable Agricultural Commodities Act, 1930, 7 U.S.C. Section
499a et seq.
 
“Parent Entity” means any direct or indirect parent of the Company.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Patriot Act” has the meaning assigned to such term in Section 3.20.
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.10.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the purchase or other acquisition (whether by
merger, amalgamation or otherwise) by the Company or any other Subsidiary of
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person if, in the case of any purchase or
other acquisition of Equity Interests in a Person, such Person, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary (including
as a result of a merger or consolidation between any Subsidiary and such
Person); provided that (a) such purchase or acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary; (b) all transactions related
thereto are consummated in accordance with Section 5.07(a); (c) the business of
such Person, or such assets, as the case may be, constitute a business permitted
by Section 6.03(b); (d) in the case of any newly created or acquired Domestic
Subsidiary that is required to be a Loan Party pursuant to Section 5.13(a), such
Subsidiary shall be a U.S. Loan Guarantor and all of such Subsidiary’s assets
(including, if applicable, the Equity Interests of such Subsidiary) are subject
to a valid, perfected first priority security interest (subject to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lender
Parties); (e) in the case of a newly created or acquired Subsidiary that is
organized under the laws of Bermuda, such Subsidiary shall become a party to a
guarantee agreement that guarantees repayment of the Bermuda Secured Obligations
and a security agreement that secures repayment of the Bermuda Secured
Obligations, in each case in accordance with Section 5.13(c); and (f)(i)
immediately prior to any such purchase or other acquisition or entering into a
commitment with respect to such purchase or acquisition, whichever occurs first,
(A) no Default or Event of Default shall have occurred and be continuing, (B) a
Dominion Period shall not be continuing and (C) the Borrowers shall be in
compliance with the covenants set forth in Section 6.13; (ii) immediately after
giving effect to any such purchase or other acquisition, or entering into a
commitment with respect to such purchase or acquisition, whichever occurs first,
on a Pro Forma Basis, (A) no Default or Event of Default shall have occurred and
be continuing, (B) a Dominion Period shall not be continuing (it being
understood that Eligible Accounts and Eligible Inventory acquired in the
applicable Permitted Acquisition shall be included for purposes of determining
whether a Dominion Period shall be continuing immediately after giving effect to
such Permitted Acquisition), and (C) the Borrowers shall be in compliance with
the covenants set forth in Section 6.13 (it being understood that Eligible
Accounts and Eligible Inventory acquired in the applicable Permitted Acquisition
shall be included for purposes of determining such compliance immediately after
giving effect to such Permitted Acquisition) for the Test Period ending
immediately preceding the consummation of any such purchase or other acquisition
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b); and (iii) the Company shall have delivered to the Administrative Agent a
certificate of its chief financial officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition, together with reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (f)(i)(C)
and (f)(ii)(C) above.
 
 
34

--------------------------------------------------------------------------------

 
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested or not paid in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 
(c)           other than Liens imposed by ERISA, pledges and deposits made in
the ordinary course of business (i) in compliance with workers’ compensation,
unemployment insurance, health, disability or other employee benefits or social
security legislation or property, casualty or liability insurance and other
social security laws or retirement benefits or similar laws or regulations and
(ii) in respect of letters of credit or bank guarantees that are posted to
secure the payment of items in clause (i);
 
(d)           Liens granted and deposits and other investments made to secure
(i) the performance of bids, contracts, leases, statutory obligations, surety
bonds, appeal bonds, performance bonds, bid bonds, customs bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) in respect of letters of credit or bank guarantees that are posted to
secure the payment of items in clause (i);
 
(e)           Liens incurred to secure appeal bonds and judgment and attachment
liens in respect of judgments;
 
(f)           easements, zoning restrictions, mineral reservations,
rights-of-way, restrictions, encroachments, covenants, servitudes and similar
encumbrances on real property customarily granted by similar situated property
owners in the Borrowers’ industry or imposed by Requirements of Law or arising
in the ordinary course of business that do not materially and adversely affect
the use, value or enjoyment of the affected property as currently used by the
applicable Loan Party or interfere with the ordinary conduct of business of any
Borrower or any of the Subsidiaries in any material respect;
 
(g)           leases, subleases, licenses or sublicenses entered into by the
Borrowers or the Subsidiaries or granted to third Persons by the Borrowers or
the Subsidiaries in the ordinary course of business (including interests of any
lessor, sublessor, licensee or sublicensee thereunder) that do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of any Borrower or any Subsidiary;
 
 
35

--------------------------------------------------------------------------------

 
 
(h)           Liens of a collecting bank arising in the ordinary course of
business and covering only items being collected upon and bankers’ liens, rights
of setoff and other similar Liens on cash and investments on deposit in one or
more accounts maintained by the Company or any of the Subsidiaries, in each case
in the ordinary course of business, securing amounts owing to such bank with
respect to cash management arrangements, including those involving pooled cash
management and deposit accounts, and netting arrangements in respect of such
accounts; provided that, to the extent required by the terms of the applicable
Loan Documents, such bank shall have entered into a Deposit Account Control
Agreement with the Administrative Agent with respect to any such accounts; and
 
(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
 
“Permitted Holder” means any Plan Sponsor or its Affiliates.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 and which has, at
the time of acquisition of the applicable certificate of deposit, banker’s
acceptance or time deposit, (i) in the case of such investments maturing within
180 days from the date of acquisition thereof, short-term debt ratings of A-1 or
better by S&P and P-1 or better by Moody’s, and (ii) in the case of such
investments maturing later than 180 days (but in any event within one year) from
the date of acquisition thereof, long-term debt ratings of AA+ or better by S&P
and Aa1 or better by Moody’s;
 
 
36

--------------------------------------------------------------------------------

 
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in paragraph (a) above and entered into with a
financial institution satisfying the criteria described in paragraph (c) above;
 
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
 
(f) direct obligations issued by any State of the United States or any political
subdivision of such state or public instrumentality thereof maturing within one
year and having, at the time of acquisition, the highest long-term rating
obtainable from both S&P and Moody’s; and
 
(g) in respect of any Foreign Subsidiary, (i) instruments equivalent to those
Permitted Investments referred to in paragraphs (a) through (f) above that are
denominated in local currencies other than Dollars, which have a credit quality
and tenor no less favorable than the credit quality and tenor of those Permitted
Investments referred to in paragraphs (a) through (f) above and customarily used
by Persons for short-term cash management purposes in the jurisdiction of the
relevant Foreign Subsidiary, to the extent reasonably required in connection
with any business conducted by such Foreign Subsidiary and (ii) in the case of
PPC Mexico and its subsidiaries, investments permitted under Section 6.3 of the
Mexican Credit Facility as in effect as of the Effective Date.
 
“Permitted Lien” means any Lien permitted under Section 6.02.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan of Reorganization” means the Amended Joint Plan of Reorganization under
Chapter 11 of the Bankruptcy Code of the Company and certain of the Subsidiaries
that was filed with the Bankruptcy Court on November 17, 2009 and confirmed by
order of the Bankruptcy Court on December 8, 2009, as in effect as of the
Effective Date.
 
“Plan Sponsor” means (a) JBS USA Holdings, Inc., a Delaware corporation, or (b)
any wholly-owned subsidiary thereof that is (i) organized under the laws of the
United States, any State thereof or the District of Columbia, and (ii) has been
formed for the purpose of acquiring a majority of the Equity Interests of the
Company, or merging or consolidating with the Company for the purpose of
acquiring a majority of the Equity Interests of the Company.
 
“Pledged Subsidiary” has the meaning assigned to such term in Section
6.03(a)(i)(E).
 
 
37

--------------------------------------------------------------------------------

 
 
“PPC Mexico” means Avícola Pilgrim’s Pride de Mexico, S. de R.L. de C.V.
 
“Prepayment Event” means:
 
(a) any sale, transfer or other disposition of any property or asset of any Loan
Party described in Section 6.05(a)(iii), (e), (g), (h) or (m); or
 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $1,000,000; or
 
(c) the issuance of any Equity Interests of, or contributions to, the Company,
other than any of the foregoing if the Net Proceeds therefrom are (i) used to
finance a Permitted Acquisition, (ii) used to make Capital Expenditures in
accordance with Section 6.12 or (iii) received by the Company in connection with
issuances to directors, officers, employees or members of management of the
Company or any Subsidiary (or the estates, heirs, family members, spouses or
former spouses of any of the foregoing) pursuant to any employee benefit plan or
employment agreement, or for other compensatory reasons; provided that the
receipt of amounts from transactions described in this clause (iii) shall
constitute a Prepayment Event to the extent such amounts exceed $10,000,000 in
any Fiscal Year (provided that any amount by which such amounts received by the
Company are less than $10,000,000 in any Fiscal Year may be carried over to the
next following Fiscal Year; and provided, further, that the aggregate amount
permitted to be excluded as a Prepayment Event pursuant to this clause (iii),
after giving effect to any such amount carried over, shall not exceed
$20,000,000 in any Fiscal Year); or
 
(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 (other than Section 6.01(t)(i), unless
the Net Proceeds of such Indebtedness are used to finance a Permitted
Acquisition).
 
“Prime Rate” means, on any day, a rate of interest per annum equal to the “U.S.
Prime Rate” as reported from time to time in the Money Rates Section of the
Eastern Edition of The Wall Street Journal or, if The Wall Street Journal shall
cease publication or cease publishing the “U.S. Prime Rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with the consent of the Company, which consent will not be unreasonably withheld
(provided that the Company’s consent shall not be required at any time there has
occurred and is continuing any Default or an Event of Default).
 
“Prior Credit Agreements” means, individually or collectively as the context may
require, (a) the 2006 Amended and Restated Credit Agreement (Convertible
Revolving Loan and Term Loan), dated as of September 21, 2006, among CoBank, as
administrative agent, the syndication parties thereto and the Company, as
borrower; (b) the Fourth Amended and Restated Secured Credit Agreement, dated as
of February 8, 2007, among the Borrowers, Bank of Montreal, Chicago Branch, as
agent, and the lenders party thereto; and (c) the Amended and Restated
Post-Petition Credit Agreement, dated as of December 31, 2008, among the
Company, the guarantors party thereto, Bank of Montreal, as agent, and the
lenders party thereto.
 
 
38

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (a) such event as if it happened on
the first day of such period (it being understood that with respect to any
acquisition or disposition, any such adjustments (including cost savings that
are reasonably acceptable to the Administrative Agent) shall be permitted solely
to the extent they arise out of events which are directly attributable to the
acquisition or the disposition, are factually supportable and are expected to
have a continuing impact within 180 days after the date of such acquisition or
disposition, and as certified by a Financial Officer of the Company); or (b) the
incurrence of any Indebtedness by the Company or any Subsidiary and any
incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.
 
“Protective Advance” has the meaning assigned to such term in Section 2.04(a).
 
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et seq.
 
“Puerto Rico Security Agreement” means a Pledge, Assignment and Security
Agreement, in substantially the form of Exhibit F-4, among the Bermuda Loan
Parties and the Administrative Agent, for the benefit of the Lender Parties.
 
“Qualified Officers” means (a) Don Jackson, (b) Walt Shafer, (c) Jerry Wilson
and (d) any qualified successor who, after affording the Company a reasonable
time to employ a replacement officer, is (i) reasonably qualified to perform the
duties of the officer being replaced and (ii) approved by the Joint Syndication
Agents, any such approval not to be unreasonably withheld or delayed.
 
“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch in its individual capacity, and its successors.
 
“Redomestication” has meaning assigned to such term in Section 6.03(a)(iii).
 
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Rent or Collateral Access Reserve” means, with respect to any facility,
warehouse, distribution center, regional distribution center, depot, rail car or
other location where any Inventory subject to Liens arising by operation of
Requirements of Law is located and as to which no Collateral Access Agreement is
in effect, a reserve equal to (i) three months’ rent at such facility,
warehouse, distribution center, regional distribution center, depot or other
location or (ii) in the case of a rail car, an amount equal to the freight for
transporting such Inventory and any other amounts payable by the Loan Parties to
the applicable carrier.
 
 
39

--------------------------------------------------------------------------------

 
 
“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Collateral Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lender
Parties by the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders having (or, in the case of Voting
Participants, holding participations in) Credit Exposure and unused Commitments
representing more than 66 2/3% of the sum of the aggregate Credit Exposure and
unused Commitments at such time.  For purposes of this definition, the Credit
Exposure and unused Commitments of each Lender shall be reduced by the amount
thereof that is allocated to Voting Participants.
 
“Required Revolving Lenders” means, at any time, Revolving Lenders having (or,
in the case of Voting Participants, holding participations in) Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and unused Revolving Commitments at such
time.  For purposes of this definition, the Revolving Exposure and unused
Revolving Commitments of each Revolving Lender shall be reduced by the amount
thereof that is allocated to Voting Participants.
 
“Required Term A Lenders” means, at any time, Term A Lenders having (or, in the
case of Voting Participants, holding participations in) outstanding Term A Loans
in an aggregate principal amount representing more than 50% of the aggregate
principal amount of all outstanding Term A Loans.  For purposes of this
definition, the outstanding Term A Loans of each Term A Lender shall be reduced
by the amount thereof that is allocated to Voting Participants.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent or Collateral Access Reserves, Dilution
Reserves, Inventory Reserves, reserves for Swap Obligations that constitute
Secured Obligations, reserves for Permitted Liens that attach to any Loan
Party’s Accounts or Inventory pursuant to Section 6.02, reserves for contingent
liabilities of any Loan Party, reserves in respect of rights of sellers of
livestock, poultry and perishable agricultural commodities under PACA, PSA or
other similar Requirements of Law (including outstanding checks to livestock
growers, swine fee payables, deferred livestock payables and the grower
guarantee payables), reserves for consignee’s, warehousemen’s and bailee’s
charges, reserves for unpaid and accrued sales taxes, reserves for banker’s
liens, rights of setoff or similar rights and remedies as to deposit accounts,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation (whether or not previously disclosed
to the Lender Parties) and reserves for Taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party, in each
case without duplication.
 
 
40

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company.
 
“Restructuring Charges” means any asset impairment charges, lease termination
costs, severance costs, facility shutdown costs, write-offs and write-downs of
Intangible Assets and other related restructuring charges related to or
associated with a permanent reduction in capacity, closure of plants or
facilities, cut-backs or plant closures or a significant reconfiguration of a
facility; provided that to the extent that any of the foregoing constitutes a
cash charge, it shall only constitute a Restructuring Charge to the extent
arising out of actions taken during or in connection with the bankruptcy of the
Company and certain of the Subsidiaries or the Plan of Reorganization.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Sections 2.09 and 2.10, respectively, and (b) assignments
by or to such Lender pursuant to Section 9.04.  The initial amount of each
Lender’s Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $600,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of (a) the outstanding principal amount of Revolving Loans
of such Lender at such time, plus (b) the Swingline Exposure of such Lender at
such time, plus (c) the LC Exposure of such Lender at such time.
 
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, in substantially the form of Exhibit E-1, evidencing the
aggregate Indebtedness of the Borrowers to such Revolving Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
 
41

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Grower Payables” means all amounts owed from time to time by any
Borrower to any Person on account of the purchase price of agricultural products
or services (including poultry and livestock) if the Administrative Agent
reasonably determines that such Person is entitled to the benefits of any
grower’s or producer’s lien, statutory trust or similar security arrangements to
secure the payment of any amounts owed to such Person (in each case whether any
of the foregoing arises under PACA, PSA or other similar Requirements of Law).
 
“Secured Obligations” means, individually or collectively as the context may
require, the U.S. Secured Obligations and the Bermuda Secured Obligations.
 
“Security Agreements” means, individually or collectively as the context may
require, the U.S. Security Agreement, the Bermuda Pledge Agreement, the Bermuda
Security Agreement and the Puerto Rico Security Agreement.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company as of such date.
 
“Specified Indebtedness” means all Indebtedness of the Loan Parties with respect
to the Prior Credit Agreements and Indebtedness under the following indentures:
(a) approximately $400,000,000 aggregate principal amount outstanding of 7 5/8%
Senior Notes, maturing May 1, 2015, pursuant to the Senior Debt Securities
Indenture, dated as of January 24, 2007, by and between the Company and HSBC
Bank USA, National Association, as successor trustee (“HSBC”), and the First
Supplemental Indenture, dated as of January 24, 2007, by and between the Company
and HSBC; (b) approximately $250,000,000 aggregate principal amount outstanding
of 8 3/8% Senior Subordinated Notes, maturing May 1, 2017, pursuant to the
Senior Subordinated Debt Securities Indenture, dated as of January 27, 2007, by
and between the Company and The Bank of New York Mellon Trust Company, N.A., as
successor trustee (“BNY Mellon”), and the First Supplemental Indenture, dated as
of January 24, 2007, by and between the Company and BNY Mellon; and (c)
approximately $100,000,000 aggregate initial principal amount outstanding of
9 ¼% Senior Subordinated Notes, due November 15, 2013, pursuant to the
Subordinated Indenture, dated as of November 21, 2003, between the Company and
The Bank of New York.
 
“Specified Property” means the real property of the Company and the Subsidiaries
referred to on Schedule 5.13(f) and the personal property constituting fixtures
(as defined in the UCC) that are located thereon, which, as of the Effective
Date, are idle or reasonably anticipated to be sold.
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time, plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
 
 
42

--------------------------------------------------------------------------------

 
 
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subject Loan Party” has the meaning assigned to such term in Section
6.03(a)(ii)(B).
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power (or, in the case of a partnership, more than 50% of
the voting power general partnership interests) are, as of such date, owned,
controlled or held; or (b) in which, as of such date, the parent is the
controlling general partner or otherwise possesses the ability (without the
consent of any other Person but giving effect to any contractual arrangements
with third Persons) to control the management thereof (whether by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent).
 
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
 
“Successor Company” has the meaning assigned to such term in Section
6.03(a)(ii)(B)(2).
 
“Swap Agreement” means any agreement or exchange-traded transaction with respect
to any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by present or former directors, officers, employees, members
of management or consultants of the Company or any of the Subsidiaries (or the
estate, heirs, family members, spouse, or former spouse of any of the foregoing)
shall be a Swap Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements; and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the sum of the aggregate outstanding
Swingline Loans at such time.  The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure
at such time.
 
“Swingline Lender” means CoBank, in its capacity as lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Swingline Note” means a promissory note of the Borrowers that is payable to the
Swingline Lender, in substantially the form of Exhibit E-2, evidencing the
aggregate Indebtedness of the Borrowers to the Swingline Lender resulting from
outstanding Swingline Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“Tax Distribution” means, with respect to any Person, any dividend or other
distribution to any direct or indirect member of an affiliated group that files
a consolidated U.S. Federal tax return with such Person, in accordance with one
of the tax sharing agreements set forth on Schedule 1.01(b) or any other tax
sharing agreement or similar arrangement in each case in an amount not in excess
of the amount that such Person (or such Person and its subsidiaries) would have
been required to pay in respect of Federal, State or local Taxes, as the case
may be, in respect of such year if such Person had paid such Taxes directly as a
stand-alone taxpayer (or on behalf of a stand-alone group).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term A Lenders” means, as of any date of determination, Lenders having a Term A
Loan Commitment.
 
“Term A Loan Commitment” means (a) as to any Term A Lender, the aggregate
commitment of such Term A Lender to make Term A Loans as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Term A Lender and (b) as to all Term A Lenders, the aggregate commitment of
all Term A Lenders to make Term A Loans, which aggregate commitment shall be
$375,000,000.00 on the Effective Date, prior to giving effect to any Effective
Date Incremental Commitments.  After advancing the Term A Loan, each reference
to a Term A Lender’s Term A Loan Commitment shall refer to that Term A Lender’s
Applicable Percentage of the Term A Loans.
 
“Term A Loans” means the Term A Loans extended by the Term A Lenders to the
Borrowers pursuant to Section 2.01(b).
 
 
44

--------------------------------------------------------------------------------

 
 
“Term A Note” means a promissory note of the Borrowers that is payable to any
Term A Lender, in substantially the form of Exhibit E-3, evidencing the
aggregate Indebtedness of the Borrowers to such Term A Lender resulting from
outstanding Term A Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“Term B Lenders” means, individually or collectively as the context may require,
the Term B-1 Lenders and the Term B-2 Lenders.
 
“Term B Loan Commitment” means, individually or collectively as the context may
require, the Term B-1 Loan Commitments and the Term B-2 Loan Commitments.
 
“Term B Loans” means, individually or collectively as the context may require,
the Term B-1 Loans or the Term B-2 Loans.
 
“Term B-1 Lenders” means, as of any date of determination, Lenders having a Term
B-1 Loan Commitment.
 
“Term B-1 Loan Commitment” means (a) as to any Term B-1 Lender, the aggregate
commitment of such Term B-1 Lender to make Term B-1 Loans as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Term B-1 Lender and (b) as to all Term B-1 Lenders, the aggregate
commitment of all Term B-1 Lenders to make Term B-1 Loans, which aggregate
commitment shall be $439,692,535.89 on the Effective Date, prior to giving
effect to any Effective Date Incremental Commitments.  After advancing the Term
B-1 Loan, each reference to a Term B-1 Lender’s Term B-1 Loan Commitment shall
refer to that Term B-1 Lender’s Applicable Percentage of the Term B-1 Loans.
 
“Term B-1 Loans” means the Term B-1 Loans extended by the Term B-1 Lenders to
the Borrowers pursuant to Section 2.01(c).
 
“Term B-1 Note” means a promissory note of the Borrowers that is payable to any
Term B-1 Lender, in substantially the form of Exhibit E-4, evidencing the
aggregate Indebtedness of the Borrowers to such Term B-1 Lender resulting from
outstanding Term B-1 Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“Term B-2 Lenders” means, as of any date of determination, Lenders having a Term
B-2 Loan Commitment.
 
“Term B-2 Loan Commitment” means (a) as to any Term B-2 Lender, the aggregate
commitment of such Term B-2 Lender to make Term B-2 Loans as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Term B-2 Lender and (b) as to all Term B-2 Lenders, the aggregate
commitment of all Term B-2 Lenders to make Term B-2 Loans, which aggregate
commitment shall be $335,307,464.11 on the Effective Date, prior to giving
effect to any Effective Date Incremental Commitments.  After advancing the Term
B-2 Loan, each reference to a Term B-2 Lender’s Term B-2 Loan Commitment shall
refer to that Term B-2 Lender’s Applicable Percentage of the Term Loans.
 
 
45

--------------------------------------------------------------------------------

 
 
“Term B-2 Loans” means the Term B-2 Loans extended by the Term B-2 Lenders to
the Borrowers pursuant to Section 2.01(d).
 
“Term B-2 Note” means a promissory note of the Borrowers that is payable to any
Term B-2 Lender, in substantially the form of Exhibit E-5, evidencing the
aggregate Indebtedness of the Borrowers to such Term B-2 Lender resulting from
outstanding Term B-2 Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
 
“Term Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of Term Loans of such Lender at such time.
 
“Term Lenders” means, individually or collectively as the context may require,
the Term A Lenders or the Term B Lenders.
 
“Term Loan Commitments” means, individually or collectively as the context may
require, the Term A Loan Commitments or the Term B Loan Commitments.
 
“Term Loans” means, individually or collectively as the context may require, the
Term A Loans or the Term B Loans.
 
“Test Period” means the applicable period for testing a financial covenant set
forth in Section 6.13.
 
“Title Insurance Company” means Chicago Title Insurance Company or any other
nationally reputable title insurance company that is retained by the Borrowers
and is reasonably acceptable to the Administrative Agent.
 
“To-Ricos” means To-Ricos, Ltd., a Bermuda company.
 
“To-Ricos Distribution” means To-Ricos Distribution, Ltd., a Bermuda company.
 
“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the Company at such date, determined on a consolidated basis, to
the extent required to be reflected in the “Liabilities” section of the
consolidated balance sheet of the Company (it being understood that all current
intercompany liabilities shall be excluded whether shown on the consolidated
balance sheet or excluded therefrom on a net basis).
 
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Borrowers of this Agreement, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder and (b) the other transactions contemplated by the Plan of
Reorganization.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of Term B-2 Loans or Term B-2 Borrowings, the rate of interest
provided in Section 2.14(c).
 
 
46

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“United States” or “U.S.” means the United States.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.
 
“U.S. Collection Deposit Account” has the meaning assigned to such term in the
U.S. Security Agreement.
 
“U.S. Guaranty” means Article X of this Agreement.
 
“U.S. LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“U.S. Loan Guarantor” means each Loan Party (other than (i) the Company and (ii)
the Bermuda Loan Parties and their subsidiaries) and any other Person that
becomes a U.S. Loan Guarantor pursuant to Section 5.13(a).
 
“U.S. Loan Parties” means the Company, the Company’s Domestic Subsidiaries and
First-Tier Foreign DREs party hereto on the Effective Date and any other Person
who, as required by the terms hereof, becomes a party to this Agreement in its
capacity as a U.S. Loan Party pursuant to a Joinder Agreement and their
successors and assigns.
 
“U.S. Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the U.S. Loan Parties to
the Lenders or to any Lender, the Administrative Agent, any Issuing Bank with
respect to a Letter of Credit or any indemnified party arising under the Loan
Documents.
 
“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Loan Parties and (b) Swap Obligations
of the U.S. Loan Parties owing to one or more counterparties that are Lenders or
Affiliates of Lenders at the time that such Swap Obligations are incurred;
provided that at or prior to the time that any transaction relating to such Swap
Obligation is executed, the Lender or Affiliate of a Lender and the U.S. Loan
Party party thereto shall have delivered written notice to the Administrative
Agent that such a transaction has been entered into and that it constitutes a
U.S. Secured Obligation entitled to the benefits of the Collateral Documents in
favor of the Lender Parties.
 
“U.S. Security Agreement” means a Pledge and Security Agreement, in
substantially the form of Exhibit F-1, among the U.S. Loan Parties and the
Administrative Agent, for the benefit of the Lender Parties, and any other
pledge or security agreement entered into, after the Effective Date by any other
U.S. Loan Party (as required by this Agreement or any other Loan Document), or
any other Person.
 
 
47

--------------------------------------------------------------------------------

 
 
“Value of Eligible Inventory” means, at any given time, (a) with respect to
Eligible Inventory consisting of feed grains, prepaid grain in transit, feed and
ingredients, dressed broiler chickens, commercial eggs, breeder hens, breeder
cockerels, breeder pullets, commercial hens, commercial pullets, hatching eggs,
live broiler chickens and prepared food products, the standard and/or moving
average cost determined for such Eligible Inventory, consistently applied in
accordance with GAAP; and (b) with respect to Eligible Inventory consisting of
vaccines on the farm, the moving average cost determined for such inventory
basis, consistently applied in accordance with GAAP.
 
“Voting Participant” has the meaning assigned to such term in Section 9.04(f).
 
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(f).
 
“Wal-Mart” means Wal-Mart Stores, Inc., a Delaware corporation.
 
“Weekly Reporting Period” means any period (a) during which any Default or any
Event of Default has occurred and is continuing, or (b) that constitutes a
Minimum Availability Period; provided that if the circumstances described in
clause (a) or (b), as applicable, shall occur and cease to exist twice during
any calendar year, then any subsequent Weekly Reporting Period occurring during
such calendar year shall continue through the end of such calendar year.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as
amended, restated, amended and restated, or otherwise modified from time to time
(subject to any restrictions on such amendments, restatements, amendments and
restatements or other modifications set forth herein); (b) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns,
 
 
48

--------------------------------------------------------------------------------

 
 
to the extent such successors and assigns are permitted hereunder and under the
other Loan Documents; (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and (f)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, together with all rules, regulations and interpretations thereunder or
related thereto.  A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
by the Administrative Agent pursuant to this Agreement or, in the case of a
Default, is cured (i) within any period of cure expressly provided for in this
Agreement (in the case of any Default occurring other than pursuant to paragraph
(f), (g) or (k) of Article VII) or (ii) prior to time that any Lender Party
exercises any remedies under any Loan Document (in the case of any Default or
Event of Default occurring pursuant to paragraph (f), (g) or (k) of Article
VII); provided that the Borrower Representative may exercise its right to cure
any such Default or Event of Default only if it has provided notice of such
Default to the Administrative Agent to the extent required pursuant to Section
5.02(a); and an Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived by the Administrative Agent.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) all
determinations of whether the Borrowers are in compliance with the covenants set
forth in Section 6.13 shall be made in accordance with GAAP consistently applied
in accordance with the financial statements for the fiscal year of the Company
ended September 26, 2009 and (b) if the Borrower Representative notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to reflect the effect of any change occurring after the Effective Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Borrower and the Administrative
Agent shall negotiate in good faith to amend such covenant and related
definitions (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP or in the application
thereof; provided that such provision shall be interpreted on the basis of GAAP
in accordance with clause (a) above until such notice shall have been withdrawn
or such provision shall have been amended in accordance
herewith.  Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants herein shall be
calculated, without giving effect to any election under Statement of Accounting
Financial Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.
 
SECTION 1.05. Timing of Payment or Performance.  Except as set forth in the
proviso to the definition of “Interest Period”, when the payment of any
obligation or performance of any covenant, duty or obligation is stated to be
due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and, in respect of payment, such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE II 
 
THE CREDITS
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the lesser of the aggregate Revolving Commitments and the
Borrowing Base, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04;
(b) each Term A Lender agrees to make a Term A Loan to the Borrowers, on the
Effective Date, in an amount equal to such Lender’s Term A Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than 11:00 a.m., Denver, Colorado time; (c) each
Term B-1 Lender agrees to make a Term B-1 Loan to the Borrowers, on the
Effective Date, in an amount equal to such Lender’s Term B-1 Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than 11:00 a.m., Denver, Colorado time; and (d)
each Term B-2 Lender agrees to make a Term B-2 Loan to the Borrowers, on the
Effective Date, in an amount equal to such Lender’s Term B-2 Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than 11:00 a.m., Denver, Colorado time; provided
that, on the Effective Date, (x) each Existing Lender shall be deemed to have
funded, in accordance with the requirements of Section 2.07(a), its respective
Revolving Loans and Term Loans, as applicable, to the extent of its Existing
Loans and shall not be required to wire transfer funds in such amounts as
provided in such Section; (y) each Existing Lender shall fund, in accordance
with the requirements of Section 2.07(a), the applicable Loans pursuant to the
terms of this Agreement to the extent that such Existing Lender’s Commitments
exceed its Existing Loans; and (z) the Borrowers shall pay to each Existing
Lender (i) an amount equal to the excess, if any, of such Existing Lender’s
Existing Loans over such Existing Lender’s Commitment and (ii) any other amounts
with respect to the Existing Loans (including, without limitation, accrued and
unpaid interest and break funding payments) that would be payable to such
Existing Lender pursuant to the Prior Credit Agreements if all of such Existing
Lender’s Existing Loans were being repaid in full in cash on the Effective
Date.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving
Loans.  Amounts repaid in respect of Term Loans may not be reborrowed.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  Any Protective Advance and any Swingline Loan shall be
made in accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively.  The Term Loans shall amortize as set forth in Section 2.11.
 
 
50

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 2.14, (i) each Borrowing of Revolving Loans, Term A Loans
and Term B-1 Loans shall be comprised entirely of ABR Loans or Eurodollar Loans,
in each case as the Borrower Representative may request in accordance herewith;
and (ii) each Term B-2 Borrowing shall be comprised entirely of Loans accruing
interest at a fixed rate, as provided in Section 2.14(c); provided that all
Borrowings, other than Term B-2 Borrowings, made on the Effective Date must be
made as ABR Borrowings but may be converted into Eurodollar Borrowings in
accordance with Section 2.08.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Borrowing of a
Eurodollar Revolving Loan, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000.  At the time
that any Borrowing of an ABR Revolving Loan is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that each Borrowing of an ABR Revolving Loan may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e), the repayment of a Protective
Advance as contemplated by Section 2.04(a) or the repayment of a Swingline Loan
as contemplated by Section 2.05(c).  Each Swingline Loan shall be in any amount
requested by the Borrower Representative.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request in a
written Borrowing Request signed by the Borrower Representative and delivered by
PDF or facsimile (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., Denver, Colorado time, three Business Days before the date of the proposed
Borrowing; or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Denver, Colorado time, one Business Day prior to the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 8:00 a.m., Denver, Colorado time, on the
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01:
 
(i) the name of the applicable Borrower;
 
(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
 
 
51

--------------------------------------------------------------------------------

 
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
 
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04. Protective Advances.  (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but with
absolutely no obligation), to make Revolving Loans to the Borrowers, on behalf
of all Lenders, which the Administrative Agent, in its Permitted Discretion,
deems necessary or desirable (i) to preserve or protect the Collateral, or any
portion thereof; (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations; or (iii) to pay any other amount
chargeable to or required to be paid by the Borrowers pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees and expenses as described in Section 9.03) and other sums payable under the
Loan Documents (any of such Revolving Loans are herein referred to as
“Protective Advances”); provided that the aggregate amount of Protective
Advances outstanding at any time shall not at any time exceed 5% of the
aggregate Revolving Commitments; and provided, further, that the aggregate
amount of outstanding Protective Advances plus the Aggregate Revolving Exposure
shall not exceed the aggregate Revolving Commitments.  Protective Advances may
be made even if the conditions precedent set forth in Section 4.02 have not been
satisfied.  The Protective Advances shall be secured by the Liens in favor of
the Administrative Agent (for the benefit of the Lender Parties) in and to the
Collateral of the U.S. Loan Parties (in the case of Protective Advances made to
the Company) or the Collateral of all the Loan Parties (in the case of
Protective Advances made to the Bermuda Borrowers) and shall constitute U.S.
Secured Obligations (in the case of Protective Advances made to the Company) or
Bermuda Secured Obligations (in the case of Protective Advances made to the
Bermuda Borrowers).  All Protective Advances shall be ABR Borrowings.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders.  Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.  At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance.  At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).
 
 
52

--------------------------------------------------------------------------------

 
 
(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Revolving Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Revolving Lender, such Revolving Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.
 
SECTION 2.05. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the Aggregate Revolving Exposure exceeding the lesser of the
aggregate Revolving Commitments and the Borrowing Base, in each case both before
and immediately after giving effect to such Swingline Loan; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request by PDF or facsimile, not later than 2:00
p.m., Denver, Colorado time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower Representative.  The Swingline Lender shall make each Swingline
Loan available to the Borrowers by means of a credit to the Funding Account(s)
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank.
 
(c) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default or Event of Default and regardless of whether any Revolving Lender
is then required to fund its Applicable Percentage of the Swingline Exposure
pursuant to Section 2.05(d)), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender or the Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Applicable Percentage of the Revolving
Commitment.  Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Swingline
Loans is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Swingline Loan or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  The Swingline
Lender or the Administrative Agent may, at any time, require the Revolving
Lenders to fund their participations.  From and after the date, if any, on which
any Revolving Lender is required to fund its participation in any Swingline Loan
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Loan.
 
 
53

--------------------------------------------------------------------------------

 
 
(d) Promptly following (i) notice by the Administrative Agent to any Revolving
Lender of the occurrence of any Event of Default or (ii) any request therefor
(which request the Swingline Lender may make from time to time in its sole and
absolute discretion) by the Swingline Lender to the Administrative Agent (which
request the Administrative Agent shall promptly forward to each Revolving
Lender), each Revolving Lender shall make a Revolving Loan in a principal amount
equal to such Revolving Lender’s Applicable Percentage of the Swingline Exposure
then outstanding.  Each Revolving Lender receiving any such notice or request
shall wire transfer, at or before 3:00 p.m., Denver, Colorado time, on the
Business Day that it receives  such notice or request immediately available
funds in an amount equal to such Revolving Lender’s Applicable Percentage of the
Swingline Exposure specified in such notice or request to the account of the
Administrative Agent most recently designated for such purpose by notice to the
Revolving Lenders, and the Administrative Agent shall promptly pay over such
amounts to the Swingline Lender for application to the outstanding Swingline
Loans; provided that if any such notice or request is received by a Revolving
Lender after 12:00 noon, Denver, Colorado time, on any Business Day, such
amounts shall not be required to be so wire transferred until 3:00 p.m., Denver,
Colorado time, on the next following Business Day.
 
SECTION 2.06. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, pursuant to a written Issuance Request, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Issuance Request, form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver PDF or facsimile to the applicable Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a written Issuance Request.  Each such written Issuance
Request shall specify the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  It is understood that the reinstatement of all or a portion of a
Letter of Credit in accordance with the terms thereof following a drawing
thereunder shall not constitute an amendment, renewal or extension of such
Letter of Credit.  If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$200,000,000 and (ii) the Aggregate Revolving Exposure shall not exceed the
lesser of the aggregate Revolving Commitments and the Borrowing Base.
 
 
54

--------------------------------------------------------------------------------

 
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date with respect to the Revolving
Loans; provided that any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall not in any
event extend beyond the date that is five Business Days prior to the Maturity
Date with respect to the Revolving Loans) under customary “evergreen”
provisions.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the applicable Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall, subject to the terms hereof,
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 10:00 a.m., Denver, Colorado time,
on the Business Day that the Borrower Representative receives notice of such LC
Disbursement, if such notice is received prior to 8:00 a.m., Denver, Colorado
time, on such Business Day (or, if the Borrower Representative receives notice
of such LC Disbursement after 8:00 a.m., Denver, Colorado time, on any Business
Day, by 10:00 a.m., Denver, Colorado time, on the next following Business Day);
provided that the Borrower Representative may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan (or applicable portion thereof).  If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Lender’s Applicable
Percentage thereof, and the Bermuda Borrowers shall have no obligation to
reimburse any Person with respect to any LC Disbursement in respect of a Letter
of Credit that does not constitute a Bermuda
 
 
55

--------------------------------------------------------------------------------

 
 
Obligation.  Promptly following receipt of such notice, each Revolving Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Revolving Lenders and the applicable Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC
Disbursement.  Notwithstanding any other provision of this Agreement, in no case
shall the Bermuda Borrowers be obligated to reimburse, nor shall any
reimbursement made hereunder by the Bermuda Borrowers be applied to reimburse,
an LC Disbursement which does not constitute a Bermuda Obligation.
 
(f) Obligations Absolute.  The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by Requirements of Law) suffered by any
Borrower that are caused by the applicable Issuing Bank’s failure to exercise
the standard of care hereunder to be applicable when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful
 
 
56

--------------------------------------------------------------------------------

 
 
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction by final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised such standard of care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, or refuse to accept and make payment upon such documents
if such documents are not in strict compliance with the terms of such Letter of
Credit.
 
(g) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower Representative by PDF
or facsimile of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the applicable Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
 
(h) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall accrue interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.14(e) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
applicable Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment.
 
(i) Replacement of the Issuing Bank.  Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent and the successor Issuing Bank.  The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.13(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization.  Subject to Section 2.19(b), if any Event of Default
shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, (i) the Company shall deposit in an account with the Administrative
Agent, in the
 
 
57

--------------------------------------------------------------------------------

 
 
name of the Administrative Agent and for the benefit of the Lender Parties (the
“U.S. LC Collateral Account”), an amount in cash equal to 105% of the LC
Exposure as of such date plus accrued and unpaid interest thereon, and (ii)
without duplication under clause (i), the Bermuda Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lender Parties (the “Non-U.S. LC Collateral
Account”), an amount in cash equal to 105% of the LC Exposure with respect to
the Bermuda Borrowers as of such date plus accrued and unpaid interest thereon;
provided that in each case the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations, in the
case of deposits in the U.S. LC Collateral Account, and the Bermuda Secured
Obligations, in the case of deposits in the Non-U.S. LC Collateral Account.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each such account and (x) the Company hereby
grants the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the U.S. LC Collateral Account to secure the Secured
Obligations and (y) the Bermuda Borrowers hereby grant the Administrative Agent
(for the benefit of the Lender Parties) a security interest in the Non-U.S. LC
Collateral Account to secure the Bermuda Secured Obligations.  Other than any
interest earned on the investment of such deposits, which investments shall be
in the form of Permitted Investments made at the option and sole discretion of
the Administrative Agent (in accordance with its usual and customary practices
for investments of this type) and at the Borrowers’ risk and reasonable expense,
such deposits shall not accrue interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in each such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company or the Bermuda Borrowers, as applicable, for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Revolving Lenders), be applied, in the case of
deposits in the U.S. LC Collateral Account, to satisfy other Secured Obligations
or, in the case of deposits in the Non-U.S. LC Collateral Deposit Account, to
satisfy other Bermuda Secured Obligations.  If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.
 
(k) Existing Letters of Credit.  On the Effective Date, each Existing Letter of
Credit shall, automatically and without further action, be deemed to be a Letter
of Credit that has been issued hereunder as of the Effective Date for all
purposes hereunder and under the other Loan Documents.  Without limiting the
foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of LC Exposure, (ii) all liabilities of the Borrowers and the other
Loan Parties with respect to such Existing Letters of Credit shall constitute
Obligations and (iii) each Lender shall have reimbursement obligations with
respect to such Existing Letters of Credit as provided in this Section
2.06.  Any Existing Letter of Credit that is renewed or extended shall be issued
by an Issuing Bank referred to in clause (a) of the definition thereof.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., Denver, Colorado time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Term Loans shall be made as provided in Sections 2.01(b), (c) and
(d) and 2.02(b) and Swingline Loans shall be made as provided in Section
2.05.  The Administrative Agent will make such Loans available to the Borrower
Representative promptly by crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.08. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower Representative may elect to convert
such Borrowing to a Borrowing of a different Type or to continue such Borrowing
and, in the case of a Eurodollar Borrowing, may elect Interest Periods therefor,
all as provided in this Section.  The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Term B-2 Borrowings, Swingline Borrowings or Protective Advances, which may
not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election in an Interest Election
Request signed by the Borrower Representative and delivered by PDF or facsimile
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be irrevocable.
 
 
59

--------------------------------------------------------------------------------

 
 
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to paragraphs
(iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
SECTION 2.09. Termination and Reduction of Commitments.  (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate when funding is
received by the Borrowers on the Effective Date and (ii) all other Commitments
shall terminate on the earlier to occur of (A) the Maturity Date and (B) the
occurrence of any event described in clause (i) or (ii) of Section 2.12(g).
 
 
60

--------------------------------------------------------------------------------

 
 
(b) The Borrower Representative may at any time terminate the Revolving
Commitments upon (i) the payment in full in cash of all outstanding Loans,
together with accrued and unpaid interest thereon and on any Letters of Credit;
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to such Letters of Credit, the deposit by the
applicable Borrower in the applicable LC Collateral Accounts of cash (or, with
the consent of the Administrative Agent, the Required Lenders and each
applicable Issuing Bank, a back-up standby letter of credit) equal to 105% of
the LC Exposure as of such date in accordance with Section 2.06(j); (iii) the
payment in full in cash of the accrued and unpaid fees; and (iv) the payment in
full in cash of all accrued and unpaid reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.
 
(c) The Borrower Representative may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $10,000,000 and not less than
$25,000,000 (or, in either case, if less, the aggregate remaining Revolving
Commitment) and (ii) the Borrowers shall not reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
aggregate Revolving Commitments.
 
(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10. Increase in Commitments.
 
(a) On the Effective Date, the Borrowers shall have the right to increase the
aggregate Term A Loan Commitments and/or Term B Loan Commitments (each such
increase, an “Effective Date Incremental Commitment”), to the extent that the
Joint Lead Arrangers determine in their sole and absolute discretion that any of
such Commitments has been oversubscribed by the Lenders thereunder; provided
that (i) the Borrowers may not increase any such Commitment by more than
$100,000,000; and (ii) after giving effect to any Effective Date Incremental
Commitments, the aggregate Commitments shall not exceed $1,850,000,000.
 
(b) (i)  After the Effective Date, the Borrowers shall have the right to
increase the aggregate Revolving Commitments by obtaining additional Revolving
Commitments (“Incremental Revolving Commitments”), either from one or more of
the Lenders or an additional Eligible Incremental Lender; provided that (A) any
such Incremental Revolving Commitment shall be in a minimum amount of
 
 
61

--------------------------------------------------------------------------------

 
 
$25,000,000; (B) the aggregate amount of all Incremental Revolving Commitments
effected pursuant hereto shall not exceed $100,000,000; (C) after giving effect
to any such Incremental Revolving Commitment, the aggregate Commitments shall
not exceed $1,850,000,000; (D) any such new Revolving Lender shall have assumed
all of the rights and obligations of a “Revolving Lender” hereunder; (E) any
such Incremental Revolving Commitments shall, subject to Section 2.10(f), be on
the same terms as the other Revolving Commitments; and (F) all of the procedures
and other conditions described in this Section 2.10 shall have been satisfied.
 
(ii) After the Effective Date, the Borrowers shall have the right to increase
the aggregate Term B Loan Commitments by obtaining additional Term B Loan
Commitments (“Incremental Term B Commitments”), either from one or more of the
Lenders or an additional Eligible Incremental Lender; provided that (A) any such
Incremental Term B Commitment shall be in a minimum amount of $25,000,000; (B)
the aggregate amount of all Incremental Term B Commitments effected pursuant
hereto shall not exceed $400,000,000; (C) after giving effect to any such
Incremental Term B Commitment, the aggregate Commitments shall not exceed
$1,850,000,000; (D) any such new Term B Lender shall have assumed all of the
rights and obligations of a “Term B Lender” hereunder; (E) any such Incremental
Term B Commitments shall, subject to Section 2.10(f), be on the same terms as
the other Term B Loan Commitments; and (F) all of the procedures and other
conditions described in this Section 2.10 shall have been satisfied.
 
(c) The Borrower Representative shall request an Incremental Commitment by
delivering a notice (an “Incremental Commitment Request”) to the Administrative
Agent, who shall promptly notify the Lenders of the substance thereof.  The
notice by the Administrative Agent to the Lenders describing each Incremental
Commitment Request shall specify the time period (to be determined by the
Borrower Representative in consultation with the Administrative Agent, but in no
event be less than 15 Business Days from the date of delivery by the Borrower of
the applicable Incremental Commitment Request to the Administrative Agent)
within which each Lender is required to inform the Borrower Representative and
the Administrative Agent whether such Lender intends to participate in the
applicable Incremental Commitment.  Each Lender shall notify the Administrative
Agent within the required time period whether or not it agrees to participate in
the applicable Incremental Commitment and, if so, shall specify the amount of
such Incremental Commitment it desires to be allocated to it.  Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.  Each determination by a Lender to participate in an Incremental
Commitment shall be made by it in its sole and absolute discretion.
 
(d) The Administrative Agent shall notify the Borrower Representative and each
Lender of the Lenders’ responses to each Incremental Commitment Request.  The
Borrowers may obtain the agreement of additional Eligible Incremental Lenders to
become Lenders pursuant to an Incremental Commitment Joinder Agreement, in
substantially the form of Exhibit D (each, an “Incremental Commitment Joinder
Agreement”).  Each such Eligible Incremental Lender shall, as a condition to
participating in any Incremental Commitment, be required to deliver all forms,
if any, that are required to be delivered by such Eligible Incremental Lender
pursuant to Section 9.04 and any other information that the Administrative Agent
requires from Lenders as a condition to becoming a party to this Agreement.  Any
Incremental Commitment shall be allocated among the existing Lenders that agree
to participate in such Incremental Commitment and additional Eligible
Incremental Lenders who agree to become Lenders pursuant to an Incremental
Commitment Joinder Agreement (in each case, up to the amount of each such
Person’s agreed participation) as agreed by the Borrower Representative and the
Administrative Agent.
 
 
62

--------------------------------------------------------------------------------

 
 
(e) Any amendment hereto solely for Incremental Commitments shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower Representative (on
behalf of the Borrowers) and the Lender(s) being added or increasing their
Commitments.  As a condition precedent to any such increase, the Borrowers shall
deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase; and (ii) in the case of the Borrowers,
certifying that, before and immediately after giving effect to such increase,
(A) the representations and warranties contained in Article III and the other
Loan Documents shall be true and correct, except that such representations and
warranties that relate solely to an earlier date shall be true and correct in
all material respects as of such earlier date; (B) no Default or Event of
Default shall have occurred and be continuing or would result from any such
Incremental Commitment; and (C) at the time of and immediately after giving
effect to each such Incremental Commitment (1) the Borrowers shall be in
compliance with the covenants set forth in Section 6.13 (on a Pro Forma Basis
for the Test Period for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) ending immediately preceding such Incremental
Commitment), which compliance shall be evidenced by the due completion,
execution and delivery of a Compliance Certificate and based on the assumption
that such Incremental Commitment was fully drawn on the first day of such Test
Period; and (2) the LTV Requirement shall be satisfied (provided that if (x)
after giving effect to any Incremental Term B Commitment, the aggregate Term B
Loan Commitments exceed $750,000,000 and (y) the effective date of such
Incremental Term B Commitment would be more than 36 months after the date on
which the Borrowers have last delivered an appraisal of the Loan Parties’
equipment, buildings and real property that constitute Collateral to the
Collateral Agent, then, as an additional condition to the effectiveness of such
Incremental Term B Commitment, the Borrowers shall provide re-appraisals of the
Loan Parties’ equipment, buildings and real property that constitute Collateral
from an appraiser selected and engaged by the Administrative Agent and prepared
on a basis reasonably satisfactory to the Administrative Agent, to the extent
necessary to establish compliance with the LTV Requirement).
 
(f) The terms and provisions of the Loans made with respect to any Effective
Date Incremental Commitment or any Incremental Commitments shall (i) rank pari
passu in right of payment and of security with, and shall have the same
guarantees as the existing Loans of the applicable Class; (ii) shall have a
maturity date that is not earlier than the same Maturity Date as the existing
Loans of the applicable Class; (iii) have a weighted average life to maturity
that is no shorter than the weighted average life to maturity of the existing
Loans of the applicable Class; (iv) in the case of Incremental Commitments, have
a rate of interest as set forth in each applicable Incremental Commitment
Joinder Agreement; provided that, with respect to any Class of Loans (other than
Term B-2 Loans), if the interest rate is greater than the interest rate on the
existing Loans of such Class, the interest rate on the existing Loans of such
Class shall be increased so as to equal the interest rate applicable to the
incremental Loans of such Class comprising such Incremental Loan Borrowing; and
(v) otherwise be treated the same as, and not be entitled to any additional
benefits than or impose any more obligations than, the existing Loans.
 
 
63

--------------------------------------------------------------------------------

 
 
(g) Any existing Lender that has a Note and participates in any Incremental
Commitment shall, substantially contemporaneously with the delivery of its Note
to be replaced to the Borrowers, receive a replacement Note that evidences the
aggregate principal amount of its Loans outstanding hereunder.  Any new Lender
requesting a Note shall receive such a Note in an amount equal to the aggregate
principal amount of the Incremental Commitments for which its funds pursuant to
the terms of this Section.
 
(h) Within a reasonable time after the effective date of any Incremental
Commitment, the Administrative Agent shall, and is hereby authorized and
directed to, revise the Commitment Schedule to reflect any Incremental
Commitment and shall distribute such revised Commitment Schedule to each of the
Lenders and the Borrowers, whereupon such revised Commitment Schedule shall
replace the prior Commitment Schedule and become part of this Agreement.  On the
Business Day following any such increase, all outstanding ABR Advances shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages.  Eurodollar
Advances shall not be reallocated among the Lenders prior to the expiration of
the applicable Interest Period in effect at the time of any such increase.
 
SECTION 2.11. Repayment and Amortization of Loans; Evidence of Debt.  (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date; (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Administrative Agent; (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and demand by the Swingline Lender.
 
(b) On each date set forth below, the Borrowers shall repay the principal amount
owing with respect to the Term A Loans in the amount set forth opposite each
such date:
 
Date
Amount
April 15, 2010
$12,500,000
July 15, 2010
$12,500,000
October 15, 2010
$12,500,000
January 15, 2011
$12,500,000
April 15, 2011
$12,500,000
July 15, 2011
$12,500,000
October 15, 2011
$12,500,000
January  15, 2012
$12,500,000
April 15, 2012
$12,500,000
July 15, 2012
$12,500,000
October 15, 2012
$12,500,000
Maturity Date for the Term A Loans
$12,500,000



 
 
64

--------------------------------------------------------------------------------

 
To the extent not previously paid, all unpaid Term A Loans shall be paid in full
in cash by the Borrowers on the Maturity Date for the Term A Loans.
 
(c) On each date set forth below the Borrowers shall repay the principal amount
owing with respect to the Term B Loans in the amount set forth opposite such
date:
 
Date
Amount
April 15, 2011
$12,500,000
July 15, 2011
$12,500,000
October 15, 2011
$12,500,000
January 15, 2012
$12,500,000
April 15, 2012
$12,500,000
July 15, 2012
$12,500,000
October 15, 2012
$12,500,000
January 15, 2013
$12,500,000
April 15, 2013
$12,500,000
July 15, 2013
$12,500,000
October 15, 2013
$12,500,000
January 15, 2014
$12,500,000
April 15, 2014
$12,500,000
July 15, 2014
$12,500,000
October 15, 2014
$12,500,000
Maturity Date for the Term B Loans
$12,500,000



To the extent not previously paid, all unpaid Term B Loans shall be paid in full
in cash by the Borrowers on the Maturity Date for the Term B Loans.
 
(d) On each Business Day during a Dominion Period, (i) the Administrative Agent
shall apply all funds credited to the U.S. Collection Deposit Account on the
previous Business Day (whether or not immediately available) first, to prepay
any Protective Advances that may be outstanding, second, to prepay the Revolving
Loans (including Swingline Loans) and third, to cash collateralize outstanding
LC Exposure; and (ii) the Administrative Agent shall apply all funds credited to
the Non-U.S. Collection Deposit Account as of the previous Business Day (whether
or not immediately available) first, to prepay any Protective Advances made to
the Bermuda Borrowers that may be outstanding, second, to prepay the Revolving
Loans (including Swingline Loans) to the Bermuda Borrowers and third, to cash
collateralize outstanding LC Exposure in respect of the Bermuda Borrowers.
 
(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(f) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
 
65

--------------------------------------------------------------------------------

 
 
(g) The entries made in the accounts maintained pursuant to paragraphs (e) or
(f) of this Section shall be evidence, absent manifest error, of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
(h) Any Lender may request that Loans made by it be evidenced by a Note.  In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns).  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).
 
SECTION 2.12. Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and
payment of any amounts that are required to be paid pursuant to Section 2.17.
 
(b) In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the aggregate Revolving Commitments and (B) the
Borrowing Base, the Borrowers shall promptly (but in no event later than 8:00
a.m., Denver, Colorado time, the following Business Day) prepay (or in the case
of the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or
Swingline Loans in an aggregate amount equal to such excess.
 
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event (other than any
event described in paragraph (c)(iii) of the definition of the term “Prepayment
Event”, in which case the Net Proceeds therefrom shall be applied pursuant to
this paragraph (c) on the date that is 120 days after the end of each Fiscal
Year in which such Net Proceeds were received), the Borrowers shall, immediately
after such Net Proceeds are received by any Loan Party, prepay the Obligations
as set forth in Section 2.12(e) below in an aggregate amount equal to (i) in the
case of a prepayment event described in paragraph (c) of the definition of the
term “Prepayment Event”, until the Term A Loans have been repaid in full in cash
and, thereafter, at any time that the sum of the Borrowers’ cash on hand and
Availability exceeds $850,000,000, 50% of such Net Proceeds; and (ii) in the
case of all other Prepayment Events, 100% of such Net Proceeds; provided that,
in the case of any such “Prepayment Event”, if the Borrower Representative shall
deliver to the Administrative Agent, within 365 days after receipt of such Net
Proceeds, a certificate of a Financial Officer to the effect that the Loan
Parties have a signed commitment (together with a copy thereof) to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate) to
acquire (or replace or rebuild) assets useful in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph
 
 
66

--------------------------------------------------------------------------------

 
 
in respect of the Net Proceeds specified in such certificate so long as (A) such
Net Proceeds are actually reinvested by the Borrowers within 180 days after
delivery of such notice and (B) until the Term A Loans have been repaid in full
in cash, such Net Proceeds are (i) held in a cash collateral account subject to
the exclusive dominion and control of the Administrative Agent, including the
exclusive right of withdrawal of the Administrative Agent until so reinvested
(which Net Proceeds may be invested in Permitted Investments at the direction of
the Borrower Representative, provided that no Lender Party shall incur any
liability with respect to any losses that may be incurred in connection with the
making of any such Investments), or (ii) applied to reduce the outstanding
principal balance of the Revolving Loans, whereupon the Administrative Agent
shall establish a Reserve against the Borrowing Base in an amount equal to the
amount of such Net Proceeds so applied.  In the case of either clause (i) or
(ii) above, such funds shall be made available to the applicable Loan Party as
follows:
 
(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section to acquire (or
replace or rebuild) assets useful in the business of the Loan Parties or to
repay Loans and cash collateralize outstanding LC Exposure in accordance with
Section 2.12(e)) or a release from the cash collateral account be made in the
amount needed, as applicable;
 
(2) so long as the conditions set forth in this Section 2.12(c) and in
Section 4.02(c) have been met and no Event of Default shall have occurred and be
continuing, the Revolving Lenders shall make such Revolving Loan or the
Administrative Agent shall release funds from the cash collateral account, as
applicable; and
 
       (3) in the case of Net Proceeds applied to reduce the outstanding
principal balance of the Revolving Loans, the Reserve established with respect
to such Net Proceeds shall be reduced, dollar-for-dollar, by the amount of such
Revolving Loan made pursuant to a request under paragraph (1) above;
 
provided that (aa) to the extent such certificate has not been delivered by the
end of such 365-day period or (bb) if such certificate was delivered, any such
Net Proceeds therefrom that have not been so applied by the end of such 180-day
period, the Borrowers shall immediately prepay the Obligations in an amount
equal to such Net Proceeds that have not been so committed or applied.
 
(d) Until the Maturity Date, commencing with the Fiscal Year ending December 26,
2010, the Borrowers shall prepay the Obligations as set forth in Section 2.12(e)
on the date that is 120 days after the end of each Fiscal Year, in an amount
equal to (i) 75% (or, if the aggregate principal amount of the Term B Loans on
such date of prepayment is $400,000,000 or less, 50%) of the Company’s Excess
Cash Flow for the immediately preceding Fiscal Year minus (ii) the aggregate
principal amount of the Term Loans and (to the extent accompanied by a permanent
reduction of the Revolving Commitments) the Revolving Loans that the Borrowers
have prepaid pursuant to Section 2.12(a) during the period beginning on the
first day of the applicable Fiscal Year for which Excess Cash Flow is being
calculated and ending on the date such prepayment pursuant to this paragraph (d)
is required to be made, so long as such amounts have not been deducted from
previous prepayments required pursuant to this paragraph (d).  Each Excess Cash
Flow prepayment shall be accompanied by a certificate signed by a Financial
Officer of the Company certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance satisfactory to the Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
 
(e) All such amounts pursuant to Sections 2.12(c) and (d) shall be applied,
first to prepay any Protective Advances that may be outstanding, second to
prepay the Term A Loans (to be applied to installments of the Term A Loans
ratably in accordance with the then outstanding amounts thereof), third to
prepay the Term B Loans (to be applied to installments of the Term B Loans
ratably in accordance with the then outstanding amounts thereof), fourth to
prepay the Swingline Loans, and fifth to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment and to cash collateralize
outstanding LC Exposure (in an amount equal to 100% of the amount thereof).  All
such amounts pursuant to Section 2.12(a) may be applied to prepay the Revolving
Loans or the Term Loans, as the Borrower Representative shall direct; provided
that any amounts applied pursuant to Section 2.12(a) to prepay the Term Loans
shall be applied, first to prepay the Term A Loans (to be applied to
installments of the Term A Loans ratably in accordance with the then outstanding
amounts thereof), and second to prepay the Term B Loans (to be applied first to
the next four scheduled principal installments of the Term B Loans, and
thereafter ratably in accordance with the then outstanding amounts
thereof).  Notwithstanding the foregoing, (i) in the case of any mandatory
prepayment of the Term B-2 Loans pursuant to (A) Section 2.12(c) in connection
with any event described in paragraph (c) or (d) of the definition of the term
“Prepayment Event” or (B) Section 2.12(g), any Term B-2 Lender may elect not to
have its Term B-2 Loans prepaid by delivering a notice of such election to the
Administrative Agent and the Borrower Representative not later than 5:00 p.m.,
Denver, Colorado time, on the Business Day that the Borrower Representative
provides notice of such prepayment to the Administrative Agent pursuant to
Section 2.12(f), in which case the amounts that would have been applied to a
prepayment of such Term B-2 Loans shall instead be applied in the order set
forth in the preceding sentence, except that no such amounts shall be applied to
prepay any of the Term B-2 Loans; and (ii) any such application of proceeds from
Collateral securing solely the Bermuda Secured Obligations shall be made solely
in respect of the Bermuda Secured Obligations.
 
(f) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by PDF or
facsimile of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Denver, Colorado time, three
Business Days before the date of prepayment; (ii) in the case of prepayment of
an ABR Borrowing or Term B-2 Borrowing, not later than 11:00 a.m., Denver,
Colorado time, one Business Day before the date of prepayment; or (iii) in the
case of prepayment of a Swingline Loan, not later than 2:00 p.m., Denver,
Colorado time, on the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section
2.09.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing under Section 2.12(a) shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.
 
 
68

--------------------------------------------------------------------------------

 
 
(g) Upon the occurrence of (i) any merger (whether pursuant to one transaction
or a series of transactions) of the Plan Sponsor or any of its Affiliates (other
than Subsidiaries of the Company, provided that any such Subsidiary is not the
Plan Sponsor) into the Company or (ii) any merger (whether pursuant to one
transaction or a series of transactions) of the Company into the Plan Sponsor or
any of its Affiliates (other than Subsidiaries of the Company, provided that any
such Subsidiary is not the Plan Sponsor), all the Commitments shall
automatically terminate, and the Borrowers shall immediately (A) prepay in full
in cash all outstanding Loans, together with accrued and unpaid interest thereon
and on any Letters of Credit; (B) cancel or return all outstanding Letters of
Credit (or alternatively, with respect to such Letters of Credit, deposit in the
applicable LC Collateral Accounts cash (or, with the consent of the
Administrative Agent, the Required Lenders and each applicable Issuing Bank, a
back-up standby letter of credit) equal to 105% of the LC Exposure as of such
date in accordance with Section 2.06(j)); (C) pay in full in cash all accrued
and unpaid fees; and (D) pay in full in cash all accrued and unpaid reimbursable
expenses and other Obligations, together with accrued and unpaid interest
thereon.
 
SECTION 2.13. Fees.  (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a per
annum rate of 1% on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate.  Commitment fees accrued through and including the last day of each
calendar quarter shall be payable on the 15th day of each April, July, October
and January of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective
Date.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.  Solely for purposes
of determining the Available Revolving Commitment in connection with the
computation of commitment fees, the Aggregate Revolving Exposure shall be deemed
not to include the aggregate principal amount of Swingline Loans.
 
(b) The Borrowers agree to pay to the Administrative Agent, for the account of
each Revolving Lender, a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s applicable LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure.  In addition, the Borrowers
agree to pay the applicable Issuing Bank a fronting fee with respect to each
Letter of Credit, in an amount equal to the greater of (i) 0.20% of the face
amount of such Letter of Credit and (ii) $1,000, payable on the date of the
issuance and any renewal or extension of such Letter of Credit (and, in the
event that the face amount of any Letter of Credit is increased after the date
of issuance thereof, the Borrowers agree to pay the applicable Issuing Bank, on
the date of any such increase, an additional fronting fee in an amount equal to
the greater of (i) 0.20% of the amount by which the face amount of such Letter
of Credit has been increased and (ii) $1,000), as well as the applicable Issuing
Bank’s standard fees with
 
 
69

--------------------------------------------------------------------------------

 
 
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the 15th day of each April, July, October and January of each year,
commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
Business Days after demand.  All participation fees and fronting fees payable
pursuant to this paragraph (b) shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed.
 
(c) The Borrowers agree to pay to the Administrative Agent and the other Agents,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrowers and the Agents.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank
or other Agents, in the case of fees payable to them) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.
 
SECTION 2.14. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall accrue interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall accrue interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) The Term B-2 Loans shall accrue interest at a rate equal to 9% per annum.
 
(d) Each Protective Advance shall accrue interest at the Alternate Base Rate
plus the Applicable Rate for Revolving Loans plus 2%.
 
(e) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, (i) all Loans shall accrue interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other overdue amount outstanding
hereunder, such amount shall accrue interest at 2% plus the rate that is
applicable to Alternate Base Rate Loans.
 
(f) Accrued interest on each Loan (for ABR Loans and Term B-2 Loans, accrued
through the last day of the prior calendar quarter) shall be payable in arrears
on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) or (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
 
70

--------------------------------------------------------------------------------

 
 
(g) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.15. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 
SECTION 2.16. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or
 
(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of
 
 
71

--------------------------------------------------------------------------------

 
 
principal, interest or otherwise in respect of any such Eurodollar Loan or
Letter of Credit), then the Borrowers will pay to such Lender or Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank, as the case may be, for such additional costs incurred
or reduction suffered; provided that the Borrowers shall not be treated less
favorably with respect to such amounts than other similarly situated borrowers
of such Lender or Issuing Bank (it being understood that this provision shall
not be construed to obligate any Lender or Issuing Bank to make available any
information that, in its sole discretion, it deems confidential).
 
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered; provided that
the Borrowers shall not be treated less favorably with respect to such amounts
than other similarly situated borrowers of such Lender or Issuing Bank (it being
understood that this provision shall not be construed to obligate any Lender or
Issuing Bank to make available any information that, in its sole discretion, it
deems confidential).
 
(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; and provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.17. Break Funding Payments; Make-Whole Amounts.  (a) In the event of
(i) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (ii) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (iii) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance
 
 
72

--------------------------------------------------------------------------------

 
 
therewith), or (iv) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.20, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of the Applicable Rate).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
 
(b) Without limiting the terms of paragraph (a) and subject to clause (i) of the
last sentence of Section 2.12(e), in the event of any (x) voluntary prepayment
of the Term B-2 Loans pursuant to Section 2.12(a), (y) mandatory prepayment of
the Term B-2 Loans pursuant to (1) Section 2.12(c) in connection with any event
described in paragraph (c) or (d) of the definition of the term “Prepayment
Event” or (2) Section 2.12(g), or (z) repayment of the Term B-2 Loans following
the acceleration thereof by the Lenders, pursuant to the last paragraph of
Article VII, as a result of the occurrence of a Change in Control, the
applicable Borrower shall pay, together with each such prepayment, a sum (the
“Make-Whole Amount”) to the Administrative Agent (for the pro rata account of
each Term B-2 Lender) in an amount equal to:
 
(i) a fraction, the numerator of which shall be the principal amount of the Term
B-2 Loans being prepaid, and the denominator of which shall be the aggregate
outstanding principal amount owing with respect to the Term B-2 Loans
immediately prior to such prepayment;
 
multiplied by
 
(ii) the excess, if any, of:
 
(A)           the sum as of the date of such prepayment of the following:
 
(1)           each payment of principal required to be made with respect to the
Term B-2 Loans during the remaining term thereof, including the principal
payment due at the Maturity Date, assuming that all such payments of the Term
B-2 Loans were made when due and that no other prepayment was made; plus
 
(2)           each payment of interest which would be required to be paid during
the remaining term of the Term B-2 Loans on the aggregate principal amount of
the Term B-2 Loans from time to time outstanding (assuming such payments were
made when due as described in paragraph (A)(1) above) at an interest rate for
the remainder of the term of the Term B-2 Loans equal to the annual interest
rate then in effect with respect to the Term B-2 Loans on the date of
prepayment;
 
minus
 
(B)           the sum as of the date of such prepayment of the following:
 
 
73

--------------------------------------------------------------------------------

 
 
(1)           each payment of principal required to be made with respect to the
Term B-2 Loans during the remaining term thereof, including the principal
payment due at the Maturity Date, assuming that all such payments on the Term
B-2 Loans were made when due and that no other prepayment was made; plus
 
(2)           each payment of interest which would be required to be paid during
the remaining term of the Term B-2 Loans on the aggregate principal amount of
the Term B-2 Loans from time to time outstanding (assuming such payments were
made when due as described in paragraph (B)(1) above) at an interest rate for
the remainder of the term of the Term B-2 Loans equal to the then applicable
Matched Maturity U.S. Treasury Rate plus 50 basis points for the period from the
date of prepayment to the Maturity Date;
 
and discounting the amount of such excess (on a monthly basis) from the date
fixed therefor back to the date of such prepayment at a rate equal to the then
applicable Matched Maturity U.S. Treasury Rate for each such date.
 
For the purpose of calculating the Make-Whole Amount, the term “Matched Maturity
U.S. Treasury Rate” shall mean, as of the date any determination thereof is to
be made with respect to any prepayment, a per annum rate equal to the arithmetic
mean of the annual yields to maturity for United States Treasury securities
having a term to maturity equal to the period from the date of such prepayment
to the date such payment would have become due, as quoted in The Wall Street
Journal published most recently prior to the second Business Day preceding the
date of prepayment.  If no maturity exactly corresponding to such period shall
appear therein, such yields for the two most closely corresponding published
maturities shall be calculated pursuant to the foregoing sentence, and the
Matched Maturity U.S. Treasury Rate shall be interpolated from such yields on a
straight-line basis (rounding, in the case of relevant periods, to the nearest
month).  If The Wall Street Journal no longer publishes such information, such
annual yields shall be determined, by reference to Release H.15 or any successor
publication under the heading “Treasury Constant Maturities” or, for periods
less than one year, “Treasury Bills – Secondary Market”.  If Release H.15 is no
longer published, such annual yields shall be determined, at the Borrowers’
expense, by an independent investment banking firm acceptable to the Borrowers
and the Administrative Agent.  The Borrowers acknowledge that the Make-Whole
Amount is being paid to each Term B-2 Lender in consideration of their actual or
imputed funding losses that may be incurred in connection with any voluntary
prepayment of the Term B-2 Loans.
 
SECTION 2.18. Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made without setoff, counterclaim
or other defense, and free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required by Requirements of Law to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) subject to paragraph (g), the sum
payable shall be increased as necessary so that after making all required
deductions or withholding (including deductions or withholding applicable to
 
 
74

--------------------------------------------------------------------------------

 
 
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholding been made; (ii) the
Borrowers shall make such deductions or withholding; and (iii) the Borrowers
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Requirements of Law.
 
(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.
 
(c) Subject to paragraph (g), the Borrowers, except as set forth below, shall
jointly and severally indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes levied, assessed on (whether
or not directly paid by) the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that, notwithstanding anything to the contrary herein, the
Bermuda Borrowers shall have no obligation to indemnify any Person with respect
to Indemnified Taxes or Other Taxes levied in respect of payments made by the
Company or obligations that do not constitute Bermuda Obligations.  A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes, and in any event within 45 days of any payment being due, by the
Borrowers to a Governmental Authority, the Borrower Representative shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Each Lender (other than a Foreign Lender) on or prior to the date on which
such Lender becomes a Lender hereunder (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent, but only for
so long as such Lender is legally entitled to do so), shall deliver to the
Borrowers and the Administrative Agent two completed copies of Internal Revenue
Service Form W-9.
 
(f) Each Foreign Lender, on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only for so long as
such Foreign Lender is legally entitled to do so), shall deliver to the
Borrowers and the Administrative Agent either
 
(i) two duly completed copies of either (x) Internal Revenue Service Form W-8BEN
claiming eligibility of the Foreign Lender for benefits of an income tax treaty
to which the United States is a party or (y) Internal Revenue Service Form
W-8ECI, or in either case an applicable successor form; or
 
 
75

--------------------------------------------------------------------------------

 
 
(ii) in the case of a Foreign Lender that is not legally entitled to deliver
either form listed in paragraph (f)(i), (x) a certificate of a duly authorized
officer of such Foreign Lender to the effect that such Foreign Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a controlled foreign corporation receiving interest from a
related Person within the meaning of Section 881(c)(3)(C) of the Code (such
certificate, an “Exemption Certificate”) and (y) two duly completed copies
of  Internal Revenue Service Form W-8BEN or applicable successor form.
 
(g) The Borrowers shall not be obligated to pay any additional amounts to any
Lender pursuant to paragraph (a), or to indemnify any Lender pursuant to
paragraph (c), in respect of United States federal withholding taxes to the
extent imposed as a result of (i) the failure of such Lender to deliver to the
Borrowers the form or forms and/or an Exemption Certificate, as applicable to
such Lender, pursuant to paragraph (e) or (f), (ii) such form or forms and/or
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding tax on payments of interest or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (iii) the Lender designating a successor lending office
at which it maintains its Loans which has the effect of causing such Lender to
become obligated for tax payments in excess of those in effect immediately prior
to such designation; provided that the Borrowers shall be obligated to pay
additional amounts to any such Lender pursuant to paragraph (a), and to
indemnify any such Lender pursuant to paragraph (c), in respect of United States
federal withholding taxes if  (i) any such failure to deliver a form or forms or
an Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from U.S. federal withholding tax
on payments of interest or inaccuracy or untruth contained therein resulted from
a change in any applicable statute, treaty, regulation or other applicable law
or any interpretation of any of the foregoing occurring after the Effective
Date, which change rendered such Lender no longer legally entitled to deliver
such form or forms or Exemption Certificate or otherwise ineligible for a
complete exemption from such U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrowers, or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to paragraph (a) or to indemnify any such Lender pursuant to paragraph (c) is
with respect to an assignee Lender that becomes a Lender pursuant to a request
by a Borrower under Section 2.20(b) or 9.02(d), and such obligation is solely a
result of such Lender not being legally entitled to deliver such form or forms
and/or Exemption Certificate establishing a complete (or partial) exemption from
U.S. federal withholding tax at the time that such assignee Lender becomes a
Lender.
 
SECTION 2.19. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17(a) or 2.18) prior
to 11:00 a.m., Denver, Colorado time, on the date when due, in immediately
available funds,
 
 
76

--------------------------------------------------------------------------------

 
 
without set off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 5500 South Quebec Street, Greenwood Village, Colorado 80111,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17(a), 2.18 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof, but in any event not later than 1:00 p.m., Denver,
Colorado time, on the date of such receipt if received by the Administrative
Agent not later than 11:00 a.m., Denver, Colorado time, on such date.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in dollars.
 
(b) Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct shall be applied ratably first, to pay
any fees (other than the Make-Whole Amount), indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent and each Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations); second, to pay any fees
(other than the Make-Whole Amount) or expense reimbursements then due to the
Lender Parties from the Borrowers (other than in connection with Banking
Services or Swap Obligations); third, to pay interest due in respect of
Protective Advances; fourth, to pay the principal of Protective Advances; fifth,
to pay interest then due and payable on the Loans (other than Protective
Advances); sixth, to prepay principal on the Loans (other than Protective
Advances) and LC Disbursements, the Make-Whole Amount and any amounts owing with
respect to Swap Obligations; seventh, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements ratably in accordance with the then outstanding amounts
thereof, to be held as cash collateral for such Obligations; eighth, to pay any
amounts owing with respect to Banking Services; and ninth, to pay any other
Secured Obligation due to the Administrative Agent or any other Lender Party by
the Borrowers.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless an Event
of Default is in existence, neither the Administrative Agent nor any other
Lender Party shall apply any payment which it receives to any Eurodollar Loan of
a Class, except (i) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (ii) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.17(a).  The Administrative Agent and the other Lender Parties shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured
Obligations.  Notwithstanding the foregoing, any such application of proceeds
from Collateral securing solely the Bermuda Secured Obligations shall be made
solely in respect of the Bermuda Secured Obligations.
 
 
77

--------------------------------------------------------------------------------

 
 
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant.  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against such Borrower rights
of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of such Borrower in the amount of such
participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is demanded to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.20. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.16, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking
 
 
78

--------------------------------------------------------------------------------

 
 
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment;
 
(b) If any Lender requests compensation under Section 2.16, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender becomes a Defaulting Lender, then the Borrowers may (i) at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), and the assignee shall have assumed all unfunded
obligations of such Lender in respect of such Lender’s Revolving Commitment, and
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments; or
(ii) if approved by the Required Lenders, terminate the Commitments of such
Lender and repay all non-contingent obligations of the Borrowers owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.  This Section 2.20 shall not be the exclusive
remedy of the Borrowers with respect to any Lender Party that is a Defaulting
Lender.
 
SECTION 2.21. Defaulting Lenders and Voting Participants.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender or Voting Participant
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender or Voting Participant is a Defaulting Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.13(a);
 
(b) the Commitment, Revolving Exposure and Term Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders and Voting
Participants, the Required Lenders, the Required Revolving Lenders or the
Required Term A Lenders, as applicable, have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.02); provided that any waiver, amendment or modification requiring the consent
of all Lenders and Voting Participants, or each affected Lender and Voting
Participant, which affects such Defaulting Lender differently than other
affected Lenders or Voting Participants shall require the consent of such
Defaulting Lender;
 
 
79

--------------------------------------------------------------------------------

 
 
(c) if any Swingline Exposure or LC Exposure exists at the time a Lender or
Voting Participant becomes a Defaulting Lender then:
 
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the aggregate of all non-Defaulting Lenders’
Revolving Commitments and (B) the conditions set forth in Section 4.02 are
satisfied at such time; and
 
(ii) if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to paragraph (i) above) in
accordance with the procedures set forth in Section 2.06(j) and for so long as
any such LC Exposure is outstanding;
 
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.21(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.21(c), then the fees payable to the Lenders pursuant to Sections
2.13(a) and 2.13(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or
 
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.21(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.13(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;
 
(d) so long as any Lender or Voting Participant is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, create, incur, amend, make or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.21(c), and participating interests in any such newly issued, extended,
created, incurred, made or increased Letter of Credit or newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and
 
 
80

--------------------------------------------------------------------------------

 
 
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.19(c) but
excluding Section 2.20(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the applicable Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by an Issuing
Bank or the Swingline Lender, to be held in such account as cash collateral for
future funding obligations of the Defaulting Lender of any participating
interest in any Swingline Loan or any Letter of Credit; fourth, to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, held in such account as cash collateral for future
funding obligations of the Defaulting Lender of any Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.
 
In the event that the Administrative Agent, the Borrowers, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s or Voting Participant’s Revolving Commitment and
on such date such Lender or Voting Participant shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender or Voting
Participant to hold such Loans in accordance with its Applicable
Percentage.  This Section 2.21 shall not be the exclusive remedy of the
Borrowers with respect to any Lender Party that is a Defaulting Lender.
 
 
81

--------------------------------------------------------------------------------

 
 
SECTION 2.22. Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender.  The provisions of this Section 2.22 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.22 shall survive the termination
of this Agreement.
 
SECTION 2.23. Bermuda Obligations.  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents, the term “Borrower” shall include
To- Ricos and To-Ricos Distribution only to the extent of the Bermuda
Obligations.  The Bermuda Borrowers shall have no obligation to pay or reimburse
any cost or expense or indemnify or hold harmless any Person with respect to any
Loss that is not a direct and proximate result of the Bermuda Borrowers’ action
(or failure to act).  In addition, nothing in this Agreement shall be
interpreted or construed as an agreement by the Bermuda Borrowers to pay or
reimburse, or a direct or indirect Guarantee by the Bermuda Borrowers of, or
direct or indirect pledge of their assets to secure, the U.S. Obligations.
 
ARTICLE III 
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lender Parties that:
 
SECTION 3.01. Organization; Powers.  Each of the Loan Parties and each of the
Subsidiaries is duly organized or formed and validly existing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, its jurisdiction of organization or formation and every
jurisdiction where such qualification is required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  As of the Effective Date,
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action
 
 
82

--------------------------------------------------------------------------------

 
 
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect and except for filings necessary to perfect Liens
created pursuant to the Loan Documents; (b) will not violate any Requirement of
Law applicable to any Loan Party or any of the Subsidiaries; (c) will not
violate or result in a default under any indenture or other agreement or
instrument binding upon any Loan Party or any of the Subsidiaries or its assets,
or give rise to a right under any such indenture, agreement or instrument (other
than a Loan Document) to require any payment to be made by any Loan Party or any
of the Subsidiaries; and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party or any of the Subsidiaries, except Liens
created or permitted pursuant to the Loan Documents, except to the extent that
any such failure to make or obtain, or any such violation, default or payment,
in each case referred to in clauses (a) through (c), individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.04. Financial Condition; No Material Adverse Effect.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended September 26, 2009, reported on by Ernst & Young LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company on a consolidated basis as of such dates and for such
periods in accordance with GAAP.
 
(b) Other than events arising prior to the Effective Date in connection with the
pendency of the bankruptcy of the Company and certain of the Subsidiaries, no
event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect, since June 26, 2009 (after giving
effect to the Transactions).
 
SECTION 3.05. Properties.  (a) As of the Effective Date, Schedule 3.05(a) sets
forth the address of each parcel of real property that is owned, leased or
subleased by each Loan Party (it being understood that the failure to list on
such Schedule real property having an insignificant value shall not result in a
breach of this Section; provided that each Loan Party hereby represents and
warrants that it reasonably believes that such Schedule sets forth the address
of each parcel of real property that is owned, leased or subleased by each Loan
Party as of the Effective Date).  Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and
(i) no default by any Loan Party, or (ii) to the knowledge of any Loan Party
after due inquiry, no default by any other party to any such lease or sublease
exists, except where the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each of the Loan
Parties and the Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and personal property that is material to
its business, free of (i) all Liens (other than Permitted Liens) and (ii) other
defects in title that (A) materially interfere with its ability to conduct its
business or to utilize such property, or materially affect the value of such
property, in each case in a manner consistent with the intended purpose of such
assets or property, or (B) could reasonably be expected to have a Material
Adverse Effect.
 
(b) As of the Effective Date, Schedule 3.05(b) sets forth a correct and complete
list of (i) all registered trademarks, trade names, copyrights and patents and
(ii) material unregistered trademarks and copyrights, in each case necessary to
the business of the Loan Parties as currently conducted.  Except as could not
reasonably be expected to result in a Material Adverse Effect, each of the Loan
Parties
 
 
83

--------------------------------------------------------------------------------

 
 
and the Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, and the use of such intellectual property by the Loan
Parties and the Subsidiaries does not infringe, individually or in the
aggregate, in any material respect upon the rights of any other Person, and the
Loan Parties’ rights thereto are not subject to any licensing agreement or
similar arrangement, other than immaterial license agreements granted in the
ordinary course of business.
 
SECTION 3.06. Flood Zones.  Except (a) as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (b) as
shown on the surveys delivered to the Administrative Agent pursuant to Section
4.01(s)(ii), or (c) to the extent that the Company has provided a reasonably
detailed notice thereof to the Administrative Agent, no portion of any Mortgaged
Property or any Specified Property is located in an area identified by FEMA as
an area having special flood hazards pursuant to the Flood Insurance Acts.  With
respect to any Mortgaged Property or Specified Property that is located in an
area identified by FEMA as an area having special flood hazards pursuant to the
Flood Insurance Acts, the applicable Loan Party has obtained, or will promptly
obtain, the insurance required pursuant to Section 5.09(b).
 
SECTION 3.07. Litigation.  (a) Except for the Disclosed Matters, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened in
writing (i) against the Loan Parties, any of the Subsidiaries or any of their
property or assets that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement (other than actions, suits or proceedings brought by any Lender Party,
any Participant or any of their Affiliates), (iii) that, as of the Effective
Date, involve the Transactions, or (iv) that, after the Effective Date, involve
the Transactions and could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b) Except for the Disclosed Matters, (i) no Loan Party nor any of the
Subsidiaries (A) has received written notice of any claim with respect to any
Environmental Liability or (B) knows of any environmental condition existing at
any property owned, leased or subleased by the Loan Parties or the Subsidiaries,
or arising out of the operation of their businesses, that provides a basis for
any Environmental Liability, in the case of each of clauses (A) and (B) above,
that could reasonably be expected to have a Material Adverse Effect, except to
the extent that it has provided a reasonably detailed notice thereof to the
Administrative Agent, and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of the Subsidiaries (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (B) has become subject to any known Environmental Liability.
 
(c) Since the Effective Date, the Loan Parties reasonably believe that there has
been no change in the status of the Disclosed Matters, which has not been
disclosed in reasonable detail to the Administrative Agent, that, individually
or in the aggregate, has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect.
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 3.08. Compliance with Laws and Agreements.  Each Loan Party and the
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property  and all indentures, agreements and other instruments (including
Material Agreements) binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.09. Investment Company Status.  No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.10. Taxes.  Each of the Loan Parties and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested or are unpaid in compliance with
Section 5.04 or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
 
SECTION 3.11. ERISA, etc.  Except as listed on Schedule 3.11, no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  The
minimum funding standards of ERISA and the Code with respect to each Plan have
been satisfied, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Bermuda Borrowers and their subsidiaries organized under the laws
of Bermuda are in compliance with the requirements of all applicable Bermuda
laws relating to pension plans, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.12. Disclosure.  As of the Effective Date and after giving effect to
the Transactions, each Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other contractual restrictions to which it or any
Subsidiary is subject, and all other matters reasonably known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  As of the date any such information was provided,
neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information (including all information
provided in response to the Due Diligence Request) furnished by or on behalf of
any Loan Party to the Administrative Agent or any other Lender Party (other than
projected financial information and other forward looking information and
information of a general economic or industry specific nature) in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, (a) the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and (b) it is understood and agreed that
uncertainty is inherent in any forecasts or projections and no assurances can be
given by the Company or the other Loan Parties of the future achievement of such
performance and that actual results may vary from projected results and such
variances may be material.
 
 
85

--------------------------------------------------------------------------------

 
 
SECTION 3.13. Material Agreements.  No Loan Party nor any of the Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to result in
a Material Adverse Effect.  Immediately prior to, and after giving effect to the
occurrence of, the Effective Date, (a) no default or event of default has
occurred or will occur under any of the Material Agreements and (b) the
Borrowers are not compelled under any of the Material Agreements to secure any
obligations thereunder equally and ratably with the Obligations.
 
SECTION 3.14. Solvency.  (a) On the Effective Date after giving effect to the
consummation of the Transactions, (i) the fair value of the assets of the Loan
Parties, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
 
(b) No Loan Party intends to, and no Loan Party believes that it or any of the
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, reasonably taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary (whether from anticipated refinancings,
asset sales, capital contributions or otherwise) and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.
 
SECTION 3.15. Insurance.  As of the Effective Date, Schedule 3.15 sets forth a
list of all insurance policies maintained by or on behalf of the Loan Parties
(it being understood that the failure to list on such Schedule any insignificant
insurance policies shall not result in a breach of this Section, provided that
each Loan Party hereby represents and warrants that it reasonably believes that
such Schedule sets forth a list of all insurance policies maintained by or on
behalf of the Loan Parties).  As of the Effective Date, all premiums in respect
of the insurance of the Borrowers and the Subsidiaries have been paid.  The
Borrowers reasonably believe that the insurance maintained by or on behalf of
the Loan Parties is adequate.
 
SECTION 3.16. Capitalization and Subsidiaries.  Schedule 3.16 sets forth (a) a
correct and complete list of the name and relationship to the Company of each of
the Company’s Subsidiaries; (b) a true and complete listing of each class of
each of the Borrowers’ authorized Equity Interests (other than the Company), of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.16; and (c) the type of entity of the Company and each of the
Subsidiaries, in each case as of the Effective Date.  All of the issued and
outstanding Equity Interests of each Subsidiary owned by any Loan Party have
been duly authorized and issued and are fully paid and non-assessable (to the
extent such concepts are relevant with respect to such ownership interests).
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 3.17. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
(to the extent required hereunder and thereunder) in favor of the Administrative
Agent, for the benefit of the Lender Parties, and, to the extent required
hereunder and under the Collateral Documents, such Liens constitute (or, in the
case of real property, upon filing of the Mortgages as necessary will
constitute) perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances and Permitted Liens, to the extent any
such Liens would have priority over the Liens in favor of the Administrative
Agent pursuant to any Requirement of Law or agreement; and (b) Liens perfected
only by possession (including possession of any certificate of title), to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.
 
SECTION 3.18. Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened in writing which, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  The hours worked by and payments made to employees of the Loan
Parties and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, State, local or foreign law
dealing with such matters, except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.  All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
 
SECTION 3.19. Regulation U; Use of Proceeds.  Neither the Company nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board) and no part of the proceeds of any Loan made hereunder will be used to
purchase or carry any margin stock or to extend credit to others for such a
purpose that could reasonably be expected to result in a violation of Regulation
U.  The Borrowers shall have used the proceeds of the Loans in accordance with
Section 5.08.
 
SECTION 3.20. Patriot Act and Other Specified Laws.  (a) To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”).  No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of 1977.  No Loan Party is engaged in or
has engaged in any course of conduct that could reasonably
 
 
87

--------------------------------------------------------------------------------

 
 
be expected to subject any of their respective properties to any Lien, seizure
or other forfeiture under any criminal law, racketeer influenced and corrupt
organizations or other similar criminal laws.  None of the Loan Parties is named
on the list of Specially Designated Nationals of Blocked Persons maintained by
the United States Department of Treasury Office of Foreign Assets Control.
 
(b) No Borrower nor any other Loan Party (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)); (ii) engages in any dealings or transactions
prohibited by Section 2 of such Executive Order, or, to the knowledge of the
Borrowers and the Loan Parties after due inquiry, is otherwise associated with
any such Person in any manner that violates such Section 2; or (iii) is a Person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.
 
SECTION 3.21. Food Security Act.  Except where such failure could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, no Borrower has received any written notice pursuant to Section
1324(e)(1) or (3) of the FSA and there has not been filed any financing
statement or notice, purportedly in compliance with the provisions of the FSA,
that purports to perfect a security interest in farm products purchased by any
Borrower in favor of a secured creditor of the seller of such farm
products.  Except where such failure could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, to the
extent applicable, each Borrower has registered as a buyer of farm products,
pursuant to Section 1324(c)(2)(D) of the FSA, with the Secretary of State of
each State in which farm products are produced that are purchased by the Company
or any of the Subsidiaries and which has a central filing system, and each such
registration is in full force and effect.
 
SECTION 3.22. No Default.  No Default or Event of Default has occurred and is
continuing.
 
 
ARTICLE IV
            
CONDITIONS
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement; and (ii) duly executed copies (or PDF or
facsimile copies) of the Loan Documents and such other certificates, documents,
instruments and
 
 
88

--------------------------------------------------------------------------------

 
 
agreements as the Lender Parties shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents (other
than those Loan Documents that are expressly not required to be completed on or
prior to the Effective Date), including any Notes requested by a Lender pursuant
to Section 2.11(h), payable to the order of each such requesting Lender, and
written opinions of the Loan Parties’ counsel, addressed to the Administrative
Agent and the other Lender Parties in substantially the form of Exhibits I-1 (in
the case of the Loan Parties’ U.S. counsel), I-2 (in the case of the Loan
Parties’ Bermuda counsel) and I-3 (in the case of the Loan Parties’ Puerto Rico
counsel).
 
(b) Plan of Reorganization, etc.  (i) The Administrative Agent and the other
Lender Parties shall be satisfied with the terms of the Plan of Reorganization,
including all attachments and ancillary documents with respect thereto, and all
orders of the Bankruptcy Court approving the Plan of Reorganization or affecting
the rights, remedies and obligations of the Administrative Agent and the other
Lender Parties hereunder and thereunder.  In addition, the Administrative Agent
and the other Lender Parties shall be satisfied as to the post-confirmation
obligations of the Borrowers arising in connection with the Transactions.
 
(ii) The Plan of Reorganization shall have been confirmed by an order entered by
the Bankruptcy Court (the “Confirmation Order”) that is acceptable to the
Administrative Agent and the other Lender Parties, and shall not have been
stayed by the Bankruptcy Court or by any other court having jurisdiction to
issue any such stay.  The Confirmation Order shall have been entered upon proper
notice to all parties to be bound by the Plan of Reorganization, all as may be
required by the Bankruptcy Code of the United States, the Federal Rules of
Bankruptcy Procedure, order of the Bankruptcy Court and any applicable local
bankruptcy rules.  In addition, (A) the time to appeal the Confirmation Order or
to seek review, rehearing or certiorari with respect to the Confirmation Order
shall have expired; (B) unless otherwise waived by all the Lenders, no appeal or
petition for review, rehearing or certiorari with respect to the Confirmation
Order shall be pending; and (C) the Confirmation Order shall be in full force
and effect.  The effective date of the Plan of Reorganization shall have
occurred or shall occur concurrently with the Effective Date.
 
(c) Financial Statements and Projections.  The Administrative Agent and the
other Lender Parties shall have received (i) audited consolidated financial
statements of the Company for its fiscal year ended September 26, 2009; (ii)
unaudited interim consolidated financial statements of the Company for each of
its fiscal quarters ended thereafter, to the extent such financial statements
are available, and such financial statements delivered pursuant to clauses (i)
and (ii) shall not, in the reasonable judgment of the Administrative Agent and
subject to the provisions of the penultimate paragraph of this Section 4.01,
reflect any material adverse change in the consolidated financial condition of
the Company, as reflected in the financial statements or projections contained
in the Information Memorandum; (iii) the Company’s projected income statement,
balance sheet and statement of cash flows for (A) the period commencing with the
last Fiscal Quarter end after the Effective
 
 
89

--------------------------------------------------------------------------------

 
 
Date through December 26, 2010, which shall be prepared on a quarterly basis,
and (B) Fiscal Years ending December 25, 2011 and December 30, 2012, which shall
be prepared on an annual basis; and (iv) the Company’s quarterly liquidity
analysis for each of the four Fiscal Quarters immediately following the
Effective Date (commencing with the first full Fiscal Quarter after the
Effective Date).
 
(d) Corporate Structure.  Subject to the provisions of the penultimate paragraph
of this Section 4.01, the Administrative Agent and the other Lender Parties
shall be satisfied with the corporate structure, capital structure, debt
instruments, other Material Agreements and governing documents of the Loan
Parties and the Subsidiaries.
 
(e) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent and the other Lender Parties shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other equivalent body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation, certificate
of formation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, limited liability company, management
or partnership agreement, and (ii) if obtainable from the applicable
jurisdiction, a long form good standing certificate (or, in the case of the
Bermuda Borrowers, a certificate of compliance issued by the Registrar of
Companies in Bermuda) for each Loan Party from its jurisdiction of organization.
 
(f) No Default Certificate.  The Administrative Agent and the other Lender
Parties shall have received a certificate, signed by the chief financial officer
of the Company and dated the Effective Date (i) stating that no Default has
occurred and is continuing; and (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, except
that such representations and warranties that relate solely to an earlier date
shall be true and correct in all material respects as of such earlier date.
 
(g) Fees.  The Lender Parties shall have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable and documented out-of-pocket fees, disbursements and expenses of
legal counsel of the Administrative Agent, the Joint Lead Arrangers and their
Affiliates, as set forth in Section 9.03), on or before the Effective Date.  All
such amounts will be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.
 
(h) Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search report in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no Liens on any of the
assets of the Loan Parties, except for Permitted Liens or Liens discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.
 
 
90

--------------------------------------------------------------------------------

 
 
(i) Pay-Off Letters.  The Administrative Agent shall have received pay-off
letters (or such other written evidence of repayment satisfactory to the
Administrative Agent in its sole discretion) for all Indebtedness to be repaid
from the proceeds of the initial Borrowing (including the Specified
Indebtedness) confirming, with respect to secured Indebtedness, that all Liens
upon any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment (other than Permitted Liens).
 
(j) Funding Accounts.  The Administrative Agent and the other Lender Parties
shall have received a notice from the Borrower Representative setting forth the
deposit account(s) of the Borrowers (the “Funding Accounts”) to which the
Lenders are authorized by the Borrowers to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.
 
(k) Commodity Price Risk Management Guidelines.  The Administrative Agent shall
have received the commodity price risk management guidelines of the Borrowers,
the foregoing to be reasonably satisfactory to the Administrative Agent and the
other Lender Parties.
 
(l) Collateral Access and Control Agreements.  The Administrative Agent shall
have received each Collateral Access Agreement and Deposit Account Control
Agreement that is required to be provided pursuant to each Security Agreement.
 
(m) Solvency.  The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.
 
(n) Borrowing Base Certificate.  The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of midnight on
the Saturday immediately preceding the Effective Date, together with customary
supporting documentation and supplemental reporting, the foregoing to be
satisfactory to the Administrative Agent and the other Lender Parties.
 
(o) Closing Availability.  After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit (or deemed
issuance, in the case of the Existing Letters of Credit) on the Effective Date
and payment of all fees and expenses due hereunder, the Borrowers’ Availability
shall not be less than $200,000,000; provided that, solely for purposes of
determining Availability with respect to this Section 4.01(o), clause (a) of the
definition of “Availability” shall be deemed to refer only to the Borrowing
Base, rather than to the lesser of the aggregate Revolving Commitments and the
Borrowing Base.
 
(p) Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates, if any, representing the shares of Equity
Interests pledged
 
 
91

--------------------------------------------------------------------------------

 
 
pursuant to the Security Agreements, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof; and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreements endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
 
(q) Filings, Registrations and Recordings.  Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lender Parties, a perfected Lien (or in the case of Equity
Interests of the Bermuda Borrowers, a first registered charge) on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.
 
(r) Environmental Reports.  The Administrative Agent shall have received, if
requested, environmental review reports with respect to (i) the Mortgaged
Properties and (ii) any other real properties with respect to which the Loan
Parties or the Subsidiaries may become subject to a material environmental
liability, as determined by the Administrative Agent in its reasonable
discretion, in each case from firm(s) satisfactory to the Administrative Agent,
which review reports shall be acceptable to the Administrative Agent and the
Lender Parties.  The Administrative Agent and the other Lender Parties approve
of the retention of MACTEC Engineering and Consulting, Inc. and the scope of
their engagement to complete the environmental reviews as set forth in their
Phase I Environmental Site Assessments proposal, dated August 17, 2009
(No. PROP09PEOR.122).  The Loan Parties shall provide to the Administrative
Agent a plan, as appropriate, to respond to any environmental hazards or
liabilities identified in any such environmental review reports, which plan
shall indicate the Loan Parties’ intentions with respect thereto (if any).
 
(s) Mortgages, etc.  The Administrative Agent shall have received, with respect
to each Mortgaged Property, each of the following, in form and substance
reasonably satisfactory to the Administrative Agent:
 
(i) a Mortgage encumbering such Mortgaged Property in favor of the
Administrative Agent, duly executed and acknowledged by each Loan Party that is
the owner of or holder of any interest in such Mortgaged Property, and otherwise
in form necessary for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof in order to create
in favor of the Administrative Agent (for the benefit of the Lender Parties) a
valid, perfected first priority security interest and mortgage lien (subject to
Permitted Liens) under Requirements of Law, and such UCC-1 financing statements
and any other instruments as are, in the judgment of the Administrative Agent,
necessary to create in favor of the Administrative Agent (for the benefit of the
Lender Parties) a valid, perfected first priority security interest and mortgage
lien (subject to Permitted Liens) under Requirements of Law;
 
 
92

--------------------------------------------------------------------------------

 
 
(ii) maps or plans of an as-built survey of the sites of such Mortgaged Property
that are certified to the Administrative Agent and the Title Insurance Company
in a manner satisfactory to each of them, dated not more than 60 days prior to
the Effective Date by an independent land surveyor or engineer licensed to
perform surveys in the State where such Mortgaged Property is located and
satisfactory to the Administrative Agent and the Title Insurance Company, which
maps or plans and the surveys on which they are based shall be made in
accordance with the most recent Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping and meeting the
accuracy requirements as defined therein, including the requirement that there
shall be surveyed and shown on such maps, plats or surveys the following:  (A) a
current “as-built” survey showing the location of any adjoining streets,
easements (including the recording information with respect to all recorded
instruments), the mean high water base line or other legal boundary lines of any
adjoining bodies of water, fences, zoning or restriction setback lines,
rights-of-way, utility lines to the points of connection and any encroachments;
(B) all means of ingress and egress, the amount of acreage and square footage,
the address of such Mortgaged Property, the legal description of such Mortgaged
Property; (C) the location of all improvements as constructed on such Mortgaged
Property; (D) the measured distances from the Improvements to be set back and
specified distances from street or property lines in the event that deed
restrictions, recorded plats or zoning ordinances require the same; (E) all
courses and distances referred to in the legal description, and the names of all
adjoining owners on all sides of such Mortgaged Property, to the extent
available; and (F) the flood zone designation, if any, in which such Mortgaged
Property is located.  The legal description of such Mortgaged Property shall be
shown on the face of each survey or affixed thereto.  In addition, such maps,
plats or surveys shall be sufficient for the Title Insurance Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by paragraph (iii) below.  Notwithstanding the foregoing, in the event
that the applicable Loan Party has surveys in its possession that are in form
sufficient to allow the Title Insurance Company to remove all standard survey
exceptions from the title insurance policy (or commitment) relative to the
applicable Mortgaged Property and issue the endorsements of the type required by
paragraph (iii) below (to the extent the same are available in the applicable
jurisdiction), then the applicable Loan Party shall not be required to comply
with the foregoing survey requirements relative to such Mortgaged Property;
 
(iii) a mortgagee’s title insurance policy (or policies) or marked up
unconditional commitment for such insurance that is issued by the Title
Insurance Company in favor of the Administrative Agent and is in form and
substance satisfactory to the Administrative Agent.  Without limiting the
foregoing, each such policy shall (A) be in an amount satisfactory to the
Administrative Agent not to exceed the value of the Mortgaged Property covered
thereby; (B) insure that the interests created by each Mortgage on the
applicable
 
 
93

--------------------------------------------------------------------------------

 
Mortgaged Property creates in favor of the Administrative Agent (for the benefit
of the Lender Parties) a valid, perfected first priority security interest and
mortgage lien thereon free and clear of all defects and encumbrances other than
Permitted Liens and as otherwise approved by the Administrative Agent; (C)
include a current survey reading; (D) be in the form of ALTA 2006 Loan Policy
(or equivalent policies to the extent available in the applicable jurisdiction);
(E) contain such endorsements and affirmative coverages as the Administrative
Agent may require, including without limitation (to the extent applicable with
respect to such Mortgaged Property and available in the jurisdiction in which
such Mortgaged Property is located), the following: aggregation or tie-in
endorsement (i.e., policies which insure against losses regardless of location
or allocated value of the insured property up to a stated maximum coverage
amount); revolving credit endorsement; creditors’ rights endorsement; zoning
endorsement; variable rate endorsement; survey endorsement; comprehensive
endorsement; first loss and last dollar endorsements; access and entry coverage;
location coverage; mineral rights, water rights and surface damage coverage;
separate tax parcel endorsement; subdivision coverage; usury endorsement; doing
business endorsement; subdivision endorsement; environmental protection lien
endorsement; CLTA 119.2 endorsement; utility availability endorsement;
contiguity coverage; waiver of arbitration endorsement; and such other
endorsements as the Administrative Agent shall require in order to provide
insurance against specific risks identified by the Administrative Agent in
connection with such Mortgaged Property; and (F) be issued directly by the Title
Insurance Company and with such co-insurance and reinsurance as may be required
by the Administrative Agent.  Notwithstanding the foregoing, no zoning
endorsement will be required in the event that the applicable Loan Party obtains
a property zoning report for such Mortgaged Property indicating that the
Mortgaged Property is not in violation of the applicable zoning
requirements.  The Administrative Agent shall have received evidence
satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording and similar taxes, and all related expenses, if any, have
been paid;
 
(iv) such customary affidavits, certificates, information (including financial
data) and instruments of indemnification (including so-called “gap”
indemnification) as shall be required to induce the Title Insurance Company to
issue the title policies and endorsements contemplated herein (and the
Administrative Agent shall execute such documentation required by the applicable
jurisdiction so that the Title Insurance Company may issue such title insurance
policies and endorsements);
 
(v) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as necessary or required to
consummate the transaction contemplated herein or as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee or leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the applicable Mortgage with respect to such Mortgaged Property;
 
 
94

--------------------------------------------------------------------------------

 
 
(vi) a copy of all documents referred to, or listed as exceptions to title in,
the title policy or policies referred to in paragraph (iii) above;
 
(vii) copies of all leases, subleases, tenancies, occupancy agreements, rental
agreements and other similar agreements related to possessory interest, if any,
in which the applicable Loan Party holds the lessor’s interest thereunder;
 
(viii) UCC-1 financing statements and other instruments relating to such
Mortgaged Property naming each applicable Loan Party as the debtor and the
Administrative Agent as the secured party, such UCC financing statements and
instruments to be filed in the same recording office where the applicable
Mortgage is filed and such other locations required by a Requirement of Law in
order to perfect its first priority perfected security interest in such
Mortgaged Property;
 
(ix) a zoning report prepared by the Planning and Zoning Resource Corporation,
or a similar firm reasonably acceptable to the Administrative Agent, and issued
in favor of the Administrative Agent stating that (A) such Mortgaged Property is
zoned in a classification which permits its intended use and purpose; (B) there
are no conditions on such Mortgaged Property that are not in compliance with
such applicable zoning ordinances or that are not legally non-compliant; and (C)
otherwise in form and substance satisfactory to the Administrative Agent;
 
(x) a legal opinion of satisfactory local counsel admitted to practice in the
State in which such Mortgaged Property is located, covering such matters as may
be reasonably requested by the Administrative Agent; and
 
(xi) such other approvals, opinions or documents as the Administrative Agent may
request, each in form and substance satisfactory to the Administrative Agent.
 
(t) Approvals.  All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or, to the knowledge
of the Loan Parties after due inquiry, threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Transactions or the financing contemplated hereby.
 
(u) Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.09 in form, scope
and substance satisfactory to the Administrative Agent, together with
certificates of insurance naming the Administrative Agent, on behalf of the
Lender Parties, as an additional insured or loss payee, as applicable, to the
extent required under Section 5.09.
 
(v) Appraisals and Field Exams.  The Collateral Agent shall have received
appraisals of the Inventory, equipment and real property of the Loan Parties and
field exams of the Accounts, Inventory, data processing and other systems, and
related working capital matters of the Loan Parties, in each case from
appraisers reasonably satisfactory to the Collateral Agent (it being
 
 
95

--------------------------------------------------------------------------------

 
understood and agreed that the receipt of the field examination, dated as of
September 22, 2009, and the appraisals, dated as of November 1, 2009, shall
satisfy the condition precedent set forth in this paragraph (v)).  The
appraisals shall (A) comply with the appraisal standards set forth in the
Financial Institutions Reform Recovery and Enforcement Act of 1989 and the
regulations promulgated and the rulings issued thereunder, in each case, (B) be
prepared in accordance with the Uniform Standards of Professional Appraisal
Practice as promulgated by The Appraisal Foundation and the Standards of
Professional Appraisal Practice and Code of Ethics of the Appraisal Institute
and (C) shall otherwise be in form and content (including, without limitation,
as to date) reasonably satisfactory to the Collateral Agent and each other
Lender Party.
 
(w) Letter of Credit Application.  CoBank, as Issuing Bank, shall have received
a properly completed letter of credit application and other required
documentation if the issuance of a Letter of Credit will be required on the
Effective Date.
 
(x) “Know Your Customer” Requirements.  The Administrative Agent and the other
Lender Parties shall have received all documentation and other information
requested by the Administrative Agent and required under applicable “know your
customer” and anti-money laundering rules and regulations, including all
information required to be delivered pursuant to Section 9.14.
 
(y) Purchase of Bank Equity Interests.  The Borrowers shall have purchased the
Bank Equity Interests they are then required to purchase in CoBank and each
other Farm Credit System Institution, as each of CoBank or any such other Farm
Credit System Institution shall have specified to the Borrowers.
 
(z) LTV Requirement.  The Administrative Agent shall have received satisfactory
evidence that, immediately after giving effect to the initial Borrowings on the
Effective Date, the LTV Requirement shall be satisfied, based on the appraisals
delivered pursuant to paragraph (v) of this Section.
 
(aa) Other Documents.  The Administrative Agent and the other Lender Parties
shall have received such other documents as any Lender Party or their respective
counsel may have reasonably requested.
 
Notwithstanding the terms of Sections 4.01(c)(i), 4.01(c)(ii) and 4.01(d),
satisfaction of such conditions shall be subject only to (a) circumstances
existing prior to December 15, 2009, to the extent that the Borrowers have not
provided true and complete information with respect to such conditions in
response to the Due Diligence Request on or prior to such date; (b) information
provided by or on behalf of the Borrowers with respect to such conditions in
response to the Due Diligence Request after such date; and (c) circumstances
arising from and after such date.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations
 
 
96

--------------------------------------------------------------------------------

 
 
of the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 12:00 noon,
Denver, Colorado time, on December 31, 2009 (and, in the event such conditions
are not so satisfied or waived, the Revolving Commitments shall terminate at
such time).
 
SECTION 4.02. Each Credit Event.  The obligations of (a) each Lender to make a
Loan on the occasion of any Borrowing and (b) each Issuing Bank to issue, amend,
renew, reinstate or extend any Letter of Credit (it being understood that the
conversion into or continuation of a Eurodollar Loan or, solely with respect to
Section 4.02(a), the amendment, renewal, reinstatement or extension of a Letter
of Credit does not constitute a Borrowing or the issuance of a Letter of
Credit), are subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance of such Letter of Credit, as
applicable, except that such representations and warranties (A) that relate
solely to an earlier date shall be true and correct in all material respects as
of such earlier date and (B) shall be true and correct in all respects to the
extent they are qualified by a materiality standard.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal, reinstatement or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
 
(c) After giving effect to any Borrowing or the issuance, amendment, renewal,
reinstatement or extension of any Letter of Credit, the Aggregate Revolving
Exposure shall not exceed the lesser of (i) the Borrowing Base as in effect at
such time and (ii) the aggregate Revolving Commitments as in effect at such
time.
 
Each Borrowing and each issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section
4.02.  Each amendment, renewal, reinstatement or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.
 
    ARTICLE V
 
      AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed (or alternatively, with respect to such
Letters of Credit, cash (or, with the consent of the Administrative Agent, the
Required Lenders and each applicable Issuing Bank, a back-up standby letter of
credit) equal to 105% of the LC Exposure shall have been deposited by the
applicable Borrowers in the applicable LC Collateral Accounts in accordance with
Section 2.06(j)), each Loan Party executing this Agreement covenants and agrees
with the Lender Parties that:
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 5.01. Financial Statements; Borrowing Base and Other Information.  The
Borrowers will furnish to the Administrative Agent (which shall in turn furnish
to each other Lender Party):
 
(a) within 90 days after the end of each Fiscal Year, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Year, setting forth in each case
in comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all reported on by a “Big Four” accounting
firm, or other independent public accountants of recognized national standing
that are reasonably acceptable to the Administrative Agent (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company on a consolidated basis,
accompanied by any final management letter prepared by said accountants;
 
(b) within 45 days after the end of each of the first three Fiscal Quarters, the
Company’s unaudited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year;
 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer of the Company, in
substantially the form of Exhibit J, (i) certifying, in the case of the
financial statements delivered under paragraph (b) above, as presenting fairly
in all material respects the financial condition and results of operations of
the Company on a consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; (ii) certifying whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13; and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the later of the date
of the audited financial statements referred to in Section 3.04 and the date of
the prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
(d) solely to the extent available from the Company’s accounting firm,
concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Section
6.13 (which certificate may be limited to the extent required by accounting
rules or guidelines); provided that the Company agrees to exercise commercially
reasonable efforts to obtain such a certificate;
 
 
98

--------------------------------------------------------------------------------

 
 
(e) as soon as available, but in any event not more than 60 days following the
beginning of each Fiscal Year, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and statement of cash
flow) of the Company for each quarter of the upcoming Fiscal Year, in form
reasonably satisfactory to the Administrative Agent;
 
(f) as soon as available but in any event within 10 Business Days of the end of
each fiscal month (or, within five Business Days of the end of each calendar
week (it being understood that a calendar week ends at midnight on Saturday),
during any Weekly Reporting Period), a Borrowing Base Certificate which
calculates the Borrowing Base as of the last day of the fiscal period then
ended, together with supporting information in connection therewith and any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request;
 
(g) as soon as available, but in any event within 10 Business Days of the end of
each fiscal month (or, in the case of paragraphs (g)(i) and (g)(ii) below,
within five Business Days of the end of each calendar week, during any Weekly
Reporting Period) and at such other times as may be reasonably requested by the
Administrative Agent, as of the fiscal period then ended, all delivered
electronically in a formatted file reasonably acceptable to the Administrative
Agent:
 
(i) a summary aging of each Borrower’s and Loan Guarantor’s Accounts (based on
invoices aged by invoice date and the balance due for each Account Debtor)
reconciled to the Borrowing Base Certificate delivered as of such date prepared
in a manner reasonably acceptable to the Administrative Agent;
 
(ii) a schedule detailing each Borrower’s and Loan Guarantor’s Inventory, in
form reasonably satisfactory to the Administrative Agent, (A) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement or warehouse agreement), by class
(work-in-process and finished goods), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (standard and/or moving
average) or market and adjusted for Reserves as the Administrative Agent has
previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate; (B) including a report of inventory
aging by fresh plant and prepared foods in total, and LOCOM reports to support
reserves; and (C) reconciled to the Borrowing Base Certificate delivered as of
such date;
 
(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
 
 
99

--------------------------------------------------------------------------------

 
 
(iv) a reconciliation of each Borrower’s and Loan Guarantor’s Accounts between
the amounts shown in each Borrower’s and Loan Guarantor’s general ledger and
financial statements and the reports delivered pursuant to paragraph (i) above;
and
 
(v) a reconciliation of the loan balance per each Borrower’s and Loan
Guarantor’s general ledger to the loan balance under this Agreement;
 
(h) as soon as available, but in any event within 10 Business Days after the end
of each fiscal month, during any period that aggregate principal amount of the
outstanding Term B Loans exceeds $400,000,000, a monthly lender operating report
of the Company that is consistent with past practices;
 
(i) promptly after the same become publicly available, copies of all proxy
statements and periodic reports on Form 10-K, Form 10-Q and Form 8-K that are
filed by the Company or any Subsidiary with the SEC or any national securities
exchange, as the case may be; provided that any documents required to be
delivered pursuant to paragraphs (a) and (b) and this paragraph (i) shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address referenced in Section 9.01(b); or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any to which each Lender Party has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); and provided, further, that the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; and
 
(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any other Lender Party may reasonably request.
 
SECTION 5.02. Notices of Material Events.  The Borrower Representative will
furnish to the Administrative Agent (which shall post such notices to the other
Lender Parties) prompt written notice, accompanied by a statement of a Financial
Officer or other executive officer of the Borrower Representative setting forth
in reasonable detail the nature of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto, of the
following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) receipt of any notice of any governmental investigation or any governmental
or other litigation or proceeding commenced or threatened against any Loan Party
that (i) could reasonably be expected to result in a Material Adverse Effect
(including any such litigation or proceeding (A) seeking injunctive relief or
(B) that is asserted or instituted against any Plan, its fiduciaries or its
assets) or (ii) alleges criminal misconduct by the Company or the Subsidiaries;
 
 
100

--------------------------------------------------------------------------------

 
 
(c) any Lien (other than Permitted Liens) or claim made or asserted against any
of the Collateral in the amount of $5,000,000 or more;
 
(d) any damage, destruction or other casualty event involving the Collateral in
the amount of $5,000,000 or more, whether or not covered by insurance;
 
(e) any and all written notices of default received by the Company or the
Subsidiaries under or with respect to any leased location or public warehouse
where Collateral is located with a fair market value in excess of $5,000,000;
 
(f) to the extent not provided pursuant to Section 5.01(i), all (i) amendments
to the Mexican Credit Facility, and (ii) material amendments to the Material
Agreements, together with a copy of each such amendment;
 
(g) concurrently with the delivery of each Borrowing Base Certificate pursuant
to Section 5.01(f), a mark-to-market reconciliation with respect to the Swap
Obligations that constitute Secured Obligations;
 
(h) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $25,000,000, any such notice to be delivered concurrently with the
delivery of a quarterly compliance certificate under Section 5.01(c);
 
(i) receipt by the Loan Parties of any notice or notices (or amendment to any
previous notice) under PACA, PSA or other similar Requirements of Law (in each
case, other than any such notice consisting solely of a provision in the
applicable invoice relating thereto reserving a seller’s rights under such
acts), in respect of claims in an aggregate amount at any one time outstanding
for all such notices of $25,000,000 or more, to preserve the benefits of any
trust applicable to any assets of any Loan Party under the provisions of PACA,
PSA or other similar Requirements of Law (and the Loan Parties shall provide, or
shall cause to be provided, promptly to the Administrative Agent a true, correct
and complete copy of such notice or notices (or amendment), as the case may be,
and other information delivered in connection therewith), any such notice to be
delivered concurrently with the delivery of a quarterly compliance certificate
under Section 5.01(c);
 
(j) any change in respect of the Disclosed Matters that could reasonably be
expected to result in a Material Adverse Effect;
 
(k) (i) any portion of the Specified Property that was designated as “for sale”
is no longer for sale or actively being sold or (ii) any portion of the
Specified Property that was designated as idled becomes operational;
 
 
101

--------------------------------------------------------------------------------

 
 
(l) the occurrence of any event described in Section 3.06, 3.07(b) or 3.07(c),
in each case as and when any such notice is required to be delivered pursuant to
each Section;
 
(m) concurrently with the delivery of each quarterly compliance certificate
pursuant to Section 5.01(c), (i) any claim with respect to a material
Environmental Liability, (ii) any Loan Party becoming aware of any environmental
condition existing at any property owned, leased or subleased by the Loan
Parties or the Subsidiaries, or arising out of the operation of their
businesses, that provides a basis for any material Environmental Liability, or
(iii) any material governmental investigation or any material governmental or
other litigation or proceeding being commenced or threatened against any Loan
Party that is asserted or instituted against any Plan, its fiduciaries or its
assets; and
 
(n) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
SECTION 5.03. Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case
except where the failure to so preserve, renew, keep in full force and effect or
maintain could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or 6.05;
and (b) carry on and conduct its business, in all material respects, in the
poultry industry and such other activities that are substantially similar,
related or incidental thereto (including, without limitation, processing,
packaging, distribution and wholesales of poultry and related or similar
products).
 
SECTION 5.04. Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness as and when due
(except to the extent not constituting an Event of Default under paragraph (f)
of Article VII), all Taxes and other claims, which claims, if unpaid, could
result in a Lien on any Loan Party’s property, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
it being understood that, to the extent that certain Taxes or other such claims
cannot (pursuant to contractual agreement or Requirements of Law) be contested
before such Taxes or other amounts become delinquent or in default, a Loan Party
shall be deemed to be in satisfaction of clause (a) above if such Loan Party
timely commences appropriate proceedings after the earliest date that it is
permitted to contest such Taxes or other claims by such contractual agreement or
Requirements of Law.
 
 
102

--------------------------------------------------------------------------------

 
 
SECTION 5.05. Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, do all things necessary to at all times, maintain, preserve
and protect each Mortgaged Property and all other material property, whether
real or personal, and keep such property in good repair, working order and
condition (other than wear and tear and casualty and condemnation occurring in
the ordinary course of business).
 
SECTION 5.06. Books and Records; Inspection Rights.  Without limiting Sections
5.11 and 5.12, each Loan Party will, and will cause each Subsidiary to, (a) keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Administrative Agent or any
other Lender Party (including employees of the Administrative Agent, any other
Lender Party or any consultants, accountants, lawyers and appraisers retained by
the Administrative Agent), upon reasonable prior notice, to visit and inspect
its properties, to examine and make extracts from its books and records
(including environmental assessment reports and Phase I or Phase II studies), in
each case that are not protected by attorney-client privilege or bound by
confidentiality agreements that have been entered into in the ordinary course of
business and consistent with historical practice, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (provided that (i) the obligation of the Company to reimburse the
Lender Parties for the expenses of any such inspection shall be limited to
reimbursing the Administrative Agent for its expenses that are incurred in
connection with two visits annually unless an Event of Default exists, in which
case there shall be no limit on the Company’s obligation to reimburse such
expenses, and (ii) all visits and inspections by or on behalf of any Lender
Party (other than the Administrative Agent) shall be conducted concurrently with
any such visit or inspection that is conducted by the Administrative Agent or
its designated representatives), and, in each case, with a reasonable
opportunity for a representative of the Company to be present.  The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the other Lender Parties certain
Reports pertaining to the Loan Parties’ assets for internal use by such Lender
Parties.
 
SECTION 5.07. Compliance with Laws and Contractual Obligations.
 
(a) Each Loan Party will, and will cause each Subsidiary to, comply with all of
its contractual obligations and Requirements of Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
(b) In addition to and without limiting the generality of paragraph (a), each
Loan Party will, and will cause each Subsidiary and ERISA Affiliate to, (i)
comply with all applicable provisions of ERISA and the Code and the regulations
and published interpretations thereunder with respect to all Plans, or any
similar such laws, regulations and published interpretations applicable in
jurisdictions and countries other than the United States with respect to all
other pension plans, except where the failure to comply could not reasonably be
expected to result in a Material Adverse Effect, (ii) not take any action or
fail to take action the result of which would result in a liability to the PBGC
or to a Multiemployer Plan in an amount that could reasonably be expected to
result in a Material Adverse Effect and (iii) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any Plan concerning compliance with this covenant as may be reasonably requested
by the Administrative Agent.
 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 5.08. Use of Proceeds.  Subject to the second sentence of this Section
5.08, the proceeds of the Term Loans and the Revolving Loans will be used only
to (a) repay the Specified Indebtedness and other unsecured Indebtedness of the
Company and the Subsidiaries in connection with the Plan of Reorganization; and
(b) pay fees, costs and expenses related to and contemplated by this Agreement
and the Plan of Reorganization.  In addition, the proceeds of the Term Loans
(after satisfaction of the amounts described in clauses (a) and (b) above) and
the Revolving Loans will be used to finance the general corporate purposes of
the Borrowers (including Capital Expenditures, Permitted Acquisitions and
payments of principal and interest on the Loans, subject to the relevant
limitations contained in this Agreement).  No part of the proceeds of any Loan
and no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
SECTION 5.09. Insurance.  Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company at the time of the initial
bindings or any renewals thereof (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit, theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided that the Borrowers and the Subsidiaries may self-insure for
workmen’s compensation, crime, general liability, auto liability, employee
benefits, property risks and live chicken inventory in accordance with
applicable industry standards and in a manner consistent with other similarly
situated Persons in the same industry; provided, further, that the Borrowers and
the Subsidiaries shall not self-insure for general liability, auto liability or
property risks in excess of the first $5,000,000 of loss deductible with respect
thereto without the consent of the Administrative Agent; (b) if any portion of
any Mortgaged Property is located in an area identified by FEMA as an area
having special flood hazards pursuant to the Flood Insurance Acts, a policy of
flood insurance with financially sound and reputable insurance companies that
(A) covers any parcel of such Mortgaged Property that is located in a flood zone
and (B) is written in an amount not less than the (1) outstanding principal
amount of the Indebtedness secured thereby and (2) the maximum limit of coverage
made available with respect to the particular type of Mortgaged Property under
the Flood Insurance Acts; and (c) all other insurance required pursuant to the
Collateral Documents.  The Borrowers will furnish to the Lenders, upon request
of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  All such insurance policies, to the extent such
insurance policies by their terms insure any portion of the Collateral, shall
name the Administrative Agent (for the benefit of the Lender Parties) as an
additional insured or as a loss payee, as applicable.
 
SECTION 5.10. Casualty and Condemnation.  The Borrowers (a) will furnish to the
Administrative Agent (which shall in turn provide such notice to the Collateral
Agent and the other Lender Parties) prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the
 
 
104

--------------------------------------------------------------------------------

 
 
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding and (b) will ensure that the Net Proceeds of any such
event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.
 
SECTION 5.11. Appraisals.
 
(a) At intervals and frequency as reasonably specified by the Administrative
Agent or the Collateral Agent, the Borrowers and the Subsidiaries will provide
the Administrative Agent and the Collateral Agent with appraisals or updates
thereof of their Inventory, from an appraiser selected and engaged by the
Administrative Agent or the Collateral Agent, as applicable, and prepared on a
basis reasonably satisfactory to the Administrative Agent and the Collateral
Agent, such appraisals and updates to include, without limitation, information
required by Requirements of Law.  Two such appraisals per calendar year shall be
at the sole expense of the Loan Parties; provided that following the first
anniversary of the Effective Date, the Administrative Agent and the Collateral
Agent agree not to conduct (or cause to be conducted) more than one such
appraisal every six months; and provided, further, that (a) notwithstanding the
limitation in the preceding proviso, an additional appraisal (and, for the
avoidance of doubt, up to three such appraisals during such calendar year) shall
be at the sole expense of the Loan Parties if a Minimum Availability Period has
been in effect for a period of at least 30 consecutive days during such calendar
year; and (b) if an Event of Default has occurred and is continuing, then there
shall be no limitation as to number and frequency of such appraisals that shall
be at the sole expense of the Loan Parties.  For purposes of this Section 5.11,
it is understood and agreed that a (i) single appraisal may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets and (ii) only the reasonable and
documented out-of-pocket charges, costs and expenses in connection with such
appraisals shall be required to be reimbursed by the Loan Parties pursuant to
this Section.
 
(b) Notwithstanding the foregoing, if on the third anniversary of the Effective
Date the aggregate Term Exposure is equal to or greater than $750,000,000, the
Borrowers and the Subsidiaries, at their sole expense, shall promptly deliver
appraisals or updates thereof of the Loan Parties’ equipment, buildings and real
property that constitute Collateral from an appraiser selected and engaged by
the Administrative Agent and prepared on a basis reasonably satisfactory to the
Administrative Agent, to the extent necessary to establish compliance with the
LTV Requirement.
 
SECTION 5.12. Field Examinations.  At intervals and frequency as reasonably
specified by the Administrative Agent or the Collateral Agent, the Borrowers and
the Subsidiaries will allow the Administrative Agent and the Collateral Agent to
conduct field examinations or updates thereof during normal business hours to
ensure the adequacy of Collateral included in any Borrowing Base and related
reporting and control systems.  Two such field examinations per calendar year
shall be at the sole expense of the Loan Parties; provided that following the
first anniversary of the Effective Date, the Administrative Agent and the
Collateral Agent agree not to conduct (or cause to be conducted) more than one
such field examination every six months; and provided, further, that (a)
notwithstanding the
 
 
105

--------------------------------------------------------------------------------

 
 
limitation in the preceding proviso, an additional field examination (and, for
the avoidance of doubt, three such field examinations during such calendar year)
shall be at the sole expense of the Loan Parties if a Minimum Availability
Period has been in effect for a period of at least 30 consecutive days during
such calendar year; and (b) if an Event of Default has occurred and is
continuing, then there shall be no limitation as to number and frequency of such
field examinations that shall be at the sole expense of the Loan Parties.  For
purposes of this Section 5.12, it is understood and agreed that a (i) single
field examination may consist of examinations conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets; and (ii)
only the reasonable and documented out-of-pocket charges, costs and expenses in
connection with such field examinations shall be required to be reimbursed by
the Loan Parties pursuant to this Section.
 
SECTION 5.13. Additional Collateral; Further Assurances.  (a) Subject to
Requirements of Law, each Borrower and each Subsidiary that is a U.S. Loan Party
shall cause (i) any Material Subsidiary created or acquired after the Effective
Date, (ii) any Subsidiary that has otherwise become a Material Subsidiary after
the Effective Date (it being understood that a Subsidiary’s status as a Material
Subsidiary for the purposes of clauses (i) and (ii) above shall be as determined
as of the most recent date upon which financial statements have been required to
be delivered pursuant to Section 5.01(a) or (b)) or (iii) any Domestic
Subsidiary or Foreign DRE whose Equity Interests are not held directly or
indirectly by a Foreign Subsidiary that is treated as a corporation for U.S.
federal income tax purposes that incurs any Indebtedness for borrowed money
(other than intercompany Indebtedness) or Guarantees any such Indebtedness to
become, not later than 45 days after the occurrence of any of the foregoing
events or determinations, as applicable (which period may be extended, for a
period not to exceed 60 days, by the Administrative Agent in its sole
discretion),  a U.S. Loan Party by executing the Joinder Agreement set forth as
Exhibit L hereto (the “Joinder Agreement”).  Upon execution and delivery
thereof, each such Person (x) shall automatically become a U.S. Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents and (y) will, subject to
the limitations relating to pledges of Equity Interests in paragraph (b) of this
Section 5.13, grant Liens to the Administrative Agent (for the benefit of the
Lender Parties) in any property of such U.S. Loan Party which constitutes
Collateral.  Notwithstanding the foregoing, neither PPC Mexico nor any of PPC
Mexico’s subsidiaries is or shall be required to become a U.S. Loan Party.
 
(b) To secure the prompt payment and performance of all the U.S. Secured
Obligations, each Borrower and each Subsidiary that is a U.S. Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of (A) the
Domestic Subsidiaries other than Domestic Subsidiaries whose Equity Interests
are owned, directly or indirectly, by a Foreign Subsidiary that is treated as a
corporation for U.S. Federal income tax purposes, and (B) the Foreign DREs whose
Equity Interests are not held directly or indirectly by a Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes, other
than any such Foreign DRE that is acquired after the Effective Date where the
assets of such Foreign DRE include Equity Interests of a “controlled foreign
corporation” (within the meaning of Section 957(a) of the Code) that, when
aggregated with any other Equity Interests held by any other Affiliates of such
Foreign DRE would constitute ownership of greater than 65% of the total combined
classes of Equity Interests entitled to vote in such controlled foreign
corporation (it being understood that, pursuant to paragraph (a) of this
Section, such Foreign DRE shall pledge all of its assets
 
 
106

--------------------------------------------------------------------------------

 
 
which do not constitute Equity Interests in such controlled foreign corporation
and such Equity Interest in the controlled foreign corporation such that, when
aggregated with the Equity Interests of such controlled foreign corporation
pledged by any other Affiliates of the Foreign DRE, the total Equity Interests
pledged by the Foreign DRE will constitute a pledge of 65% of the total combined
classes of Equity Interests entitled to vote in such controlled foreign
corporation); (ii) 65% of the Equity Interests constituting the total combined
classes of Equity Interests entitled to vote in each First-Tier Foreign
Subsidiary that is not a Foreign DRE; and (iii) 100% of the non-voting Equity
Interests of each First-Tier Foreign Subsidiary that is not a Foreign DRE, to be
subject at all times to a valid, perfected first priority security interest
(subject to Permitted Liens) in favor of the Administrative Agent (for the
benefit of the Lender Parties) pursuant to the terms and conditions of the Loan
Documents as the Administrative Agent shall reasonably request; provided that,
notwithstanding the foregoing, no U.S. Loan Party shall be required to pledge
any Equity Interests of PPC Mexico or its subsidiaries.  The Borrowers agree
that if (w) the Administrative Agent notifies the Borrower Representative that
as a result of a Change in Law there is a reason to believe that a pledge of a
greater percentage of any Foreign Subsidiary’s voting Equity Interests or a
guarantee by any Foreign Subsidiary of the U.S. Secured Obligations could not
reasonably be expected to result in a “deemed dividend” under Section 956 of the
Code or any other Tax liability to the Borrowers or any Foreign Subsidiary which
would not have otherwise resulted absent such pledge and (x) subsequent to the
receipt of such notice the Borrower Representative reasonably determines (which
determination the Borrower Representative agrees to consider, in consultation
with its counsel and other tax advisors, promptly following receipt of such
notice from the Administrative Agent) that a pledge of more than 65% of the
total combined voting power of all classes of Equity Interests entitled to vote
of such Foreign Subsidiary or a guarantee by such Foreign Subsidiary of the U.S.
Secured Obligations could not reasonably be expected to result in such a “deemed
dividend” or any other Tax liability to the Borrowers or any Foreign Subsidiary
which would not have otherwise resulted absent such pledge, the applicable
Borrower will promptly pledge such greater percentage of the voting Equity
Interests of each such Foreign Subsidiary and cause each such Foreign Subsidiary
to provide a guarantee of the U.S. Secured Obligations, in each case to the
extent that the foregoing could not reasonably be expected to result in such a
“deemed dividend” under Section 956 of the Code or other Tax liability to the
Borrowers or any Foreign Subsidiary.  Furthermore, the Lenders agree that if (y)
the Borrower Representative notifies the Lenders that as a result of a Change in
Law there is a reason to believe that a pledge of a lower percentage of any
Foreign Subsidiary’s voting Equity Interests would be reasonably necessary in
order to avoid being a “deemed dividend” under Section 956 of the Code and (z)
subsequent to the receipt of such notice, each Lender reasonably determines
(which determination each Lender agrees to consider, in consultation with its
counsel and other tax advisors, promptly following receipt of such notice from
the Borrower Representative) that a pledge of less than 65% of the total
combined voting power of all classes of Equity Interests entitled to vote of
such Foreign Subsidiary would be reasonably necessary in order to avoid being a
“deemed dividend” under Section 956 of the Code, the applicable Borrower may
promptly pledge such lower percentage of the voting Equity Interests of each
such Foreign Subsidiary and the Administrative Agent (for the benefit of the
Lender Parties) shall promptly release any excess percentage, to the extent
necessary such that the foregoing would avoid being a “deemed dividend” under
Section 956 of the Code.
 
(c) Subject to Requirements of Law, each Bermuda Borrower and each other Bermuda
Loan Party shall cause (i) any Material Subsidiary that is organized under the
laws of Bermuda and is
 
 
107

--------------------------------------------------------------------------------

 
 
created or acquired after the Effective Date, (ii) any Subsidiary that is
organized under the laws of Bermuda and has otherwise become a Material
Subsidiary after the Effective Date (it being understood that a Subsidiary’s
status as a Material Subsidiary for the purposes of clauses (i) and (ii) above
shall be as determined as of the most recent date upon which financial
statements have been required to be delivered pursuant to Section 5.01(a) or
(b)) or (iii) any Subsidiary that is organized under the laws of Bermuda that
incurs any Indebtedness for borrowed money (other than intercompany
Indebtedness) or Guarantees any such Indebtedness to become, not later than 45
days after the occurrence of any of the foregoing events or determinations, as
applicable (which period may be extended, for a period not to exceed 60 days, by
the Administrative Agent in its sole discretion), a Bermuda Loan Party by
executing a guarantee agreement that guarantees repayment of the Bermuda Secured
Obligations (which guarantee agreement shall be in substantially the form of the
Bermuda Guaranty) and a security agreement (which shall, among other things,
pledge 100% of the Equity Interests in each such Subsidiary and grant a security
interest in all the personal property of each such Subsidiary, the foregoing to
be in substantially the form of the Bermuda Pledge Agreement, the Bermuda
Security Agreement or the Puerto Rico Security Agreement, as applicable) that
secures repayment of the Bermuda Secured Obligations, together with such other
documentation and filings that the Administrative Agent may reasonably require
in order to perfect its valid, perfected first priority security interest
(subject to Permitted Liens) in the assets subject to the terms of such Security
Agreement.
 
(d) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.  To the extent
that any Loan Party is required to pledge newly created, issued or acquired
Equity Interests of any Subsidiary or Affiliate pursuant to the Loan Documents
after the Effective Date, such Loan Party shall cause such Subsidiary (or shall
use commercially reasonable efforts to cause such Affiliate) to issue such
Equity Interests in certificated form, and in each case such Loan Party shall
deliver such certificated Equity Interests to the Administrative Agent in
accordance with Section 4.01(p).
 
(e) The Borrower Representative will promptly notify the Administrative Agent if
any Borrower or any other Loan Party acquires any real or personal property with
a fair market value in excess of $10,000,000 (other than assets constituting
Collateral under the Security Agreements that are, as a result of actions
previously taken, automatically subject to a valid, perfected first priority
security interest or mortgage lien (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lender Parties) upon acquisition
thereof), and, if requested by the Administrative Agent or the Required Lenders
and subject to the terms and conditions of this Agreement, the Borrowers will
promptly cause such assets to be subjected to a valid, perfected first priority
security interest or mortgage lien (subject to Permitted Liens) in favor of
Administrative Agent (for the benefit of the Lender Parties) securing the
applicable Secured Obligations and will take, and cause the applicable Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, all at the expense of
the Loan Parties.
 
 
108

--------------------------------------------------------------------------------

 
 
(f) With respect to each Specified Property, the applicable Loan Parties will
grant to the Administrative Agent (for the benefit of the Lender Parties) a
valid, perfected first priority security interest and mortgage lien (subject to
Permitted Liens) in such Specified Property in the event that (i) after the
first anniversary of the Effective Date, the Required Lenders may so request in
their sole discretion or (ii) the Administrative Agent, in its Permitted
Discretion, may so request if (A) any portion of such Specified Property that
was designated as “for sale” is no longer for sale or actively being sold, or
(B) any portion of such Specified Property that was designated as idled becomes
operational.  Any such grant shall be completed within four months following the
occurrence of any event described in clause (i) or (ii) above, by the execution
and delivery of the applicable Loan Party of a Mortgage, UCC-1 Financing
Statement and such other documents, and taking such other actions, in each case
as specified in Section 4.01(s).  Notwithstanding the foregoing, the Loan
Parties shall not be required to grant any such security interest and mortgage
lien in any Specified Property having an appraised value of less than
$10,000,000.
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed (or
alternatively, with respect to such Letters of Credit, cash (or, with the
consent of the Administrative Agent, the Required Lenders and each applicable
Issuing Bank, a back-up standby letter of credit) equal to 105% of the LC
Exposure shall have been deposited by the applicable Borrowers in the applicable
LC Collateral Accounts in accordance with Section 2.06(j)), each Loan Party
executing this Agreement covenants and agrees with the Lender Parties that:
 
SECTION 6.01. Indebtedness.  No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
 
(a) the Secured Obligations;
 
(b) Indebtedness existing on the Effective Date and set forth in Schedule
6.01(b) and refinancing, refundings, extensions, renewals and replacements of
any such Indebtedness in accordance with paragraph (f) hereof;
 
(c) Indebtedness (other than Guarantees described in paragraph (d) below) of any
Borrower to any Subsidiary and of any Subsidiary to any Borrower or any other
Subsidiary; provided that (i) Indebtedness under this paragraph (c) shall not be
permitted unless the corresponding Investment is permitted under Section
6.04(c), (p), (q) or (u) and (ii) Indebtedness of any Borrower to any Subsidiary
and Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;
 
 
109

--------------------------------------------------------------------------------

 
 
(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary;
provided that (i) the Indebtedness so Guaranteed is permitted by this Section
6.01; (ii) Guarantees under this paragraph (d) shall not be permitted unless the
corresponding Investment is permitted under Section 6.04(c), (d), (p), (q) or
(u); and (iii) Guarantees permitted under this paragraph (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on terms no
less favorable to the Lenders as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations (if any);
 
(e) Indebtedness of any Borrower or any Subsidiary (i) incurred to finance the
lease, acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations, industrial revenue bonds, municipal bonds or similar bonds,
Indebtedness in respect of sale and leaseback transactions permitted under
Section 6.06 and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof and (ii) refinancings, refundings, extensions, renewals and replacements
of any such Indebtedness in accordance with paragraph (f) hereof; provided that
in the case of paragraph (e)(i) above, (A) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness that may be incurred in any Fiscal Year shall not exceed the lesser
of (1) $100,000,000 and (2) the excess of (x) the amount of Capital Expenditures
for such Fiscal Year (or part thereof) permitted pursuant to Section 6.12 over
(y) the Capital Expenditures not financed with proceeds of the Indebtedness
incurred pursuant to this Section 6.01(e) or Section 6.01(t)(ii) made by the
Borrowers and the Subsidiaries during such Fiscal Year pursuant to Section 6.12;
 
(f) Indebtedness which represents a refinancing, refunding, extension, renewal
or replacement of any of the Indebtedness described in paragraphs (b), (e), (i)
and (k) hereof; provided that (i) the principal amount of such Indebtedness is
not increased, except by an amount equal to (x) any reasonable premium or
similar amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, extension, renewal or replacement, and (y) any
then existing unutilized commitment to extend credit to the relevant Loan Party
or relevant Subsidiary thereof under any agreement governing such Indebtedness
(provided that this paragraph (f) shall not limit the principal amount of such
Indebtedness that may be increased to the extent such Indebtedness may be
incurred under any other provision of this Section 6.01 and so long as such
Indebtedness is deemed to have been incurred under such provision); (ii) any
Liens securing such Indebtedness are not extended to any additional property of
any Loan Party (provided that assets that are subject to or secure any
Indebtedness of any Loan Party or any Subsidiary
 
 
110

--------------------------------------------------------------------------------

 
 
constituting Capital Lease Obligations or purchase money Indebtedness permitted
under Section 6.01(b), (e), (k) or (t)(ii) or operating leases may also secure
any other Indebtedness of such Loan Party or Subsidiary constituting Capital
Lease Obligations, purchase money Indebtedness or operating leases to the extent
that such Indebtedness is advanced or otherwise extended by the same creditor or
its Affiliates); (iii) no Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto (provided that this clause (iii) shall not limit other Loan
Parties becoming obligated with respect thereto to the extent such Indebtedness
may be incurred by such other Loan Parties under Section 6.01(c), (d) or (t)
and, in the case of Section 6.01(t) such Indebtedness shall reduce,
dollar-for-dollar, the amount that is permitted to be outstanding pursuant
thereto); (iv) such refinancing, refunding, extension, renewal or replacement
does not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, refunded, extended, renewed or replaced (provided
that this clause (iv) shall not apply to any such Indebtedness that matures
prior to the Maturity Date); (v) the terms of any such refinancing, refunding,
extension, renewal or replacement are not materially less favorable to the
obligor thereunder (as determined by the Company in its commercially reasonable
judgment) than the original terms of such Indebtedness; and (vi) if the
Indebtedness that is refinanced, refunded, extended, renewed or replaced was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of the refinancing, refunding, extension, renewal or replacement
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed or extended Indebtedness;
 
(g) (i) Indebtedness owed to any Person providing workers’ compensation,
unemployment insurance, health, disability or other employee benefits or other
social security legislation or property, casualty or liability insurance,
pursuant to reimbursement or indemnification obligations to such Person, and
(ii) letters of credit, bank guarantees or similar instruments for the benefit
of Persons under clause (i) of this paragraph (g) in each case incurred in the
ordinary course of business by any Captive Insurance Company;
 
(h) Indebtedness (other than Indebtedness for borrowed money) of any Borrower or
any Subsidiary in respect of bids, trade contracts, leases, statutory
obligations, performance bonds, bid bonds, appeal bonds, surety bonds, customs
bonds and similar obligations (or, in the case of Captive Insurance Companies,
in respect of letters of credit, bank guarantees or similar obligations related
thereto), in each case provided in the ordinary course of business;
 
(i) Indebtedness of PPC Mexico and its subsidiaries in respect of the Mexican
Credit Facility in an aggregate principal amount not to exceed $75,000,000 at
any time outstanding and any refinancing, refunding, extension, renewal or
replacement thereof permitted pursuant to paragraph (f) hereof;
 
(j) Indebtedness in respect of the Intercompany IRBs (provided that, to the
extent that any Subsidiary that is not a Loan Party is obligated under any
Intercompany IRBs to any Loan Party, such Indebtedness of such Subsidiary shall
not be permitted under this paragraph unless such Intercompany IRB is existing
on the Effective Date and set forth on Schedule 6.01(b) or the corresponding
Investment is permitted under Section 6.04(c), (p) or (u));
 
 
111

--------------------------------------------------------------------------------

 
 
(k) (i) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date in connection with an Investment permitted by Section 6.04(h), (k), (p) or
(u) (provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary) and (ii) Indebtedness owed to any seller of
property acquired in connection with an Investment permitted by Section 6.04(k),
(p) or (u); provided that both before and after giving effect to Indebtedness
pursuant to this paragraph (k), on a Pro Forma Basis (x) no Default or Event of
Default shall exist or result therefrom and (y) the Borrowers shall be in
compliance with the covenants set forth in Section 6.13 for the Test Period
ending immediately prior to the incurrence of such Indebtedness for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
 
(l) Indebtedness pursuant to clause (a)(ii) of the definition thereof in respect
of customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
 
(m) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
 
(n) Indebtedness pursuant to paragraph (a)(ii), (b), (d) or (j) of the
definition thereof arising from agreements of the Company or the Subsidiaries
providing for indemnification, adjustment of acquisition price or similar
obligations, in each case, to the extent such obligations are incurred or
assumed in connection with the acquisition or disposition of any business or
assets by the Company or the Subsidiaries permitted by Section 6.04(b), (g),
(h), (i), (k), (p) or (u) or Section 6.05(a)(ii), (a)(iii), (c), (g), (h) or
(m);
 
(o) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
 
(p) Indebtedness consisting of the financing of insurance premiums (other than
to the Captive Insurance Company or other Affiliates of the Company) in the
ordinary course of business;
 
(q) Indebtedness pursuant to paragraph (d) of the definition thereof consisting
of take-or-pay obligations contained in supply arrangements in the ordinary
course of business and consistent with historical practice;
 
(r) Indebtedness pursuant to paragraph (d) of the definition thereof incurred by
the Company and the Subsidiaries representing deferred compensation to officers
and employees of such Person in the ordinary course of business;
 
(s) Indebtedness arising out of the endorsement for deposit or collection of
items received in the ordinary course of business;
 
(t) other (i) unsecured Indebtedness in an aggregate principal amount not to
exceed $500,000,000 at any time outstanding and (ii) secured or unsecured
Indebtedness in an aggregate
 
 
112

--------------------------------------------------------------------------------

 
 
principal amount not to exceed $5,000,000 at any time outstanding, provided that
(A) in the case of clause (i) above, (x) no principal payment or prepayment
shall be made under such Indebtedness prior to six months following the Maturity
Date in effect on the date of the incurrence of such Indebtedness, (y) the
stated maturity date of such Indebtedness shall not be earlier than six months
following the Maturity Date in effect on the date of the incurrence of such
Indebtedness; and (B) in the case of clause (ii) above, any such Indebtedness
that is secured (other than Capital Lease Obligations or purchase money
Indebtedness) may only be secured by assets (other than the Specified Property)
that are not subject to a security interest in favor of the Administrative Agent
(for the benefit of the Lender Parties) and (C) in the case of each of clauses
(i) and (ii) above, no such Indebtedness may be created or incurred unless both
before and after giving effect to such Indebtedness, on a Pro Forma Basis (1) no
Default or Event of Default shall exist or result therefrom, (2) the Borrowers
shall be in compliance with the covenants set forth in Section 6.13 for the Test
Period for which financial statements have been delivered pursuant to Section
5.01(a) or (b) ending immediately prior to the incurrence of such Indebtedness;
 
(u) Indebtedness consisting of promissory notes issued by any Loan Party to
future, present or former directors, officers or employees of the Company or any
of the Subsidiaries or their respective estates, heirs, family members, spouses
or former spouses to finance Restricted Payments in the form of the purchase or
redemption of Equity Interests of the Company to the extent such Restricted
Payments are permitted by Section 6.08(a)(iii), (iv) and (viii) at the time of
the incurrence of such Indebtedness;
 
(v) Indebtedness consisting of margin loans made by commodity brokers in
connection with Swap Agreements permitted by Section 6.07; and
 
(w) the extent any of the following constitute Indebtedness: all premiums (if
any) interest, fees, expenses, charges and additional or contingent interest
(other than paid in kind interest) paid with respect to Indebtedness described
in paragraphs (a) through (v) above.
 
SECTION 6.02. Liens.  No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02(c); provided that (i) such
Lien shall not apply to any other property or asset of such Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); and (ii) such
Lien shall secure only the Indebtedness which it secures on the Effective Date
and refinancings, refundings, extensions, renewals and replacements thereof that
are permitted by Section 6.01 (or, solely with respect to obligations that are
not Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);
 
 
113

--------------------------------------------------------------------------------

 
 
(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests only
secure Indebtedness permitted by Section 6.01(e), (f), (k) or (t)(ii); (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement; (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and any
reasonable expenses in connection therewith; and (iv) such security interests
shall not apply to any other property or assets of such Borrower or Subsidiary
or any other Borrower or Subsidiary, other than as permitted under
Section 6.01(f)(ii);
 
(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); (iii) such Lien
shall not apply to any Accounts and Inventory of any Loan Party, including any
Subsidiary which becomes a Loan Party (or is required to become a Loan Party
under terms of the Loan Documents) and (iv) such Lien shall secure only the
Indebtedness which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and such Indebtedness is
permitted with respect to such Subsidiary under Section 6.01(k), together with
refinancings, refundings, extensions, renewals and replacements thereof that are
permitted by Section 6.01 (or, solely with respect to obligations that are not
Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);
 
(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
 
(g) Liens created under PSA, PACA or other similar Requirements of Law;
 
(h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
 
(i) Liens solely on the assets of PPC Mexico and its subsidiaries and Equity
Interests issued by PPC Mexico and its subsidiaries, in each case that secure
the obligations outstanding under the Mexican Credit Facility; and
 
 
114

--------------------------------------------------------------------------------

 
 
(j) Liens granted by any Subsidiary to secure obligations permitted under
Section 6.01(j), provided that if such Liens are on any property of a U.S. Loan
Party, such Liens are in favor of a U.S. Loan Party, and if such Liens are on
property of a Bermuda Loan Party, such Liens are in favor of a Bermuda Loan
Party, in the case of this proviso, only to the extent such Liens are
collaterally assigned to the Administrative Agent pursuant to terms and
conditions acceptable to the Administrative Agent;
 
(k) Liens on the Equity Interests of any non-wholly owned Subsidiary of any Loan
Party or Liens on the Equity Interests of any other Investment, in each case to
secure call obligations or similar obligations, and any other call or similar
arrangements related to the Equity Interests issued by such non-wholly owned
Subsidiary or such other Investment set forth in its organizational documents or
any related joint venture or similar agreement;
 
(l) Liens consisting of customary rights and restrictions contained in
agreements relating to any disposition of assets in a transaction permitted
under Section 6.05 pending the completion thereof;
 
(m) Liens of any Governmental Authority arising under any Requirement of Law in
any Inventory of the Company or the Subsidiary that is subject to any
procurement contract with such Governmental Authority;
 
(n) Liens consisting of precautionary filings of financing statements under the
UCC which cover property that is made available to or used by the Loan Parties
or any of the Subsidiaries pursuant to the terms of any operating lease or
consignment of goods;
 
(o) Liens consisting of rights reserved by or vested in any Person by the terms
of any lease, license, franchise, grant or permit held by the Company or any of
the Subsidiaries or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit;
 
(p) Liens encumbering reasonable customary initial deposits and margin deposits
attaching to commodity trading accounts or other commodity brokerage accounts in
favor of the relevant commodity broker incurred in the ordinary course of
business and not for speculative purposes and margin loans made by such
commodity broker; provided that such accounts shall be subject to a control (or
similar) agreement among the applicable Loan Party, the applicable commodity
counterparty and the Administrative Agent, which agreement shall be reasonably
satisfactory to the Administrative Agent;
 
(q) Liens that are incurred in the ordinary course of business consisting of
pledges or deposits to secure liability for reimbursement or indemnification
obligations of insurance carriers providing or administering insurance for the
Company and the Subsidiaries (or, in the case of any Captive Insurance Company,
to secure letters of credit, bank guarantees or similar obligations related
thereto);
 
(r) Liens that are incurred in the ordinary course of business on the proceeds
of insurance policies to secure the financing of insurance premiums thereunder;
 
 
115

--------------------------------------------------------------------------------

 
 
(s) Liens on the property of any Foreign Subsidiary (other than a Loan Party) of
the Company (and Equity Interests issued by such Foreign Subsidiary, unless such
Equity Interests (or any percentage thereof) are (or are required to be) pledged
under the Loan Documents) securing Indebtedness of such Foreign Subsidiary to
the extent such Indebtedness is permitted under Section 6.01(k) or (t)(ii);
 
(t) Liens that are incurred in the ordinary course of business consisting of
cash deposits or deposits of Permitted Investments in favor of the seller,
lessor or sublessor of any property in connection with a transaction not
otherwise prohibited under this Agreement;
 
(u) Liens arising out of any conditional sale, title retention or similar
arrangement for the purchase or sale of goods entered into in the ordinary
course of business and otherwise not prohibited by the terms of this Agreement;
 
(v) Liens that are incurred in the ordinary course of business deemed to exist
in connection with repurchase agreements described in paragraphs (d) and (g) of
the definition of “Permitted Investments”;
 
(w) Liens on feed ingredients granted in the ordinary course of business to the
sellers of such feed ingredients to secure the unpaid purchase price thereof;
 
(x) Liens on cash and/or Permitted Investments securing obligations under Swap
Agreements in favor of the applicable counterparty if (i) such Swap Agreement is
permitted under Section 6.07(b) and (ii) the applicable Loan Party’s rights
under such Swap Agreement are subject to a valid, perfected first priority
security interest (subject to Permitted Liens) in favor of the Administrative
Agent (for the benefit of the Lender Parties), which security interest is
acknowledged, on terms reasonably satisfactory to the Administrative Agent, by
the applicable counterparty to such Swap Agreement;
 
(y) Liens on the Equity Interests of any Farm Credit System Institution required
to be purchased from time to time by the Borrowers in favor of such Farm Credit
System Institution; and
 
(z) other Liens securing Indebtedness and other obligations permitted under this
Agreement, which Indebtedness and other obligations shall not exceed $5,000,000
in the aggregate at any time outstanding, on assets (other than the Specified
Property) that are not subject to a security interest in favor of the
Administrative Agent (for the benefit of the Lender Parties) unless the
Indebtedness that is being secured constitutes Capital Lease Obligations or
purchase money Indebtedness.
 
Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Loan Party’s (A) Accounts, other than those permitted under
paragraphs (a) and (e) of the definition of “Permitted Encumbrances” and
paragraphs (a), (e), (g) and (l) above and (B) Inventory, other than those
permitted under paragraphs (a), (b), (e), (g) and (i) of the definition of
“Permitted Encumbrances” and paragraphs (a), (e), (g), (l), (m) and (w) above.
 
 
116

--------------------------------------------------------------------------------

 
 
SECTION 6.03. Fundamental Changes; Change in Nature of Business.  (a)  No Loan
Party will, nor will it permit any of the Subsidiaries to, merge into or
consolidate with any other Person; permit any other Person to merge into or
consolidate with it; transfer all or substantially all of its assets to another
Person; or liquidate or dissolve, or change the type of entity it is, or the
jurisdiction of its organization; provided that if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default
(including under paragraph (n) of Article VII) shall have occurred and be
continuing:
 
(i) any Loan Party or any of the Subsidiaries may merge into, consolidate with,
or dissolve or liquidate into, and may transfer all or substantially all of its
assets to, any other Loan Party or any of the Subsidiaries; provided that:
 
(A) (1) in any such transaction involving the Company, the Company shall be
either the surviving entity or the acquirer of such assets, as the case may be,
and (2) in any such transaction involving any Bermuda Borrower, such Bermuda
Borrower or the Company shall be either the surviving entity or the acquirer of
such assets, as the case may be;
 
(B) (1) in any such transaction involving a U.S. Loan Party, a U.S. Loan Party
shall be either the surviving entity or the acquirer of such assets, as the case
may be, and (2) in any such transaction involving any Bermuda Loan Party, a
Bermuda Loan Party or a U.S. Loan Party shall be either the surviving entity or
the acquirer of such assets, as the case may be; and
 
(C) any such merger or consolidation involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger or consolidation shall not be
permitted unless also permitted by Section 6.04(c), (k), (p) or (u);
 
(D) with respect to liquidations and dissolutions, the Company shall have
reasonably determined in good faith and in the exercise of its reasonable
business judgment that such liquidation or dissolution is in the best interests
of such Person and is not materially disadvantageous to the Lenders (provided
that, without limiting the foregoing, under no circumstances shall the Company
be permitted to liquidate or dissolve); and
 
(E) in no event shall any Subsidiary, the Equity Interests of which are
Collateral (a “Pledged Subsidiary”), merge into or consolidate with any
Subsidiary other than another Pledged Subsidiary unless after giving effect
thereto, the Administrative Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Equity Interests (on a fully diluted basis) of the surviving Person
as the Administrative Agent had immediately prior to such merger or
consolidation, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to such documentation (including related legal
opinions) as shall be necessary in the reasonable opinion of the Administrative
Agent to create, perfect or maintain the collateral position of the
Administrative Agent therein;
 
 
117

--------------------------------------------------------------------------------

 
 
(ii) the Loan Parties and the Subsidiaries may merge into or consolidate with
any other Person in order to effect a Permitted Acquisition; provided that:
 
(A) (1) in any such transaction involving the Company, the Company shall be the
surviving entity and (2) in any such transaction involving any Bermuda Borrower,
such Bermuda Borrower or the Company shall be the surviving entity; and
 
(B) in any such transaction involving any Loan Party (other than a Borrower,
such non-Borrower Loan Party, a “Subject Loan Party”), either (1) such Subject
Loan Party shall be the surviving entity or (2) if the Person formed by or
surviving any such merger or consolidation is not such Subject Loan Party (any
such Person, the “Successor Company”), all of the following conditions shall be
satisfied on or prior to the consummation of such transaction: (aa) the
Successor Company shall be a Person organized under the laws of a state of the
United States if such Subject Loan Party was a U.S. Loan Party or a Person
organized under the laws of Bermuda or a state of the United States if such Loan
Party was a Bermuda Loan Party, (bb) the Successor Company shall expressly
assume all the obligations of such Subject Loan Party under this Agreement and
the other Loan Documents to which such Subject Loan Party is a party immediately
prior to such transaction pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (cc) each Loan Guarantor
shall have confirmed on terms satisfactory to the Administrative Agent that its
Loan Guaranty shall apply to the Successor Company’s obligations under this
Agreement and the other Loan Documents, (dd) each Loan Party shall have
confirmed on terms satisfactory to the Administrative Agent that its obligations
under the Collateral Documents shall secure the Successor Company’s obligations
under this Agreement and the other Loan Documents, (ee) such transaction shall
not adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, (ff) the Administrative Agent shall
have received such other confirmations, instruments and documents as it may
reasonably request in connection with such merger or consolidation and (gg) the
Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such confirmations, instruments and documents delivered in
respect of this Agreement comply with this Agreement, the foregoing to be
reasonably satisfactory to the Administrative Agent.  If all of the foregoing
conditions are satisfied on or prior to the consummation of such transaction,
the Successor Company will succeed to, and be substituted for, the relevant Loan
Party under this Agreement and the other Loan Documents;
 
(iii) the Company and any of the Bermuda Borrowers may merge into or consolidate
with any newly formed Subsidiary, the sole purpose of which is to change the
jurisdiction of organization of such Borrower (a “Redomestication”), but only if
(A) the conditions set forth in Section 6.03(a)(ii)(B)(2)(bb) through (gg) are
satisfied on or prior  the consummation of such transaction (it being agreed
that the relevant Borrower would be deemed the Subject Loan Party for
determining whether such conditions have been satisfied), (B) such transaction
could not reasonably be
 
 
118

--------------------------------------------------------------------------------

 
 
expected to result in (1) adverse tax consequences to the Administrative Agent
or the Lenders, as determined in their sole and absolute discretion, or (2) a
Material Adverse Effect, (C) with respect to any Redomestication of the Company,
the jurisdiction of organization of the Company after such Redomestication is
one of the states of the United States, (D) with respect to any Redomestication
of any other Borrower, the jurisdiction of organization of such Borrower after
such Redomestication be satisfactory to the Administrative Agent in its sole and
absolute discretion and (E) such transaction is otherwise consummated in
accordance with the Security Agreements.  If all of the foregoing conditions are
satisfied on or prior to the consummation of such Redomestication, the entity
surviving such Redomestication will succeed to, and be substituted for, the
relevant Borrower under this Agreement and the other Loan Documents;
 
(iv) subject to Section 6.03(a)(iii) above, any Loan Party and any of the
Subsidiaries may change its type of organization or its jurisdiction of
organization in accordance with the Security Agreements;
 
(v) any Subsidiary of the Borrowers (other than the Bermuda Borrowers) may
consummate a merger, dissolution, liquidation, consolidation or winding up, the
purpose of which is to effect a disposition otherwise permitted pursuant to
6.05(a)(iii), (g), (h) and (m); and
 
(vi) the Company may dispose of the Bermuda Borrowers (and the Bermuda Borrowers
may dispose of all or substantially all of their assets), so long as (A)
substantially simultaneously with the consummation of such transaction, the
Bermuda Obligations are repaid in full in cash and the Loan Documents are
amended in a manner satisfactory to the Administrative Agent to reflect that the
Bermuda Borrowers are no longer Borrowers or Loan Parties and (B) such
transaction is permitted under Section 6.05(g).
 
(b) No Loan Party will, nor will it permit any of the Subsidiaries to, engage in
any business in any material respect other than the poultry industry and
businesses substantially similar, related or incidental thereto (including,
without limitation, processing, packaging, distribution and wholesales of
poultry and related or similar products).
 
SECTION 6.04. Investments,  Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any of the Subsidiaries to, acquire, hold,
make or permit to exist any Investment, except:
 
(a) (i) Permitted Investments and (ii) Investments which were Permitted
Investments when made, but only if such Permitted Investments cannot be divested
without the Loan Parties and the Subsidiaries incurring material monetary
penalties or losses;
 
(b) Investments (other than loans and advances to Subsidiaries) in existence, or
committed to be made, on the Effective Date and described in Schedule 6.04(b),
and any renewal or
 
 
119

--------------------------------------------------------------------------------

 
 
extension thereof; provided that no such renewal or extension thereof shall
increase the amount of such Investment except by an amount otherwise permitted
by this Section 6.04 or change the fundamental nature of such Investment in a
manner not otherwise permitted under this Section 6.04 (provided that if any
other provision of this Section 6.04 is utilized for the foregoing purposes the
related Investment shall be deemed to have been acquired, held, made or
permitted to exist under such provision to the extent of such utilization);
 
(c) Investments among the Borrowers and the Subsidiaries; provided that (i) any
loans and advances made by a Loan Party shall be evidenced by a promissory note;
(ii) the aggregate amount of Investments made by the Loan Parties in
Subsidiaries that are not Loan Parties (including all Investments in
Subsidiaries existing on the Effective Date) shall not exceed $61,842,689 at any
time outstanding, plus so long as at any time (A) the outstanding principal
amount of the Term A Loans has been paid in full in cash; (B) both before and
after giving effect to such Investment, on a Pro Forma Basis, (1) no Default or
Event of Default shall have occurred and be continuing, (2) the Borrowers shall
be in compliance with the covenants set forth in Section 6.13 (for the Test
Period ending immediately preceding such Investment for which financial
statements have been delivered pursuant to Section 5.01(a) or (b)) and (3)
Availability shall not be less than $200,000,000, an additional $70,000,000 at
any time outstanding (provided that if an Investment is acquired, held, made or
permitted to exist in accordance with this paragraph (c), it shall continue to
be permitted to exist notwithstanding that as of any subsequent date the
Borrowers are not able to satisfy the conditions set forth in clauses (A) and
(B) above);
 
(d) Guarantees of the Company in respect of the Mexican Credit Facility, and any
refinancing, refunding, renewal, extension or replacement of the Mexican Credit
Facility permitted under Section 6.01(f);
 
(e) loans or advances made by the Company or the Subsidiaries to its employees
and officers (and, solely with respect to travel and entertainment expenses,
directors) in the ordinary course of business for travel and entertainment
expenses, relocation costs, housing-related expenses, expenses associated with
the procurement or sale of personal residences of key employees and officers and
similar purposes up to a maximum of $5,000,000 in the aggregate at any one time
outstanding, and advances of payroll payments and expenses made by the Company
or the Subsidiaries to employees and officers to be treated as expenses for
accounting purposes and that are made in the ordinary course of business and
consistent with historical practice;
 
(f) (i) Accounts and other trade credit extended in the ordinary course of
business, (ii) notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business
and (iii) Investments received in the ordinary course of business in connection
with the bankruptcy or reorganization of, or settlement of  disputes with, or
judgments against, or foreclosure or deed in lieu of foreclosure with respect
to, customers and suppliers;
 
 
120

--------------------------------------------------------------------------------

 
 
(g) Investments in the form of and arising out of Swap Agreements permitted by
Section 6.07;
 
(h) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger, and any renewal or extension thereof provided that
no such renewal or extension thereof shall increase the amount of such
Investment except by an amount otherwise permitted by this Section 6.04 or
change the fundamental nature of such Investment in a manner not otherwise
permitted under this Section 6.04 (provided that if any other provision of this
Section 6.04 is utilized for the foregoing purposes the related Investment shall
be deemed to have been acquired, held, made or permitted to exist under such
provision to the extent of such utilization);
 
(i) Investments received in connection with the dispositions of assets in
accordance with Section 6.05;
 
(j) Investments constituting deposits of cash and Permitted Investments to the
extent such deposits are otherwise permitted under Section 6.02;
 
(k) Permitted Acquisitions; provided that the aggregate consideration paid for
all Permitted Acquisitions since the Effective Date (including, in each case,
Indebtedness assumed or Guaranteed in connection therewith (but excluding
Indebtedness remaining outstanding following such purchase or acquisition in
reliance on Section 6.01(e)), all obligations in respect of deferred purchase
price (including obligations under any purchase price adjustment but excluding
earnout or similar payments) and all other consideration payable in connection
therewith (including payment obligations in respect of noncompete, consulting
and similar agreements representing acquisition consideration, but excluding
obligations pursuant to agreements relating to the provision of services on
terms at least as favorable to the Company or the Subsidiaries as would have
been obtained if negotiated on an arms’-length basis with a third Person)) shall
not exceed the sum of (i) $50,000,000 plus (ii) the amount available under the
Additional Aggregate Basket, of which sum not more than $10,000,000 plus 50% of
the amount available under the Additional Aggregate Basket shall be paid as
consideration pursuant to a Permitted Acquisition in which the assets being
acquired are owned by, or the Equity Interests the subject of such acquisition
are of, any Subsidiary that is not to be a Domestic Subsidiary;
 
(l) Investments constituting loans and advances to contract growers (i) in an
aggregate amount not to exceed $50,000,000 at any time outstanding and (ii) for
reasonable expenses, in each case as incurred in the ordinary course of
business;
 
(m) Investments made by any Captive Insurance Company permitted by the
investment policies of such Captive Insurance Company which are set forth on
Schedule 6.04(m), and all amendments, supplements and all other modifications
thereto which are reasonably satisfactory to the Administrative Agent;
 
 
121

--------------------------------------------------------------------------------

 
 
(n) Guarantees by the Company or any of the Subsidiaries that are consolidated
with the Company on the Company’s financial statements of leases (other than
Capital Lease Obligations), accounts payable and accrued expenses of the Company
and the Subsidiaries that do not constitute Indebtedness, in each case, entered
into in the ordinary course of business;
 
(o) Investments consisting of (i) Intercompany IRBs and Guarantees in respect
thereof, to the extent the incurrence (or the existence) of such Intercompany
IRBs or Guarantees, as applicable, is permitted under paragraph (j) of
Section 6.01, (ii) mergers and consolidations, purchases of all or substantially
all assets of a Person and assumption of assets pursuant to a dissolution or
liquidation of any Subsidiary, in each case to the extent such mergers,
consolidations and purchase or assumption of such assets, as the case may be,
are consummated pursuant to Section 6.03, (iii) any Restricted Payment to the
extent made pursuant to Section 6.08 (other than paragraph (a)(v) thereof) and
(iv) solely to the extent constituting an Investment, dispositions of assets
contemplated in Section 6.09(c)(v) (other than clause (A)(2) thereof);
 
(p) other Investments not otherwise permitted by this Section 6.04 in an amount
not to exceed $10,000,000, plus so long as at any time (A) the outstanding
principal amount of the Term A Loans (and all accrued interest thereon) has been
paid in full in cash; (B) both before and after giving effect to such
Investment, on a Pro Forma Basis, (x) no Default or Event of Default shall have
occurred and be continuing, (y) the Borrowers shall be in compliance with the
covenants set forth in Section 6.13 (for the Test Period ending immediately
preceding such Investment for which financial statements have been delivered
pursuant to Section 5.01(a) or (b)) and (C) Availability shall not be less than
$200,000,000, an additional $50,000,000 at any time outstanding;
 
(q) Investment in any Subsidiary that is a Captive Insurance Company in an
amount not to exceed the sum of (i) the amounts needed by such Captive Insurance
Company to maintain regulatory capital requirements plus (ii) such other amounts
that are reasonably needed in order to insure the risks of the Borrowers and the
Subsidiaries that such Captive Insurance Company is insuring;
 
(r) to the extent constituting an Investment, the implementation of the Plan of
Reorganization (as the Plan of Reorganization is in effect on the Effective
Date);
 
(s) Investments in the Equity Interests of any Farm Credit System Institution
that are required to be made pursuant to the governing documents of such Farm
Credit System Institution in order for such Farm Credit System Institution to be
a Lender or Voting Participant;
 
(t) revolving loans pursuant to the Merit Revolver in an amount not to exceed
$10,000,000 at any time outstanding; and
 
(u) other Investments in an aggregate amount not to exceed the amount available
under the Additional Equity Interest Basket;
 
 
122

--------------------------------------------------------------------------------

 
 
provided that no Investment shall be permitted under this Section 6.04 if
prohibited under Section 6.03.
 
SECTION 6.05. Asset Sales.  No Loan Party will, nor will it permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest of any Subsidiary of the Company owned by it, nor
will any Borrower permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary, except:
 
(a) sales, transfers and dispositions (other than to any Borrower or any
Subsidiary) of (i) inventory in the ordinary course of business; (ii) used,
obsolete, worn out or surplus equipment or property in the ordinary course of
business; and (iii) the Specified Property and any personal property associated
therewith that is being sold, transferred or disposed of in connection
therewith;
 
(b) sales, transfers and dispositions to any Borrower or any Subsidiary;
provided that (i) if any such sales, transfers or dispositions are in the form
of any Investment, such sales, transfers or dispositions shall be made in
compliance with Section 6.04(c), (o), (p) or (u) and (ii) any such sales,
transfers or dispositions to a Subsidiary that is not a Loan Party shall be made
in compliance with Section 6.09;
 
(c) sales, transfers and dispositions of (i) accounts receivable or note
receivables in connection with the compromise, settlement or collection thereof
and (ii) Investments received in connection with the bankruptcy or
reorganization of, or settlement of disputes with, or judgments against, or
foreclosure or deed in lieu of foreclosure with respect to, customers and
suppliers of the Borrowers or the Subsidiaries;
 
(d) sales, transfers and dispositions of (i) cash and Permitted Investments and
other investments permitted by each of Section 6.04(a)(ii), (e), (f)(ii),
(f)(iii), (m) or (s), and (ii) Investments described in items 2 through 18 of
Schedule 6.04(b);
 
(e) sale and leaseback transactions permitted by Section 6.06;
 
(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary; and
 
(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a wholly-owned Subsidiary, unless all Equity Interests in such
Subsidiary are sold) that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $100,000,000 during any Fiscal Year and (ii) at the time of and
immediately after giving effect to any such sale, transfer or other disposition
or a commitment of any Borrower or Subsidiary with respect thereto, whichever
comes first, on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing and (B) if such sale, transfer or other disposition
is of an operating facility, line of business or Subsidiary the Borrowers shall
be in compliance with the covenants set forth in Section 6.13 (for the Test
Period ending immediately preceding such sale, transfer or other disposition for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b));
 
 
123

--------------------------------------------------------------------------------

 
 
(h) sales, transfers, leases or other dispositions by the Company or any of its
Subsidiaries of assets that were acquired in connection with a Permitted
Acquisition (other than Equity Interests in a wholly-owned Subsidiary, unless
all Equity Interests in such Subsidiary are sold); provided that any such sale,
transfer, lease or other disposition shall be made or contractually committed to
be made within 270 days of the date such assets were acquired by the Company or
such Subsidiary;
 
(i) licensing and cross-licensing arrangements involving any intellectual
property of the Company or any of the Subsidiaries in the ordinary course of
business;
 
(j) sales, transfers, leases, and other dispositions of property that is
exchanged, or the proceeds thereof are applied, in each case, in a substantially
contemporaneous acquisition of similar replacement property;
 
(k) leases, subleases, licenses or sublicenses of property in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries;
 
(l) sales, transfers, leases and other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Company and in the
exercise of its reasonable business judgment, are not material to the conduct of
the business of the Company and its Subsidiaries;
 
(m) sales, transfers, leases and other dispositions of Investments in joint
ventures and non-wholly owned Subsidiaries of the Company to the extent required
by, or made pursuant to, buy and sell arrangements or similar arrangements
between the parties holding the Equity Interests of such Persons set forth in
joint venture arrangements or similar binding agreements;
 
(n) sales, transfers, leases and other dispositions of real property and related
assets in the ordinary course of business in connection with relocation of
officers or employees of the Company and the Subsidiaries;
 
(o) voluntary terminations of Swap Agreements;
 
(p) the expiration of any option to buy or sell any real or personal property;
and
 
(q) Liens permitted by Section 6.02, Investments permitted by Section 6.04 and
Restricted Payments permitted by Section 6.08;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for (x) fair value (other than those permitted by
paragraphs (b), (f), (i), (k), (l), (m), (p) and (q) above) and (y) at least 75%
cash consideration (other than those permitted by paragraphs (b), (f), (i), (j),
(l), (m), (p) and (q) above), in each case other than Excluded Transactions (it
being understood that the exclusions set forth in this proviso shall not limit
the effect of Section 6.09); and provided, further, that no sale, transfer or
other disposition shall be permitted under this Section 6.05, if prohibited
under Section 6.03).
 
 
124

--------------------------------------------------------------------------------

 
 
SECTION 6.06. Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such arrangement (a) involving a sale of any fixed
or capital assets by any Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 180 days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset and
(b) that is made in accordance with Section 6.01(e) or (t)(ii).
 
SECTION 6.07. Swap Agreements.  No Loan Party will, nor will it permit any of
the Subsidiaries to, enter into any Swap Agreement, except (a)  Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or Investment of
any Borrower or any Subsidiary and not for speculative purposes; and (b) in
accordance with the Commodity Price Risk Management Guidelines attached hereto
as Schedule 6.07 or as otherwise approved by the Administrative Agent in its
Permitted Discretion.
 
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness and
Management Fees.  (a) No Loan Party will, nor will it permit any of the
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except
 
(i) each Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock;
 
(ii) Subsidiaries may declare and pay dividends ratably with respect to, or
purchase, redeem, retire, acquire, cancel or terminate, ratably, their Equity
Interests;
 
(iii) the Company may make Restricted Payments in the form of the purchase or
redemption of (A) Equity Interests of the Company held by present or former
directors, officers or employees of the Company or any of its Subsidiaries (or
the estate, heirs, family members, spouses or former spouses of any of the
foregoing) or by any employee stock or similar plan or agreement; provided that
the aggregate amount of such Restricted Payments under this clause (a)(iii)(A)
shall not exceed in any Fiscal Year $10,000,000 and (B) fractional shares of
stock;
 
(iv) the Company may make Restricted Payments in an aggregate amount equal to
$25,000,000 over the term of this Agreement; provided that at the time of such
Restricted Payment
 
 
125

--------------------------------------------------------------------------------

 
 
and after giving effect thereto and to any borrowing in connection therewith, on
a Pro Forma Basis (i) the Borrowers shall be in compliance with the covenants
set forth in Section 6.13, (ii) no Default or Event of Default shall have
occurred and be continuing and (iii) the outstanding principal amount of the
Term A Loans shall have been paid in full in cash and the outstanding principal
amount of the Term B Loans shall not exceed $400,000,000.
 
(v) Restricted Payments made to acquire the common stock in a Subsidiary held by
one or more minority shareholders to the extent such acquisition is permitted
pursuant to Section 6.04;
 
(vi) Tax Distributions;
 
(vii) non-cash repurchases of Equity Interests deemed to occur upon the exercise
or vesting of stock options or similar Equity Interests if such repurchased
Equity Interests represent a portion of the exercise price of such options or
payments of Taxes made by the Company or the Subsidiaries in respect of options
or similar Equity Interests exercised or vested in connection with such Equity
Interests;
 
(viii) Restricted Payments in an aggregate amount not to exceed the then amount
available under the Additional Equity Interest Basket; and
 
(ix) to the extent constituting a Restricted Payment, the Loan Parties may enter
into the transactions permitted pursuant to (A) Section 6.03(a)(i), (a)(ii) or
(a)(iii) for the purpose of paying the acquisition consideration pursuant to any
merger or consolidation referred to therein; (B) Section 6.03(a)(i) or (a)(v) in
connection with any liquidation or dissolution referred to therein; or (C)
Section 6.05 (other than Section 6.05(g)).
 
(b) No Loan Party will, nor will it permit any of the Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any unsecured Indebtedness that is Material Indebtedness, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Indebtedness, except:
 
(i) payment of regularly scheduled interest and principal payments as and when
due, subject to any restrictions set forth in this Agreement;
 
(ii) any refinancing, refunding, extension, renewal or replacement of such
Indebtedness to the extent permitted by Section 6.01; and
 
(iii) any payment or other distribution of, or in respect of, or any repurchase,
redemption, retirement, acquisition, cancellation or termination, at any time
and from time to time, of all or any portion of such Indebtedness in an amount
not to exceed the amount available under the Additional Equity Interest Basket
or in exchange for Equity Interests of the Company or any Parent Entity.
 
 
126

--------------------------------------------------------------------------------

 
 
(c) No Loan Party will, nor will it permit any of the Subsidiaries to, make or
agree to pay any Management Fees if any Default or Event of Default shall have
occurred and be continuing or would result therefrom.
 
SECTION 6.09. Transactions with Affiliates.  No Loan Party will, nor will it
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
 
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;
 
(b) transactions between or among any Loan Parties not involving any other
Affiliate;
 
(c) the following transactions between or among any Loan Parties and any
Subsidiaries that are not Loan Parties:
 
(i) any Indebtedness permitted under Section 6.01(b), (c), (d), (j), (k) and (r)
and any refinancing, refunding, extension, renewal or replacement of any of the
foregoing permitted under Section 6.01;
 
(ii) any transaction permitted under Section 6.03(a);
 
(iii) any Investments permitted under Section 6.04(b), (c), (e), (h), (o), (p),
(q) and (u);
 
(iv) Guarantees permitted under Section 6.01(b), (d), (f), (i), (j) and (k) and
6.04(b), (c), (d), (h), (n), (o)(i) and (u) (provided that this paragraph (iv)
shall only extend to the Borrower or Subsidiary whose obligations are being
Guaranteed and not to the beneficiary of such Guarantee); and
 
(v) any sale, transfer or other disposition of (A) Inventory in the ordinary
course of business and consistent with historical practice to (1) any Subsidiary
other than PPC Mexico and its subsidiaries and (2) PPC Mexico or any of its
subsidiaries or (B) any other personal property (other than Inventory) in an
aggregate amount (determined in relation to the net book value of such property)
not to exceed $25,000,000 per Fiscal Year; provided that, with respect to clause
(A)(1) above, all the net cash flow of each such Subsidiary shall be promptly
paid to the Company; and provided, further, that, with respect to clause (B)
above, any proceeds received within one year of the initial sale, transfer or
other disposition of such property by a Subsidiary that is not a Loan Party from
the re-disposition of such property shall be promptly paid to the Loan Party
that sold, transferred or otherwise disposed of such property to such Subsidiary
in the form received (net of any amounts previously paid to such Loan Party as
consideration for such disposition), either as sales proceeds or as a dividend
or other distribution (the “Excluded Transactions”);
 
 
127

--------------------------------------------------------------------------------

 
 
(vi) any Liens permitted by 6.02(c), (e), (j) and (k);
 
(d) any transaction permitted by Section 6.08(a), 6.08(b)(iii) (to the extent
utilizing amounts available pursuant to the Additional Equity Interest Basket)
or 6.12(b);
 
(e) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business;
 
(f) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Borrower’s board of
directors;
 
(g) employment, severance agreements, change of control or other similar
agreements or arrangements entered into in the ordinary course of business;
 
(h) subscription agreements or similar agreements pertaining to the repurchase
of Equity Interests pursuant to put/call rights or similar rights with
employees, directors and officers of the Company or the Subsidiaries;
 
(i) transactions contemplated by the Plan of Reorganization;
 
(j) any purchase of common Equity Interests of or contributions to the common
equity capital of the Company;
 
(k) transactions exclusively among Subsidiaries that are not Loan Parties;
 
(l) the following transactions with any Affiliate that is not a Subsidiary
 
(i) Indebtedness permitted under Section 6.01(b), and (r); and
 
(ii) Investments permitted under Section 6.04(b), (e), (h), (s) and (u).
 
SECTION 6.10. Restrictive Agreements.  No Loan Party will, nor will it permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of the Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Secured Obligations (and any refinancing, refunding, extension,
renewal or replacement thereof), or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary;
provided that the foregoing shall not apply to (i) restrictions and conditions
imposed by Requirements of Law or by any Loan Document; (ii) restrictions and
conditions imposed on the Loan Parties existing on the Effective Date identified
on Schedule 6.10 and amendments, modifications, extensions renewals,
replacements or refinancings thereof (but shall apply to any refinancing,
refunding, extension, renewal or replacement of, or any amendment
 
 
128

--------------------------------------------------------------------------------

 
 
or modification expanding the scope of, any such restriction or condition);
(iii) restrictions and conditions imposed upon the Company (but solely with
respect to the Equity Interests held by the Company in PPC Mexico), PPC Mexico
and its Subsidiaries under the Mexican Credit Facility and any refinancing,
extension, renewal or replacement thereof permitted under Section 6.01(f); (iv)
customary restrictions and conditions contained in agreements relating to the
sale, transfer, lease or other disposition of a Subsidiary or asset in a
transaction permitted under Section 6.05 pending such sale, transfer, lease or
other disposition, (provided that such restrictions and conditions apply only to
the Subsidiary or asset that is to be sold, transferred, leased or otherwise
disposed and such sale, transfer, lease or other disposition is otherwise
permitted hereunder); (v) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures or Equity Interests
therein entered into in the ordinary course of business; (vi) customary
provisions contained in leases, subleases, licenses or sublicenses of
intellectual property and other similar agreements entered into in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries; and (vii) any agreement in effect at the time such
Person becomes a Subsidiary of the Company, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary of the
Company (provided that such restrictions and conditions apply only to such
Subsidiary and its assets, and not any Loan Party or other Subsidiary or the
assets of any Loan Party or other Subsidiary); and provided, further, that
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness or sale and leaseback
transactions otherwise permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions in any agreement entered into in the ordinary course of
business restricting the assignment thereof.
 
SECTION 6.11. Amendment of Material Documents.  No Loan Party will, nor will it
permit any of the Subsidiaries to, amend, modify or waive any of its rights
under (a) any agreement relating to any Indebtedness the payment of which is
subordinated to payment of the Obligations; (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents; (c) any Material Agreement; (d) the Merit Revolver; or
(e) the Guarantee by the Company of the Mexican Credit Facility, in each case to
the extent any such amendment, modification or waiver:
 
(i) could reasonably be expected to be materially adverse to the rights,
interests or privileges of the Administrative Agent or the other Lender Parties
or their ability to enforce the same;
 
(ii) solely with respect to Section 6.11(a) and (d), results in the imposition
or expansion in any material respect of any restriction or burden on the
Borrowers or any of the Subsidiaries; or
 
(iii) individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.
 
SECTION 6.12. Capital Expenditures.  The Borrowers will not, nor will it permit
any Subsidiary to, incur or make any Capital Expenditures during any period set
forth below in an amount exceeding the sum of (a) the amount set forth opposite
such period and (b) any amounts available under the Additional Equity Interest
Basket:
 
 
129

--------------------------------------------------------------------------------

 
 
 
Period
Maximum Capital Expenditures
Fiscal Year ending on December 26, 2010
$225,000,000
Fiscal Year ending on December 25, 2011
$275,000,000
Fiscal Year ending on December 30, 2012 and thereafter
$350,000,000



SECTION 6.13. Financial Covenants.
 
(a) Minimum Fixed Charge Coverage Ratio.  The Borrowers will not permit the
Fixed Charge Coverage Ratio, determined on the last day of each Fiscal Quarter,
to be less than 1.2:1.0; provided that the Fixed Charge Coverage Ratio shall
initially be calculated on December 27, 2009 and shall be based solely on the
financial performance of the Company for the period from and after March 29,
2009 (the calculation as of such date being based on the preceding and following
three Fiscal Quarters’ financial performance of the Company (as contemplated by
the definition of “Fixed Charge Coverage Ratio”)); the calculation as of March
28, 2010 being based on the preceding and following four Fiscal Quarters’
financial performance of the Company (as contemplated by the definition of
“Fixed Charge Coverage Ratio”); and so on until the calculation as of March 27,
2011 and each Fiscal Quarter thereafter being based on the preceding and
following eight Fiscal Quarters’ financial performance of the Company (as
contemplated by the definition of “Fixed Charge Coverage Ratio”).
 
(b) Maximum Leverage Ratio.  The Borrowers will not permit the Leverage Ratio,
determined for any period of four consecutive Fiscal Quarters ending on the last
day of each Fiscal Quarter, to be greater than (i) for the Fiscal Quarter ended
December 27, 2009, 3.5:1.0; (ii) for each of the Fiscal Quarters ended March 28,
2010 and June 27, 2010, 3.25:1.0; and (iii) for each Fiscal Quarter thereafter,
3.0:1.0; provided that, with respect to the Fiscal Quarter ended December 27,
2009, the Leverage Ratio shall be based solely on the financial performance of
the Company for the period from and after March 29, 2009 (the calculation as of
such date being based on the preceding three Fiscal Quarters’ financial
performance of the Company).
 
(c) Minimum Consolidated Tangible Net Worth.  The Borrowers will not permit
Consolidated Tangible Net Worth, as of the last day of any Fiscal Quarter, to be
less than the sum of (i) 70% of Consolidated Tangible Net Worth as of the
effective date of the Plan of Reorganization, plus (ii) 50% of the cumulative
Net Income (excluding any losses) of the Company and the Subsidiaries from the
Effective Date through such date of calculation.
 
SECTION 6.14. Change in Fiscal Year.  No Borrower will make any change in its
fiscal year.
 
 
130

--------------------------------------------------------------------------------

 
 
ARTICLE VII 
 
EVENTS OF DEFAULT
 
If any of the following events (any such event, an “Event of Default”) shall
occur:
 
(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in this Agreement or any other Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect (or, in the case of
any representation, warranty or statement qualified by materiality, in any
respect) when made or deemed made;
 
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
 
(e) subject to paragraph (o) below, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article), and such failure shall continue unremedied for a
period of (i) two Business Days if such breach relates to the terms or
provisions of Section 5.01(f) (or, if such breach is of the requirement to
report weekly pursuant to the parenthetical of Section 5.01(f), three Business
Days); (ii) 10 Business Days after notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.02 (other than Section 5.02(a)), 5.03 (other
than with respect to a Loan Party’s existence), 5.06 or 5.07(b); or (iii) 30
days after notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;
 
(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods provided for therein;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of any applicable grace periods provided for therein) the holder
or holders of any such Indebtedness or any trustee or agent on its or their
behalf to cause any such Indebtedness to become due, or to require
 
 
131

--------------------------------------------------------------------------------

 
 
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity (it being understood that margin calls in respect of Swap
Agreements shall not constitute a defeasance or default in respect thereof);
provided that this paragraph (g) shall not apply to Indebtedness secured by
assets that are voluntarily sold, transferred or disposed of, or that become
subject to a casualty or condemnation event, that becomes due as a result of any
such sale, transfer or disposition (including as a result of a casualty or
condemnation event and to the extent such sale, transfer or disposition is not
prohibited under this Agreement);
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, reorganization or other
relief in respect of a Loan Party or any Subsidiary of any Loan Party or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article; (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or (vi)
take any action for the purpose of effecting any of the foregoing;
 
(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not adequately covered by insurance as to
which the insurer has not denied coverage) shall be rendered against any Loan
Party, any Subsidiary or any combination thereof and the same shall remain
unpaid, unbonded or undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to execute to enforce any such judgment (as opposed
to filing or recording such judgment) or any Loan Party or any Subsidiary shall
fail within 60 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
 
 
132

--------------------------------------------------------------------------------

 
 
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
(m) a reasonable basis shall exist for the assertion against any Loan Party or
any Subsidiary, or any predecessor in interest of any Loan Party or any
Subsidiary, of (or there shall have been asserted against any Loan Party or any
Subsidiary) a claim for any Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
 
(n) a Change in Control shall occur;
 
(o) the occurrence of any “Event of Default” (as defined in the U.S. Security
Agreement);
 
(p) any Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any other
Person (other than a Lender Party or its Affiliates) if, in the case of this
clause (ii), such action has a reasonable likelihood of being determined in a
manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Loan Guaranty or any Loan Guarantor shall deny that
it has any further liability under any Loan Guaranty to which it is a party, or
shall give notice to such effect (except as expressly provided for herein);
 
(q) any Collateral Document shall for any reason fail to create a valid,
perfected first priority security interest (subject to Permitted Liens) in any
Collateral purported to be covered thereby (other than to the extent such
failure results from failure by the Administrative Agent to file UCC financing
statements or continuation statements under the UCC in respect of such security
interest), except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any other
Person (other than a Lender Party or its Affiliates) if, in the case of this
clause (ii), such action has a reasonable likelihood of being determined in a
manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or
 
(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
 
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate
 
 
133

--------------------------------------------------------------------------------

 
 
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans and other Obligations then outstanding to be due and
payable in whole (or in part, in which case any Obligations not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and other Obligations so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in paragraph (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans and
other Obligations then outstanding, together with accrued interest thereon and
all fees and other Obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.  Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.
 
                      ARTICLE VIII                          
 
ADMINISTRATIVE AGENT; COLLATERAL AGENT; OTHER AGENTS
 
SECTION 8.01. Administrative Agent.
 
Each of the Lender Parties hereby irrevocably appoints the Administrative Agent
as its agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Loan Parties or any Subsidiary of a Loan
Party or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); and (c)
except as expressly set forth
 
 
134

--------------------------------------------------------------------------------

 
 
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower Representative or a
Lender Party, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document; (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document; (iv) the adequacy, accuracy or completeness of any information
(whether oral or written) set forth or in connection with any Loan Document; (v)
the legality, validity, enforceability, effectiveness, adequacy or genuineness
of any Loan Document or any other agreement, instrument or document; (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral; or (vii) the satisfaction of any condition set forth in Article
IV or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing or communication
reasonably believed by it to be genuine, correct, and to have been authorized,
signed or sent by the proper Person.  The Administrative Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to be made or authorized by the proper Person, and shall not incur any
liability for relying thereon.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts reasonably selected by it, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent in its reasonable discretion.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower Representative (such consent not to be unreasonably
withheld or delayed) in the absence of a continuing Event of Default, to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and the Borrower Representative and shall
 
 
135

--------------------------------------------------------------------------------

 
 
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lender Parties, appoint a successor Administrative Agent
which shall be a commercial bank or an Affiliate of any such commercial bank, in
either case acceptable to the Borrower Representative in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed).  In addition, if the Administrative Agent is a Defaulting Lender, the
Required Lenders shall have the right, with the consent of the Borrower
Representative (such consent not to be unreasonably withheld or delayed) in the
absence of a continuing Event of Default, to appoint a successor.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges, obligations and duties of the retiring (or retired) or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article, Sections 2.18(c) and 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while it was acting as Administrative Agent.
 
Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
SECTION 8.02. Collateral Agent.
 
Each of the Lender Parties hereby irrevocably appoints the Collateral Agent as
its agent hereunder and under the other Loan Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
 
The Person serving as Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Collateral Agent, and such Person and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Loan Parties or any Subsidiary of a Loan Party or other
Affiliate thereof as if it were not the Collateral Agent hereunder.
 
The Collateral Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing; (b) the Collateral Agent shall not have any duty to take any
discretionary
 
 
136

--------------------------------------------------------------------------------

 
action or exercise any discretionary powers, except as expressly set forth in
this Agreement; and (c) except as expressly set forth in the Loan Documents, the
Collateral Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of the Subsidiaries that is communicated to or obtained by the Person serving as
the Collateral Agent or any of its Affiliates in any capacity.  The Collateral
Agent shall not be liable for any action taken or not taken by it in the absence
of its own gross negligence or willful misconduct.  The Collateral Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document; (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document; (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document; (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document; (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document; (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral; or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.
 
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing or communication
reasonably believed by it to be genuine, correct and to have been authorized,
signed or sent by the proper Person.  The Collateral Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts reasonably selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Collateral
Agent in its reasonable discretion.  The Collateral Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Collateral Agent.
 
Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Lenders, the Administrative Agent, the Issuing Banks and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower Representative (such consent
not to be unreasonably withheld or delayed) in the absence of continuing Event
of Default, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and the Borrower Representative and shall have
accepted such appointment within 30 days after the retiring Collateral Agent
gives notice of its resignation, then the retiring Collateral Agent may, on
behalf of the Lender Parties, appoint a successor Collateral Agent which shall
be a commercial bank or an Affiliate of any such commercial bank, in either case
acceptable to the Borrower Representative in the absence of a
 
 
137

--------------------------------------------------------------------------------

 
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed).  Upon the acceptance of its appointment as Collateral Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges, obligations and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder.
 
The fees payable by the Borrowers to a successor Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and successor Collateral Agent.  After any Collateral Agent’s
resignation hereunder, the provisions of this Article, Sections 2.18(c) and 9.03
shall continue in effect for the benefit of such retiring Collateral Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral Agent.
 
Each Lender Party hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Collateral Agent; (b) the Collateral Agent (i)
makes no representation or warranty, express or implied, as to the completeness
or accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Collateral Agent
undertakes no obligation to update, correct or supplement the Reports; and (d)
it will not share the Report with any Loan Party or any other Person, and will
otherwise keep all Reports confidential in accordance with Section 9.12, except
as otherwise permitted pursuant to this Agreement.
 
SECTION 8.03. Other Agents.  The Joint Syndication Agents, the Joint Lead
Arrangers, the Joint Bookrunners and the Joint Documentation Agents shall not
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
 
138

--------------------------------------------------------------------------------

 
 
(i) if to any Loan Party, to the Borrower Representative at:
 
Pilgrim’s Pride Corporation
4845 US Hwy 271N
Pittsburg, Texas  75686-0093
Attention:  Chief Financial Officer
Facsimile No:  (972) 290-8950
 
(ii) if to the Administrative Agent or the Swingline Lender, to CoBank at:
 
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado  80111
Attention:  Syndications Coordinator, Corporate Finance Division
Facsimile No:  (303) 694-5830
 
(iii) if to any other Lender, Agent or Issuing Bank to it at its address or
facsimile number set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when delivery has been confirmed; provided that if delivery is not confirmed
during normal business hours for the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
unless otherwise agreed by the Administrative Agent.  The Administrative Agent
or the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if not given during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.
 
 
139

--------------------------------------------------------------------------------

 
 
(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the Lender
Parties hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended, restated or otherwise modified except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders; or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and each Loan Party that is a party
thereto, with the consent of the Required Lenders; provided that no such
agreement shall:
 
(A) increase the Commitment of any Lender without the written consent of such
Lender and any Voting Participant directly affected thereby, it being understood
that waivers, amendments, restatements or other modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate commitments shall not constitute increases in any Commitment
(provided that the Administrative Agent may make Protective Advances as set
forth in Section 2.04);
 
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
or the Make-Whole Amount payable hereunder, or modify the events giving rise to
a payment of the Make-Whole Amount set forth in Sections 2.17(b)(x), (y) and
(z), in each case without the written consent of each Lender and Voting
Participant directly affected thereby; provided that nothing in this paragraph
(B) shall restrict the ability of any Lender to reduce or forgive any amounts
payable to such Lender with respect to any Loan or Letter of Credit without the
consent of any other Lender or Voting Participant;
 
(C) except as otherwise provided in Sections 9.02(b)(I) and (J) below, extend
the maturity of any Loan or postpone any scheduled date of payment of the
regularly scheduled installment payments of principal of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender and Voting Participant directly affected
thereby;
 
 
140

--------------------------------------------------------------------------------

 
 
(D) change Section 2.19(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender and Voting
Participant directly affected thereby;
 
(E) (1) increase the advance rates set forth in the definition of “Borrowing
Base” or (2) make changes affecting (x) eligibility criteria, as such
eligibility criteria are in effect on the Effective Date (including adding new
categories of eligible assets or eliminating any categories of Reserves) under
the Borrowing Base or (y) the definition of “Dilution Reserve” or “Value of
Eligible Inventory”, in each case having the effect of increasing Availability,
without the written consent of the Required Lenders and the Required Revolving
Lenders (each voting as a separate class);
 
(F) change (1) any of the provisions of this Section, (2) the definitions of
“Required Lenders”, “Required Revolving Lenders” or “Required Term A Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, or (3) the
definition of “Change in Control”, in each case without the written consent of
each Lender and Voting Participant;
 
(G) release any Loan Guarantor from its obligation under any Loan Guaranty to
which it is a party (except as otherwise permitted herein, including without
limitation pursuant to Sections 6.03 and 6.05, or in the other Loan Documents),
without the written consent of each Lender and Voting Participant;
 
(H) except as provided in paragraph (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender and Voting Participant;
 
(I) reduce the amount of, or extend the payment date for, any required mandatory
prepayments pursuant to Section 2.12 (other than required mandatory prepayments
of Excess Cash Flow pursuant to Section 2.12(d)), without the written consent of
the Required Lenders and the Required Term A Lenders (each voting as a separate
class); or
 
(J) reduce the amount of, or extend the payment date for, any required mandatory
prepayments of Excess Cash Flow pursuant to Section 2.12(d), without the written
consent of each Lender and Voting Participant; and
 
provided, further, that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Swingline Lender or any Issuing
Bank hereunder without the prior written consent of such Agent, the Swingline
Lender or such Issuing Bank, as applicable; (ii) amendments pursuant to
Section 2.10(e) shall be effective as described therein; and (iii) when a
Defaulting Lender shall exist, Section 2.21 shall control with respect to voting
of such Lender or Voting Participant that is a Defaulting Lender.  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
 
 
141

--------------------------------------------------------------------------------

 
 
(c) The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender Party; (ii) constituting property being sold or disposed of
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary; (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII; (v) as provided in the Collateral
Documents; or (vi) to the extent required under Section 5.13(b).  Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  Nothing in this paragraph shall relieve the
Administrative Agent of any obligations to release the Liens on any Collateral
to the extent required under any Loan Document if the Loan Parties have
satisfied the conditions for such release.
 
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders or Voting Participants is not obtained (any such Lender or Voting
Participant whose consent is necessary but not obtained being referred to herein
as a “Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement or, with the consent
of the Required Lenders, terminate the Commitments of such Lender and repay all
non-contingent Obligations of the Borrowers owing to such Lender relating to the
Loans held by such Lender as of such termination date; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such
 
 
142

--------------------------------------------------------------------------------

 
 
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.16 and 2.18, and (2) an amount, if any, equal to the
payment which would have been due to such Lender or Voting Participant on the
day of such replacement under Section 2.17(a) had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) Except as provided in
Section 2.23, the Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Joint Lead
Arrangers and their respective Affiliates, including the reasonable and
documented out-of-pocket fees, charges and disbursements of a single New York
legal counsel for the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates, and one local counsel in each jurisdiction that the
Administrative Agent may deem appropriate in its good faith discretion, in
connection with the syndication and distribution (including via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses
(limited, in the case of attorneys’ fees, to the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel) incurred
by the applicable Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of a single general legal counsel to
collectively represent the Administrative Agent, the Lenders, the Joint Lead
Arrangers and their respective Affiliates, and of a single local legal counsel
to collectively represent the Administrative Agent, the Lenders, the Joint Lead
Arrangers and their respective Affiliates in each jurisdiction that the
Administrative Agent may deem appropriate in its good faith discretion, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of pocket expenses incurred in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Reasonable and documented out-of-pocket expenses
being reimbursed by the Borrowers under this Section include, without limiting
the generality of the foregoing, costs and expenses incurred in connection with:
 
(A)           subject to Section 5.11, appraisals and insurance reviews;
 
(B)           subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the Collateral
Agent;
 
(C)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;
 
(D)           taxes, fees and other charges, if any, for (1) Lien and title
searches and title insurance and (2) recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;
 
 
143

--------------------------------------------------------------------------------

 
 
(E)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take (other
than items being contested in good faith or Taxes being contested or not paid in
compliance with Section 5.04); and
 
(F)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
 
(b) Except as provided in Section 2.23, the Borrowers shall, jointly and
severally, indemnify each Lender Party and Related Party thereof (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one general legal counsel for
all of the Indemnitees, taken as a whole, one local legal counsel for all of the
Indemnitees, taken as a whole, in each jurisdiction that the Administrative
Agent may deem appropriate in its good faith discretion, and, solely in the case
of a conflict of interest, one additional legal counsel for all of the
Indemnitees, taken as a whole) (collectively, a “Loss”) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby; (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of the Subsidiaries; (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.18; or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any particular
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
 
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, the Collateral Agent, an Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
such Issuing Bank or the Swingline Lender in its capacity as such.
 
 
144

--------------------------------------------------------------------------------

 
 
(d) To the extent permitted by Requirements of Law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor, which demand shall set forth the
basis for such claim in reasonable detail.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and Voting Participant (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lender Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i)           Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(A) the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, any other Person under common control with such Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
any other Person under common control with such Lender or an Approved Fund; and
 
(C) in the case of an assignment of Revolving Commitments or Revolving Loans,
the Issuing Banks and the Swingline Lender.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
any other Person under common control with such Lender, or an assignment of the
entire
 
 
145

--------------------------------------------------------------------------------

 
 
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this paragraph shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) no assignment shall be made to (1) the Company, the Plan Sponsor or any of
their respective Affiliates or Subsidiaries or (2) any natural Person;
 
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with, in each case
other than an assignment by a Lender to any of its Affiliates or any other
Person under common control with such Lender, a processing and recordation fee
of $3,500; and
 
(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Requirements of Law, including Federal and state
securities laws.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17(a), 2.18 and 9.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Lender Parties, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to
 
 
146

--------------------------------------------------------------------------------

 
 
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the other Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, the Agents, any Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05, 2.06(d) or
(e), 2.07(b), 2.19(c) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
(c) (i)           Subject to Section 9.04(f), any Lender may, without the
consent of the Borrowers, the Administrative Agent or any other Lender Party,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent and the other Lender Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that requires the vote of (1)
all the Lenders or (2) each directly affected Lender, to the extent that such
Lender is directly affected by any such amendment, modification or waiver and
such Participant holds a participation in such Lender’s obligations under this
Agreement.  Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16,
2.17(a) and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by Requirements of Law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.19(c) as though it were a Lender.
 
 
147

--------------------------------------------------------------------------------

 
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.18
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.18(e) as though it were a Lender.
 
(d) Each Lender that sells a participating interest in any Loan, Commitment or
other interest to a Participant shall, as agent of the Borrower solely for the
purpose of this Section 9.04(d), record in book entries maintained by such
Lender the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of such participating interests;
provided that such Lender shall have no obligation to show such book entries to
any Loan Party.
 
(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(f) Notwithstanding anything in this Section 9.04 to the contrary, any Farm
Credit System Institution that (i) is the owner of a participation in any
Commitment (including any Loans outstanding thereunder) initially in the amount
of at least $10,000,000; (ii) is, by written notice to the Borrowers and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit System Institution so designated, a
“Voting Participant”); and (iii) receives the prior written consent of the
Borrower Representative (such consent of the Borrower Representative not to be
unreasonably withheld or delayed and not to be required if any Event of Default
has occurred and is continuing) and the Administrative Agent to become a Voting
Participant, shall be entitled to vote for so long as such Farm Credit System
Institution owns such participation and notwithstanding any subparticipation by
such Farm Credit System Institution (and the voting rights of the selling Lender
shall be correspondingly reduced, on a dollar for dollar basis), as if such
Voting Participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed
action.  To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (A) state the full name, as well as all
contact information required for an assignee in the Assignment and Assumption;
and (B) state the dollar amount of the participation purchased.  The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Borrower Representative within three Business Days of any termination of,
reduction or increase in the amount of, such participation.  The Borrowers and
the Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph (f).  The voting
rights hereunder are solely for the benefit of the Voting Participants and shall
not inure to any assignee or participant of a Voting Participant.
 
 
148

--------------------------------------------------------------------------------

 
 
(g) The Borrowers acknowledge and agree that CoBank and the Farm Credit System
Institutions identified on Exhibit N (collectively, the “Initial Farm Credit
Participants”) have entered into certain participation agreements, whereby a
certain percentage of CoBank’s Commitment and the Loans outstanding from time to
time have been participated to the Initial Farm Credit Participants according to
the term of such agreements.  The Borrowers and the Administrative Agent hereby
consent to the Initial Farm Credit Participants becoming Voting Participants in
accordance with Section 9.04(f), and acknowledge that the inclusion of this
Section 9.04(g) constitutes receipt of the Voting Participant Notifications with
respect to the Initial Farm Credit Participants as required by Section 9.04(f).
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any other
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.16, 2.17(a), 2.18, 9.03, 9.09 and 9.10 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  The provisions of Section 9.12 shall
survive and remain in full force and effect for a period of 18 months following
the termination of this Agreement.
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or PDF
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
 
149

--------------------------------------------------------------------------------

 
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender Party or Affiliate to or for the credit or the account of the
Borrowers or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender Party, irrespective of whether or not such Lender Party
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender Party shall notify the
Borrower Representative and the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender Party under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender Party may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws principles thereof,
but giving effect to Federal laws applicable to national banks.
 
(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, State of New York, in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Notwithstanding the foregoing,
nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any other Lender Party may otherwise have to bring
any action or proceeding in the courts of any jurisdiction, to the extent that
such action or proceeding relates to the enforcement of rights with respect to
the Collateral.
 
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
 
150

--------------------------------------------------------------------------------

 
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Lender Parties agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
in each case on a confidential basis (it being understood that the disclosing
Lender Party shall be responsible for the foregoing persons’ compliance with
this paragraph); (b) to the extent requested by any bank or other regulatory
authority having jurisdiction (including any self-regulatory organization having
or claiming to have jurisdiction) or oversight; (c) to the extent required by
Requirements of Law or by any subpoena or similar legal process (it being
understood that the applicable Lender Party, to the extent permitted by
Requirements of Law, shall inform the Borrower Representative reasonably
promptly thereof and provide the Borrower Representative a reasonable
opportunity to apply for and obtain a court order to protect the confidentiality
of the relevant information); (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions the same as, or substantially similar to, those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations (and
any such Person may disclose such Information to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will agree to be bound by confidentiality obligations that are the same
as, or substantially similar to, the terms set forth in this Section)); (g) with
the written consent of the Borrower Representative; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers or their representatives which is
not known by any such Person to be under a duty of confidentiality with respect
to the Information; (i) the National Association of Insurance Commissioners or
its Securities Valuation Office or, in each case, any similar organization
 
 
151

--------------------------------------------------------------------------------

 
 
or nationally recognized rating agency that requires access to information about
such Lender Party’s investment portfolio for purposes of rating such investment
portfolio, in each case with a request for confidentiality (it being understood
that any such organization or rating agency may elect not to agree with any such
request, in which case the disclosing Lender Party shall incur no obligation or
liability if such organization or rating agency does not maintain the
confidentiality of such Information); or (j) subject to clause (d), in
connection with a legal action related to this Agreement (it being understood
that the applicable Lender Party, to the extent permitted by Requirements of
Law, shall inform the Borrower Representative reasonably promptly thereof and
provide the Borrower Representative a reasonable opportunity to apply for and
obtain a court order to protect the confidentiality of the relevant
information).  For the purposes of this Section, “Information” means all
confidential, proprietary and non-public information received from the Borrowers
relating to the Borrowers or their business, other than any such information
that is available to any Lender Party on a non-confidential basis prior to
disclosure by the Borrowers.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
EACH LENDER PARTY ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
PARTY HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND REQUIREMENTS OF LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
 
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Anything contained in this Agreement to the contrary
notwithstanding, neither any Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.
 
 
152

--------------------------------------------------------------------------------

 
 
SECTION 9.14. Patriot Act.  Each Lender Party that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
Party to identify the Borrowers in accordance with the Patriot Act.
 
SECTION 9.15. Disclosure.  Each Loan Party and each Lender Party hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16. Appointment for Perfection.  Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties, in assets which, in accordance with Article 9
of the UCC or any other Requirement of Law can be perfected only by
possession.  Should any Lender Party (other than the Administrative Agent)
obtain possession of any such Collateral, such Lender Party shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
SECTION 9.17. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
SECTION 9.18. WAIVERS OF FARM CREDIT RIGHTS.  THE BORROWERS ACKNOWLEDGE AND
AGREE THAT, TOGETHER WITH THEIR LEGAL COUNSEL, THEY HAVE REVIEWED ALL RIGHTS
THAT THEY MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS UNDER THE SECTIONS OF THE AGRICULTURAL CREDIT ACT OF 1987
DESIGNATED AS 12 U.S.C. SECTIONS 2199 THROUGH 2202E AND THE IMPLEMENTING FARM
CREDIT ADMINISTRATION REGULATIONS AS SET FORTH IN 12 C.F.R. SECTIONS 617.7000
THROUGH 617.7630 (INCLUDING THOSE PROVISIONS WHICH AFFORD THE BORROWERS CERTAIN
RIGHTS AND IMPOSE ON THE LENDER PARTIES CERTAIN DUTIES WITH RESPECT TO THE
COLLECTION OF ANY AMOUNTS OWING HEREUNDER OR THE FORECLOSURE OF THE SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT ON THE COLLATERAL, OR
 
 
153

--------------------------------------------------------------------------------

 
 
WHICH REQUIRE THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY TO DISCLOSE TO
THE BORROWERS THE NATURE OF ANY SUCH RIGHTS OR DUTIES), AND THAT THEY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL SUCH
RIGHTS.  NOTHING CONTAINED IN THIS SECTION NOR THE DELIVERY TO THE BORROWERS OF
ANY SUMMARY OF ANY RIGHTS UNDER, OR ANY NOTICE PURSUANT TO, THE AGRICULTURAL
CREDIT ACT OF 1987 SHALL IN ANY WAY BE DEEMED TO BE, OR BE CONSTRUED TO IN ANY
WAY INDICATE, THE DETERMINATION OR AGREEMENT BY THE BORROWERS, THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY THAT THE AGRICULTURAL CREDIT ACT
OF 1987, OR ANY RIGHTS THEREUNDER, ARE OR WILL IN FACT BE APPLICABLE TO THE
BORROWERS, THE LOANS OR THE LOAN DOCUMENTS.
 
SECTION 9.19. Bank Equity Interests.  The Borrowers agree to purchase Equity
Interests (“Bank Equity Interests”) in CoBank as CoBank may from time to time
require in accordance with its bylaws and capital plan and that are applicable
to borrowers generally.  In connection with the foregoing, the Borrower hereby
acknowledges receipt, prior to the execution of this Credit Agreement, of the
following with respect to CoBank: (a) its bylaws; (b) a written description of
the terms and conditions under which CoBank’s Bank Equity Interests are issued;
(c) the most recent annual financial report, and if more recent than the latest
annual report, the latest quarterly financial report of CoBank. In addition, the
Borrowers agree to purchase Bank Equity Interests in any Farm Credit System
Institution which is a Lender, as such Farm Credit System Institution may from
time to time require in accordance with its bylaws and capital plans and that
are applicable to borrowers generally. CoBank and each Farm Credit System
Institution that is a Lender may from time to time, in its discretion reserve,
sell participations under this Section on a patronage released or on a
non-patronage basis.
 
ARTICLE X
 
U.S. GUARANTY
 
SECTION 10.01. Guaranty.  Each U.S. Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lender Parties the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs, expenses and other amounts
that are required to be paid by the Borrowers pursuant to Section 9.03 or any
similar provision in any other Loan Document (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”).  Each
U.S. Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.  All terms of this U.S. Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender Party that extended any portion of the Guaranteed Obligations.
 
SECTION 10.02. Guaranty of Payment.  This U.S. Guaranty is a guaranty of payment
and not of collection.  Each U.S. Loan Guarantor waives any right to require any
Lender Party to sue any
 
 
154

--------------------------------------------------------------------------------

 
 
Borrower, any other U.S. Loan Guarantor, any other guarantor or any other Person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.
 
SECTION 10.03. No Discharge or Diminishment of U.S. Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; (iv)
the existence of any claim, setoff or other rights which any U.S. Loan Guarantor
may have at any time against any Obligated Party, any Lender Party, or any other
Person, whether in connection herewith or in any unrelated transactions; or (v)
any law or regulation of any jurisdiction or any other event affecting any term
of a guaranteed obligation.
 
(b) The obligations of each U.S. Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any Requirement of Law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.
 
(c) Further, the obligations of any U.S. Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of any Lender
Party to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Lender Party with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such U.S. Loan Guarantor or that would otherwise
operate as a discharge of any U.S. Loan Guarantor as a matter of law or equity
(other than the payment in full in cash of the Guaranteed Obligations).
 
SECTION 10.04. Defenses Waived.  To the fullest extent permitted by Requirements
of Law, each U.S. Loan Guarantor hereby waives any defense based on or arising
out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the payment in full in cash of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each U.S. Loan
Guarantor irrevocably waives acceptance hereof,
 
 
155

--------------------------------------------------------------------------------

 
 
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other
Person.  The Administrative Agent may, at its election, following the occurrence
and during the continuance of an Event of Default, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such U.S. Loan Guarantor under this U.S. Guaranty
except to the extent the Guaranteed Obligations have been fully paid in
cash.  To the fullest extent permitted by Requirements of Law, each U.S. Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to Requirements of Law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any U.S.
Loan Guarantor against any Obligated Party or any security.
 
SECTION 10.05. Rights of Subrogation.  No U.S. Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any Collateral, until the Loan Parties and the U.S. Loan Guarantors
have fully performed all their obligations to the Lender Parties and no
Obligation is outstanding.
 
SECTION 10.06. Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each U.S. Loan Guarantor’s obligations under this U.S.
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this U.S. Guaranty.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the U.S. Loan Guarantors forthwith
on demand by the Lender Parties.
 
SECTION 10.07. Information.  Each U.S. Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each U.S. Loan Guarantor assumes and incurs under this U.S. Guaranty, and agrees
that no Lender Party shall have any duty to advise any U.S. Loan Guarantor of
information known to it regarding those circumstances or risks.
 
SECTION 10.08. Taxes.  All payments of the Guaranteed Obligations will be made
by each U.S. Loan Guarantor free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any U.S.
Loan Guarantor shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (a) the sum payable shall be increased
 
 
156

--------------------------------------------------------------------------------

 
 
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) each applicable Lender
Party receives an amount equal to the sum it
would have received had no such deductions been made, (b) such U.S. Loan
Guarantor shall make such deductions and (iii) such U.S. Loan Guarantor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with Requirements of Law.
 
SECTION 10.09. Maximum Liability.  The provisions of this U.S. Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any U.S.
Loan Guarantor under this U.S. Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such U.S.
Loan Guarantor’s liability under this U.S. Guaranty, then, notwithstanding any
other provision of this U.S. Guaranty to the contrary, the amount of such
liability shall, without any further action by the U.S. Loan Guarantors or the
Lender Parties, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant U.S. Loan Guarantor’s
“Maximum Liability”).  This Section with respect to the Maximum Liability of
each U.S. Loan Guarantor is intended solely to preserve the rights of the Lender
Parties to the maximum extent not subject to avoidance under Requirements of
Law, and no U.S. Loan Guarantor nor any other Person or entity shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any U.S. Loan Guarantor
hereunder shall not be rendered voidable under Requirements of Law.  Each U.S.
Loan Guarantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the Maximum Liability of each U.S. Loan Guarantor without
impairing this U.S. Guaranty or affecting the rights and remedies of the Lender
Parties hereunder; provided that nothing in this sentence shall be construed to
increase any U.S. Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.
 
SECTION 10.10. Contribution.  In the event any U.S. Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this U.S. Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this U.S. Guaranty, each other U.S. Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Article X, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
Effective Date (whether by loan, capital infusion or by other means) to (b) the
aggregate Maximum Liability of all U.S. Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any U.S. Loan Guarantor,
the aggregate amount of all monies received by such U.S. Loan
 
 
157

--------------------------------------------------------------------------------

 
 
Guarantors from the Borrowers after the Effective Date (whether by loan, capital
infusion or by other means).  Nothing in this provision shall affect any U.S.
Loan Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such U.S. Loan Guarantor’s Maximum Liability).  Each of the
U.S. Loan Guarantors covenants and agrees that its right to receive any
contribution under this U.S. Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This provision is for the benefit of both the Lender
Parties and the U.S. Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.
 
SECTION 10.11. Liability Cumulative.  The liability of each U.S. Loan Party as a
U.S. Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each U.S. Loan Party to the Lender Parties
under this Agreement and the other Loan Documents to which such U.S. Loan Party
is a party or in respect of any obligations or liabilities of the other U.S.
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
SECTION 10.12. Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) the successful operations of each of the other Loan Parties and (b) the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies.  Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.
 
ARTICLE XI 
 
THE BORROWER REPRESENTATIVE
 
SECTION 11.01. Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower.  None of the Lender Parties or their
respective officers, directors, agents or employees shall be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
11.01.
 
SECTION 11.02. Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by
 
 
158

--------------------------------------------------------------------------------

 
the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders Parties to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
 
SECTION 11.03. Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
 
SECTION 11.04. Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the other
Lender Parties.  Any notice provided to the Borrower Representative hereunder
shall constitute notice to each Borrower on the date received by the Borrower
Representative.
 
SECTION 11.05. Successor Borrower Representative.  Upon prior notice to the
Administrative Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.
 
SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates.  Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
 
SECTION 11.07. Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month (or such shorter period for which
Borrowing Base Certificates shall be required pursuant to the terms hereof) to
the Borrower Representative a copy of its Borrowing Base Certificate and any
other certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.
 



17579198 09150415
 
159

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWERS:
 
PILGRIM’S PRIDE CORPORATION
 
 
 
By
/s/ Richard A. Cogdill
 

 
 
Name:  Richard A. Cogdill

 
 
Title:    Chief Financial Officer

 
TO-RICOS, LTD.
 
 
 
By
/s/ Richard A. Cogdill
 

 
 
Name:  Richard A. Cogdill

 
 
Title:    Chief Financial Officer

 
 
TO-RICOS DISTRIBUTION, LTD.
 
 
 
By
/s/ Richard A. Cogdill
 

 
 
Name:  Richard A. Cogdill

 
 
Title:    Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
OTHER LOAN PARTIES:
 
PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.
 
 
 
By
/s/ Richard A. Cogdill
 

 
 
Name:  Richard A. Cogdill

 
 
Title:    Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
COBANK, ACB, as Administrative Agent, Joint Syndication Agent, Joint Lead
Arranger, Joint Bookrunner, Issuing Bank, Collateral Agent and Swingline Lender
 
 
 
By
/s/ James Matzat
 

 
 
Name:  James Matzat

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Lender, Joint Syndication Agent, Joint Lead Arranger and
Joint Bookrunner
 
 
By
/s/ Michalene Donegan
 

 
 
Name:  Michalene Donegan

 
 
Title:    Executive Director

 


 
 
By
/s/ Andrew Sherman
 

 
 
Name:  Andrew Sherman

 
 
Title:    Executive Director

 
 
 

--------------------------------------------------------------------------------

 
BANK OF MONTREAL, as Lender, Joint Lead Arranger, Joint Bookrunner and Joint
Syndication Agent
 
 
 
By
/s/ Manuel J. Diaz
 

 
 
Name:  Manuel J. Diaz

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as Lender, Joint Lead Arranger, Joint Bookrunner and Joint
Documentation Agent
 
 
 
By
/s/ Diane Rolfe
 

 
 
Name:  Diane Rolfe

 
 
Title:    Director

 


 
 

--------------------------------------------------------------------------------

 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Lender, Joint Lead Arranger, Joint
Bookrunner and Joint Documentation Agent
 
 
 
By
/s/ Ryan Vetsch
 

 
 
Name:  Ryan Vetsch

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
AGRILAND, FARM CREDIT SERVICES ACA, as Lender
 
 
 
By
/s/ Dwayne E. Young
 

 
 
Name:  Dwayne E. Young

 
 
Title:    CEO

 
 
 

--------------------------------------------------------------------------------

 
ING CAPITAL LLC, as Lender, Joint Lead Arranger, Joint Bookrunner and Joint
Documentation Agent
 
 
 
By
/s/ Lina A. Garcia
 

 
 
Name:  Lina A. Garcia

 
 
Title:    Director

 
 
 

--------------------------------------------------------------------------------

 
AIG INTERNATIONAL GROUP, INC.
 
By:  AIG Global Investment Corp.
 
 
 
By
/s/ William Hasson
 

 
 
Name:  William Hasson

 
 
Title:     Managing Director

 
 
 

--------------------------------------------------------------------------------

 
THE UNITED STATES LIFE INSURANCE COMPANY
 
IN THE CITY OF NEW YORK
 
By:  AIG Global Investment Corp.
 
 
 
By
/s/ William Hasson
 

 
 
Name:  William Hasson

 
 
Title:     Managing Director

 
 
 

--------------------------------------------------------------------------------

 
WESTERN NATIONAL LIFE INSURANCE COMPANY f.k.a. AIG Annuity Insurance Company
 
By:  AIG Global Investment Corp.
 
 
 
By
/s/ William Hasson
 

 
 
Name:  William Hasson

 
 
Title:     Managing Director

 
 
 

--------------------------------------------------------------------------------

 
MERIT LIFE INSURANCE CO.
 
By:  AIG Global Investment Corp.
 
 
 
By
/s/ William Hasson
 

 
 
Name:  William Hasson

 
 
Title:     Managing Director

 
 
 

--------------------------------------------------------------------------------

 
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
 
By:  AIG Global Investment Corp.
 
 
 
By
/s/ William Hasson
 

 
 
Name:  William Hasson

 
 
Title:     Managing Director

 
 
 

--------------------------------------------------------------------------------

 
METROPOLITAN LIFE INSURANCE COMPANY, as Lender
 
 
 
By
/s/ Barry L. Bogseth
 

 
 
Name:  Barry L. Bogseth

 
 
Title:    Director

 
 
 

--------------------------------------------------------------------------------

 
JOHN HANCOCK LIFE INSURANCE COMPANY, as Lender
 
 
 
By
/s/ Willma H. Davis
 

 
 
Name:  Willma H. Davis

 
 
Title:     Senior Managing Director

 
 
 

--------------------------------------------------------------------------------

 
JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY, as Lender
 
 
 
By
/s/ Willma H. Davis
 

 
 
Name:  Willma H. Davis

 
 
Title:     Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY, as Lender
 
 
 
By
/s/ Willma H. Davis
 

 
 
Name:  Willma H. Davis

 
 
Title:     Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
DEERE CREDIT, INC., as Lender
 
 
 
By
/s/ Mark A. Thompson
 

 
 
Name:  Mark A. Thompson

 
 
Title:    Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
TRANSAMERICA LIFE INSURANCE COMPANY, as Lender
 
 
 
By
/s/ Stephen Neonan
 

 
 
Name:  Stephen Neonan

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
 
 
By
/s/ Thomas Martin
 

 
 
Name:  Thomas Martin

 
 
Title:    Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Lender
 
 
 
By
/s/ Thomas E. Luther
 

 
 
Name:  Thomas E. Luther, CFA

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
THE CIT GROUP / BUSINESS CREDIT, INC., as Lender
 
 
 
By
/s/ Eustachio Bruno
 

 
 
Name:  Eustachio Bruno

 
 
Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
BANK OF THE WEST, as Lender
 
 
 
By
/s/ Michael D. Hogg
 

 
 
Name:  Michael D. Hogg

 
 
Title:    Vice President

 

